


ex1018.jpg [ex1018.jpg]
 





CREDIT AGREEMENT,
dated as of February 22, 2017
among
WAYFAIR LLC,
as Borrower,


WAYFAIR INC.,
as Guarantor,


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer


CITIBANK, N.A.,
as Lead Arranger and Bookrunner



 
 






--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
Article I
Definitions and Accounting Terms
1
Section 1.1
Defined Terms
1
Section 1.2
Use of Defined Terms
33
Section 1.3
Certain Rules of Construction
33
Section 1.4
Accounting and Financial Determinations
34
Section 1.5
Certain Calculations and Tests
35
Section 1.6
Rounding
35
Article II
 Commitments And Credit Extensions
35
Section 2.1
Commitments
35
Section 2.2
Lenders Not Permitted or Required To Make Credit Extensions
36
Section 2.3
Reduction of the Commitment Amounts
36
Section 2.4
Borrowing Procedures
37
Section 2.5
Continuation and Conversion Elections
38
Section 2.6
Funding
38
Section 2.7
Letters of Credit
38
Section 2.8
Swing Line Loans
43
Section 2.9
Notes
45
Section 2.10
Cashless Settlement
45
Section 2.11
Increase in Commitment
45
Article III
 Payments, Interest and Fees
48
Section 3.1
Repayments and Prepayments
48
Section 3.2
Interest Provisions
50
Section 3.3
Fees
51
Section 3.4
Administrative Agent’s Fees, etc.
52
Article IV
 Yield Protection, Taxes and Related Provisions
52
Section 4.1
Eurodollar Rate Lending Unlawful
52
Section 4.2
Inability to Determine Rates
52
Section 4.3
Increased Costs, Generally
53
Section 4.4
Funding Losses
53
Section 4.5
Increased Capital Requirements
54



i

--------------------------------------------------------------------------------



Section 4.6
Certificates for Reimbursement; Delay in Request
54
Section 4.7
Taxes.
55
Section 4.8
Payments, Interest Calculations, etc.
59
Section 4.9
Sharing of Payments
59
Section 4.10
Setoff
60
Section 4.11
Use of Proceeds
61
Section 4.12
Funding and Payment Reliance, etc.
61
Section 4.13
Designation of a Different Lending Office
62
Section 4.14
Replacement of Lenders
62
Section 4.15
Defaulting Lenders.
63
Section 4.16
Cash Collateral by the Borrower
66
Article V
 Conditions Precedent to Credit Extensions
67
Section 5.1
Conditions to Effective Date
67
Section 5.2
Conditions to Each Credit Extension
70
Section 5.3
Satisfactory Legal Form
71
Section 5.4
Determinations Under Section 5.1
71
Article VI
 Representations and Warranties
71
Section 6.1
Organization, etc.
72
Section 6.2
Due Authorization, Non Contravention, etc.
71
Section 6.3
Required Approvals
72
Section 6.4
Validity, etc.
72
Section 6.5
Financial Condition
73
Section 6.6
No Material Adverse Change
73
Section 6.7
Litigation, Labor Matters, etc.
73
Section 6.8
Capitalization and Subsidiaries
74
Section 6.9
Compliance with Laws, etc.
74
Section 6.10
Properties, Permits, etc.
74
Section 6.11
Taxes, etc.
75
Section 6.12
ERISA
75
Section 6.13
Environmental Warranties
76
Section 6.14
Inventory
76
Section 6.15
Intellectual Property
76



ii

--------------------------------------------------------------------------------



Section 6.16
Accuracy of Information
77
Section 6.17
Absence of Default
77
Section 6.18
Margin Regulations
78
Section 6.19
Investment Company Status
78
Section 6.20
[Reserved]
78
Section 6.21
Solvency
78
Section 6.22
Insurance
78
Section 6.23
Affiliate Transactions
78
Section 6.24
Sanctions and Anti-Bribery
78
Section 6.25
EEA Financial Institution
79
Article VII
 Affirmative Covenants
79
Section 7.1
Financial Information, Reports, Notices, etc.
79
Section 7.2
Compliance with Laws; Payment of Obligations
81
Section 7.3
Maintenance of Properties and Franchises
82
Section 7.4
Insurance
82
Section 7.5
Books and Records; Inspections
83
Section 7.6
Environmental Covenants
84
Section 7.7
Future Subsidiaries
85
Section 7.8
Further Assurances; Additional Collateral
86
Section 7.9
Deposit Accounts
87
Article VIII
 Negative Covenants
87
Section 8.1
Business Activities
87
Section 8.2
Indebtedness
87
Section 8.3
Liens
89
Section 8.4
Financial Condition
91
Section 8.5
Investments
92
Section 8.6
Restricted Payments; Payments on Other Indebtedness
93
Section 8.7
Anti-Corruption Laws
95
Section 8.8
Fundamental Changes, etc.
95
Section 8.9
Asset Dispositions, etc.
96
Section 8.10
Modification of Certain Agreements
97
Section 8.11
Transactions with Affiliates
97



iii

--------------------------------------------------------------------------------



Section 8.12
Negative Pledges, Restrictive Agreements, etc.
97
Section 8.13
Fiscal Year-End, etc.
98
Section 8.14
Limitation on Sale and Leaseback Transactions
98
Section 8.15
[Reserved]
98
Section 8.16
[Reserved]
98
Section 8.17
Deposit Account Control Agreements
99
Article IX
 Events of Default and Remedies
99
Section 9.1
Events of Default
99
Section 9.2
Action if Bankruptcy
101
Section 9.3
Action if Other Event of Default
101
Section 9.4
Foreclosure on Collateral
101
Section 9.5
Appointment of Administrative Agent as Attorney in Fact
101
Section 9.6
Payments Upon Acceleration
102
Section 9.7
Swap Liabilities and Cash Management Liabilities
103
Article X
 The Administrative Agent
104
Section 10.1
Appointment; Lender Indemnification
104
Section 10.2
Exculpation
104
Section 10.3
Reliance by Administrative Agent
105
Section 10.4
Delegation of Duties
106
Section 10.5
Resignation of Administrative Agent, L/C Issuer and Swing Line Lender
106
Section 10.6
Rights as a Lender
107
Section 10.7
Non Reliance on Administrative Agent and Other Lenders
107
Section 10.8
Copies, etc.
108
Section 10.9
Certain Collateral Matters
108
Section 10.10
Administrative Agent May File Proofs of Claim
109
Section 10.11
Application to L/C Issuers
109
Article XI
 Miscellaneous Provisions
110
Section 11.1
Waivers, Amendments, etc.
110
Section 11.2
Notices
111
Section 11.3
Payment of Costs and Expenses
112
Section 11.4
Indemnification by the Borrower
113



iv

--------------------------------------------------------------------------------



Section 11.5
Survival
115
Section 11.6
Severability
115
Section 11.7
Headings
115
Section 11.8
Execution in Counterparts, Effectiveness, etc.
115
Section 11.9
Governing Law
115
Section 11.10
Assignments and Participations.
116
Section 11.11
Press Releases and Related Matters
121
Section 11.12
Forum Selection and Consent to Jurisdiction
121
Section 11.13
Waiver of Jury Trial, etc.
122
Section 11.14
Waiver of Consequential Damages, etc.
122
Section 11.15
No Strict Construction
122
Section 11.16
Confidentiality
123
Section 11.17
Patriot Act Information
123
Section 11.18
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
124
Section 11.19
No Advisory or Fiduciary Responsibility
124
Section 11.20
Other Agents
124
Article XII
Guaranty
125
Section 12.1
Guaranty
125
Section 12.2
Waivers
125
Section 12.3
Guaranty Absolute
125
Section 12.4
Acceleration
126
Section 12.5
Delay of Subrogation, etc.
126
Section 12.6
Subordination of Indebtedness
127
Section 12.7
Keepwell
127
Section 12.8
Termination; Reinstatement
127
Section 12.9
Condition of Borrower
128





v

--------------------------------------------------------------------------------





SCHEDULES
SCHEDULE I     -     Percentages and Amounts
SCHEDULE II     -     Guarantors Schedule
SCHEDULE III     -     Administrative Information
SCHEDULE 5.1.5    -    Indebtedness to be Paid
SCHEDULE 6.8    -    Initial Capitalization
SCHEDULE 6.10(c)    -    Real Property Assets
SCHEDULE 6.14    -    Inventory Locations
SCHEDULE 6.15    -    Intellectual Property
SCHEDULE 6.22    -    Insurance
SCHEDULE 6.23    -    Related Party Transactions
SCHEDULE 8.2(c)    -    Existing Indebtedness
SCHEDULE 8.2(j)    -    Existing Letters of Credit
SCHEDULE 8.3(c)    -    Existing Liens
SCHEDULE 8.5(a)    -    Existing Investments


EXHIBITS
EXHIBIT A-1    -    Form of Revolving Note
EXHIBIT A-2     -    Form of Swing Line Note
EXHIBIT B-1    -    Form of Borrowing Request
EXHIBIT B-2    -    Form of Continuation/Conversion Notice
EXHIBIT B-3    -    Form of Letter of Credit Issuance Request
EXHIBIT C    -    Form of Assignment and Assumption
EXHIBIT D    -    Form of Compliance Certificate
EXHIBIT E    -    Form of Security Agreement
EXHIBIT F    -    Form of Guaranty
EXHIBIT G-1
-    Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are Not
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT G-2
-    Form of U.S. Tax Compliance Certificate (for Foreign Participants that are
Not Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT G-3
-    Form of U.S. Tax Compliance Certificate (for Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT G-4
-    Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)

EXHIBIT H
-    Form of Incremental Commitment Joinder Agreement







vi

--------------------------------------------------------------------------------




CREDIT AGREEMENT
CREDIT AGREEMENT, dated as of February 22, 2017 (as amended, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”), by and among WAYFAIR LLC, a limited liability company organized
under the laws of the State of Delaware (the “Borrower”), WAYFAIR INC., a
corporation organized under the laws of the State of Delaware (the “Parent”),
each lender from time to time party hereto (each a “Lender” and collectively,
the “Lenders”), and CITIBANK, N.A. (“Citibank”), as Administrative Agent (in
such capacity, the “Administrative Agent”), Swing Line Lender and L/C Issuer.
W I T N E S S E T H:
WHEREAS, the Borrower has requested that the Lenders provide Revolving Loan
Commitments pursuant to which (a) Revolving Loans will be made by the Lenders
from time to time in an aggregate principal amount at any one time outstanding
not to exceed the Revolving Loan Commitment Amount, (b) Letters of Credit will
be issued by each L/C Issuer from time to time in an aggregate principal amount
at any one time outstanding not to exceed the Letter of Credit Commitment Amount
and (c) Swing Line Loans will be made by the Swing Line Lender in an aggregate
principal amount at any one time outstanding not to exceed the Swing Line Loan
Commitment Amount; provided that, in any event, the aggregate outstanding
principal amount of all Revolving Loans and Swing Line Loans, together with the
aggregate principal amount of all Letter of Credit Outstandings, shall not at
any one time exceed the Revolving Loan Commitment Amount; and
WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to extend such Commitments, make
such Loans and issue (or participate in) Letters of Credit;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.1    Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings:
“Account” means any “account” (as defined in Section 9-102(a)(2)(i) or
9-102(a)(2)(ii) of the U.C.C.) of any Person.
“Accounting Change” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.


1

--------------------------------------------------------------------------------



“Acquired Entity” has the meaning set forth in the definition of “Permitted
Acquisition”.
“Adjusted Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum obtained by dividing (rounded upwards
to the next nearest 1/100 of 1%) (a) (i) the rate per annum equal to the rate
appearing on Reuters LIBOR01 Page (or any successor page) as the London
interbank offered Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two (2) Business Days prior
to the first day of such Interest Period, or (ii) in the event the rates
referenced in the preceding clause (i) are not available, the rate per annum
equal to the offered quotation rate to major banks in the London interbank
market by the Administrative Agent for deposits (for delivery on the first day
of the relevant Interest Period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Loan of the Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) two (2) Business Days prior to
the first day of such Interest Period, by (b) an amount equal to (i) one minus
(ii) the Eurodollar Reserve Requirement; provided that, if the Adjusted
Eurodollar Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.
“Administrative Agent” has the meaning set forth in the preamble and includes
each successor Administrative Agent pursuant to Section 10.5.
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more of its intermediaries, Controls or
is Controlled by or is under common Control with such specified Person.
“Agreement” has the meaning set forth in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of: (a) the rate of interest in effect for such day as announced publicly by
Citibank as its prime rate for loans denominated in Dollars; (b) the Federal
Funds Rate in effect on such day plus 1/2 of 1.00%; and (c) the Adjusted
Eurodollar Rate for a one month Interest Period on such day plus 1.00% (for the
avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m. London, England time on such day);
provided, that if the Alternate Base Rate is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. Any change in the Alternate
Base Rate due to a change in Citibank’s prime rate, the Federal Funds Rate or
the Adjusted Eurodollar Rate shall be effective from and including the effective
date of such change in Citibank’s prime rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate, respectively, and without the necessity of notice
being provided to the Borrower or any other Person.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 (the
“FCPA”) and the rules and regulations and legally enforceable requirements
thereunder, the United Kingdom Bribery Act of 2010 (the “UK Bribery Act”) and
all laws, rules and regulations of any jurisdiction applicable to the Loan
Parties at the relevant time concerning or relating to bribery or corruption.


2

--------------------------------------------------------------------------------



“Applicable Margin” means (a) with respect to the unpaid principal amount of
each Base Rate Loan, the applicable percentage set forth below in the column
entitled “Applicable Margin for Base Rate Loans”; and (b) with respect to the
unpaid principal amount of each Eurodollar Rate Loan, the applicable percentage
set forth below in the column entitled “Applicable Margin for Eurodollar Rate
Loans”.
Level
Consolidated Leverage Ratio
Applicable Margin for Base Rate Loans
Applicable Margin for Eurodollar Rate Loans
Unused Commitment Fee Rate
I.
Greater than or equal to 2.00:1.00
1.00%
2.00%
0.30%
II.
Greater than 1.00:1.00 but less than 2.00:1.00
0.75%
1.75%
0.25%
III.
Equal to or less than 1.00:1.00
0.50%
1.50%
0.20%
 
 
 
 
 

Prior to the Covenant Changeover Date, the Applicable Margin shall conclusively
be presumed to be the relevant Applicable Margin set forth in Level II above.
After the Covenant Changeover Date, the Consolidated Leverage Ratio that is used
to compute the Applicable Margin shall be the Consolidated Leverage Ratio set
forth in the Compliance Certificate most recently delivered by the Borrower to
the Administrative Agent pursuant to Section 7.1(f); changes in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio shall become
effective on the first day of the month following delivery by the Borrower to
the Administrative Agent of a new Compliance Certificate pursuant to Section
7.1(f). If the Borrower shall fail to deliver a Compliance Certificate as and
when required pursuant to Section 7.1(f), from and including the date of such
required delivery to but not including the date the Borrower delivers to the
Administrative Agent such Compliance Certificate, the Applicable Margin shall
conclusively be presumed to equal the relevant Applicable Margin set forth at
Level I above. In the event that (i) any financial statement delivered pursuant
to Section 7.1(a) or Section 7.1(b) or any Compliance Certificate delivered by
the Borrower is shown to be inaccurate and (ii) such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
than the Applicable Margin applied for such period, then (x) the Borrower shall
promptly (and, in any event, within five (5) Business Days thereafter) deliver
to the Administrative Agent a corrected Compliance Certificate for such period
and (y) the Borrower shall promptly (and, in any event, within five (5) Business
Days thereafter) pay to the Administrative Agent the accrued additional interest
owing as a result of the application of such increased Applicable Margin for
such period. Upon (a) the occurrence and during the continuation of an Event of
Default occurring under Section 9.1.1 or Section 9.1.9 or (b) for any other
Event of Default, at the election of the Administrative Agent, the Applicable
Margin shall be automatically increased to the Applicable Margin set forth in
Level I above.
“Applicable Revolving Percentage” means, relative to any Lender, the percentage
of the total Revolving Loan Commitment represented by such Lender’s Revolving
Loan Commitment. If the Revolving Loan Commitment has terminated or expired, the
Applicable Revolving Percentage


3

--------------------------------------------------------------------------------



shall be determined based upon the Revolving Loan Commitment most recently in
effect, giving effect to any assignments.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.10(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.
“Authorized Officer” means, relative to any Loan Party, each Financial Officer
and other officers of such Loan Party whose signatures and incumbency shall have
been certified to the Administrative Agent and the Lenders pursuant to Section
5.1.2, as such certificate may be updated from time to time.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law of such EEA Member Country from time
to time which is described in the EU Bail-In Legislation Schedule.
“Bailee Waiver” means a Bailee Waiver in form and substance reasonably
satisfactory to the Administrative Agent.
“Base Rate Loan” means a Loan bearing interest at a fluctuating interest rate
determined by reference to the Alternate Base Rate.
“Borrower” has the meaning set forth in the preamble.
“Borrower Investment Policy” means the Borrower’s investment policy provided to
the Lenders prior to the Effective Date together with such amendments,
supplements, modifications or replacements thereto as may be approved by the
Required Lenders after the Effective Date (such approval not to be unreasonably
withheld or delayed).
“Borrowing” means the Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.1.
“Borrowing Request” means a Borrowing Request, duly executed by an Authorized
Officer of the Borrower, in substantially the form of Exhibit B-1 attached
hereto.


4

--------------------------------------------------------------------------------



“Business Day” means (a) any day on which the Administrative Agent is open for
business and is neither a Saturday or Sunday nor a legal holiday on which
commercial banks are authorized or required to be closed under the Laws of, or
are in fact closed in, New York, New York; and (b) relative to the making,
continuing, conversion into, prepaying or repaying of any Eurodollar Rate Loan,
any day which is a Business Day described in clause (a) above and which is also
a day on which dealings in Dollars are conducted by and between banks in the
London interbank eurodollar market.
“Capitalized Lease” of any Person, means any lease of real or personal property
by such Person as lessee which, in accordance with GAAP, is classified on the
balance sheet of such Person as a capitalized lease.
“Capitalized Lease Liabilities” means all monetary obligations of the Parent and
its Subsidiaries under any Capitalized Lease, and, for purposes of this
Agreement and each other Loan Document, the amount of such obligations shall be
the capitalized amount thereof, determined in accordance with GAAP, and the
stated maturity date thereof shall be the date of the last payment of rent or
any other amount due under such lease prior to the first date upon which such
lease may be terminated by the lessee without payment of a penalty.
“Cash Collateral” shall have a meaning correlative to the definition “Cash
Collateralize” and shall include the proceeds of such cash collateral and other
credit support.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or Lenders, as collateral for Letter of Credit
Outstandings or obligations of the Lenders to fund participations in respect of
Letter of Credit Outstandings, cash or deposit account balances or, if the
Administrative Agent and each applicable L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable L/C
Issuer.
“Cash Equivalent Investment” means, at any time: (a) any evidence of
Indebtedness, maturing not more than one year after the date of issuance, issued
or guaranteed by the United States (or by any agency thereof to the extent such
obligations are backed by the full faith and credit of the United States); (b)
Dollar denominated commercial paper (including asset-backed commercial paper)
and Euro denominated commercial paper rated at least A-1 by S&P or P 1 by
Moody’s, which is issued by a corporation (other than an Affiliate of any Loan
Party); (c) any certificate of deposit or bankers’ acceptance or time deposit,
maturing not more than one year after such time, which is issued by a commercial
banking institution that (i) is a member of the Federal Reserve System, (ii) has
a combined capital and surplus and undivided profits of not less than
$1,000,000,000 and (iii) has a credit rating at least A-1 by S&P or P 1 by
Moody’s; (d) any investment in money market mutual funds rated at least AAA by
S&P or aaa by Moody’s; provided that in no event may the amount invested by any
such money market mutual fund in any individual issuer exceed (i) more than
5.00% of the total amount invested by such money market mutual fund or (ii)
$200,000,000; or (e) any repurchase agreement that is entered into with a
commercial banking institution of the stature referred to in clause (c) that is
secured by a fully perfected Lien in any securities of the type described in any
of clauses (a) through (c), has a maturity of not more than 90 days and a market


5

--------------------------------------------------------------------------------



value at the time such repurchase agreement is entered into of not less than
100% of the repurchase obligation thereunder of such commercial banking
institution.
“Cash Management Liabilities” means all obligations of the Parent or any of its
Subsidiaries owing to any Lender or Affiliate thereof with respect to (a)
commercial credit cards, merchant card services, purchase or debit cards,
including non-card e-payables services, or electronic funds transfer services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items, and depository
network services) and (c) any other demand deposit or operating account
relationships or other cash management services.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CFTC” means the U.S. Commodity Futures Trading Commission.
“Change in Control” means: (a) the failure at any time of the Parent to own and
Control beneficially at least 100% of the issued and outstanding Equity
Interests of the Borrower (whether voting or non-voting), on a fully diluted
basis, such Equity Interests to be held free and clear of all Liens (other than
Liens in favor of the Secured Parties pursuant to the Loan Documents); (b)
except to the extent permitted by Section 8.8(a), Section 8.8(b), Section
8.8(d), Section 8.9(c), Section 8.9(d) or Section 8.9(i), the failure of SK
Retail, Inc. or the Borrower at any time to directly or indirectly own and
Control beneficially 100% of the issued and outstanding Equity Interests of any
of its Subsidiaries (whether voting or non-voting), on a fully diluted basis,
such Equity Interests to be held free and clear of all Liens (other than Liens
in favor of the Secured Parties pursuant to the Loan Documents); (c) except to
the extent permitted by Section 8.8(a), Section 8.8(b), Section 8.8(d), Section
8.9(c), Section 8.9(d) or Section 8.9(i), and subject to the limitations set
forth in clause (a) of this definition, the failure of the Parent at any time to
directly or indirectly own and Control beneficially 100% of the issued and
outstanding Equity Interests of any of its Subsidiaries (whether voting or
non-voting), on a fully diluted basis, such Equity Interests to be held free and
clear of all Liens (other than Liens in favor of the Secured Parties pursuant to
the Loan Documents); or (d) other than in connection with any transaction with
the Permitted Holders, any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act but excluding any employee benefit
plan of such Person or its subsidiaries, and any Person acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan), shall
become, or obtain rights (whether by means or warrants, options or otherwise) to
become, the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act), directly or indirectly, of more than 35% of the outstanding
Equity Interests of the Parent.
“Change in Law” means the occurrence, after the Effective Date, of (a) the
adoption or taking effect of any Law, (b) any change in any Law or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of Law) by any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, and (ii) all requests,
rules, guidelines and directives promulgated


6

--------------------------------------------------------------------------------



by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.
“Change in Working Capital” means, for any Fiscal Quarter, the sum of the
Current Assets and Liabilities for such Fiscal Quarter minus the Current Assets
and Liabilities for the prior Fiscal Quarter.
“Citibank” has the meaning set forth in the preamble.
“Code” means the Internal Revenue Code of 1986, as amended, or otherwise
modified from time to time.
“Collateral” means the “Collateral” or other similar term referred to in any
Collateral Document and all of the other property and assets that are or are
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, the Irish
Share Charge, intellectual property security agreements, or similar agreements,
and any joinders to any of the Collateral Documents delivered to the
Administrative Agent pursuant to Section 7.7, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Commercial Letter of Credit Commitment Amount” means, as of any date,
$5,000,000, which is a sub-facility of the Letter of Credit Commitment and is a
part of, and not in addition to, the Letter of Credit Commitment.
“Commitment” means, as the context may require, a Lender’s Revolving Loan
Commitment, Letter of Credit Commitment or Swing Line Loan Commitment.
“Commitment Amount” means, as the context may require, (i) the Revolving Loan
Commitment Amount, (ii) the Letter of Credit Commitment Amount, (iii) the
Commercial Letter of Credit Commitment Amount, (iv) the Standby Letter of Credit
Commitment Amount or (v) the Swing Line Loan Commitment Amount.
“Commitment Letter” means that certain Commitment Letter, dated as of January
18, 2017, by and among the Borrower, Citibank and Silicon Valley Bank.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1
et. seq.), as amended from time to time and any successor statute.
“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is a part of a group which includes the Borrower and which is treated
as a single employer under Section 414 of the Code.


7

--------------------------------------------------------------------------------



“Communications” means, collectively, any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any Lender Party by means of
electronic communications pursuant to this Section, including through the
Platform.
“Competitor” means (a) any online or offline retailer, manufacturer, or producer
of home goods or furniture, or (b) any company of the type referred to in clause
(a) that (i) provides e-commerce services, including website development,
advertising, fulfillment, customer service, and payment processing or (ii)
provides fulfillment and logistics services for themselves or for third parties,
whether online or offline.
“Compliance Certificate” means a Compliance Certificate duly executed by a
Financial Officer of the Parent, substantially in the form of Exhibit D attached
hereto.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period, the sum (without
duplication) of (a) the aggregate amount of all expenditures of the Parent and
its Subsidiaries for fixed or capital assets or additions to plant, property or
equipment (including replacements and capitalized repairs) made during such
period which, in accordance with GAAP, would be classified as capital
expenditures; and (b) the aggregate amount of all Capitalized Lease Liabilities
payments during such period.
“Consolidated EBITDA” means, for any period, the sum, without duplication, for
such period, of Consolidated Net Income of the Parent and its Subsidiaries on a
consolidated basis during such period; plus the following to the extent deducted
in calculating Consolidated Net Income: (a) Consolidated Interest Expense during
such period; (b) the provision for all income, franchise and similar taxes
(whether paid or deferred) of the Parent and its Subsidiaries; (c) the
amortization, accretion and depreciation of expense of the Parent and its
Subsidiaries during such period; (d) reasonable fees, expenses and charges
related to (A) the Loans and the Loan Documents, (B) other Indebtedness
permitted to be incurred by the Parent or its Subsidiaries under this Agreement,
and (C) mergers, acquisitions, restructurings and dispositions permitted by this
Agreement in an aggregate amount during any rolling twelve month period not to
exceed 10% of Consolidated EBITDA prior to giving effect to any such add-backs;
(e) stock-based compensation expenses; and (f) other expenses reducing
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by the Parent and its Subsidiaries for such
period), minus the following to the extent included in calculating Consolidated
Net Income: (i) all income and franchise tax credits; and (ii) all non-cash
items increasing Consolidated Net Income (in each case of or by the Parent and
its Subsidiaries for such period). Notwithstanding the foregoing or anything to
the contrary contained herein, Consolidated EBITDA for the fiscal quarters ended
March 31, 2016, June 30, 2016, September 30, 2016 and December 31, 2016 is
-$20,687,000, -$24,871,000, -$30,581,000 and -$11,965,000, respectively.


8

--------------------------------------------------------------------------------



“Consolidated Fixed Charge Coverage Ratio” means, as of the close of any Fiscal
Quarter, the ratio of: (a) Post-Covenant Changeover Consolidated EBITDA for the
Rolling Period ending as of such Fiscal Quarter end to (b) Consolidated Fixed
Charges during such Rolling Period.
“Consolidated Fixed Charges” means, with respect to the Parent and its
Subsidiaries as of any Fiscal Quarter, the sum of (without duplication): (a)
Consolidated Interest Expenses paid or required to be paid in cash during such
Rolling Period (other than interest paid-in-kind, amortization of financing
fees, and other non-cash Consolidated Interest Expense), plus (b) the amount of
Taxes based on income actually paid in cash or required to be paid (including
Taxes relating to net settlement of equity awards to the extent they constitute
a use of cash), plus (c) Consolidated Capital Expenditures, plus (d) cash
dividends and other distributions paid to any Person that is not a Loan Party
during such period, plus (e) payments made or required to be made during such
period on account of principal of Indebtedness of the Parent and its
Subsidiaries (excluding principal payments under this Agreement to the extent
not accompanied by a concurrent and permanent reduction of the Revolving Loan
Commitment Amount), plus (f) payments made or required to be made during such
period on Capitalized Leases.
“Consolidated Interest Expense” means, for any period, the aggregate
consolidated interest expense of the Parent and its Subsidiaries for such
period, as determined in accordance with GAAP, including, to the extent
applicable and without duplication, the portion of any Capitalized Lease
Liabilities of the Parent and its Subsidiaries allocable to interest expense,
all commissions, discounts and other fees charged with respect to letters of
credit and bankers’ acceptance financing, the amortization of debt discounts and
the net costs under Swap Agreements in respect of interest rates, and the
interest portion of any deferred payment obligations, in each case paid, payable
or allocable during such period.
“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of: (a) the outstanding principal amount of Consolidated Total
Indebtedness as of the last day of such Fiscal Quarter of the Parent and its
Subsidiaries; to (b) Post-Covenant Changeover Consolidated EBITDA for the
Rolling Period ending as of the last day of such Fiscal Quarter.
“Consolidated Net Income” means, for any period, all amounts (exclusive of all
amounts, net of tax, in respect of any extraordinary gains or losses) which, in
accordance with GAAP, would be included as net income or net loss on the
consolidated statements of income of the Parent and its Subsidiaries at such
time; provided, however, that there shall be excluded from Consolidated Net
Income, without duplication, (a) the income of any Person in which any other
Person has a joint interest (other than a Subsidiary), except to the extent of
the amount of dividends or other distributions that were actually paid in cash
to the Parent or any of its Subsidiaries by such Person during such period; (b)
the net income or net loss of any Person prior to the date it became a
Subsidiary of, or was merged or consolidated into, the Parent or any of its
Subsidiaries; or (c) the undistributed earnings of any Subsidiary of the Parent
to the extent that the declaration or payment of dividends or distributions of
such earnings by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of Law applicable to such Subsidiary.


9

--------------------------------------------------------------------------------



“Consolidated Total Assets” means, for any period, the total amount of all
assets of the Parent and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as of the most recent date for which financial statements
have been made available hereunder.
“Consolidated Total Indebtedness” means, at any date, the aggregate principal
amount of all Indebtedness of the Parent and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP. For purpose of
determining Consolidated Total Indebtedness, the Indebtedness of the Parent or
any Subsidiary in respect of a Swap Agreement on the date of determination shall
be the Termination Value.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss (including by providing a Lien on
its property or assets, maintaining any financial statement condition or
liquidity level, or purchasing or leasing any property or services)) the
Indebtedness or any other liability of any other Person (other than by
endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the Equity Interests of any
other Person. The amount of any Contingent Liability shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation, or
portion thereof, in respect of which such Contingent Liability is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith, and, in
each case, in accordance with GAAP.
“Continuation/Conversion Notice” means a Continuation/Conversion Notice duly
executed by an Authorized Officer of the Borrower, substantially in the form of
Exhibit B-2 attached hereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Account” means each Deposit Account that is subject to a Deposit
Account Control Agreement.
“Covenant Changeover Date” means the last day of the Fiscal Quarter of the
Borrower that is ten (10) Fiscal Quarters after the Fiscal Quarter ending on
March 31, 2017.
“Credit Extension” means, as the context may require (a) the making of a Loan by
a Lender or (b) the issuance of any Letter of Credit, any increase in the Stated
Amount of any Letter of Credit or the extension of any Stated Expiry Date of any
existing Letter of Credit, by an L/C Issuer.
“Current Assets and Liabilities” means, for any Fiscal Quarter, the total assets
of the Parent and its Subsidiaries which may be properly classified as current
assets on a consolidated balance sheet in accordance with GAAP (excluding cash
and cash equivalents and short term investments)


10

--------------------------------------------------------------------------------



minus the total liabilities (other than the current portion of any Indebtedness)
of the Parent and its Subsidiaries which may properly be classified as current
liabilities on a consolidated balance sheet in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions, in each case from time to time in effect.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, if any, shall be specifically identified in writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender
Party any other amount required to be paid by it hereunder (including in respect
of its participation in Letters of Credit or Swing Line Loans) within two (2)
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any other Lender Party in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, if any, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
became the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and


11

--------------------------------------------------------------------------------



such Lender shall be deemed to be a Defaulting Lender (subject to Section
4.15(b)) upon delivery of a written notice of such determination.
“Deposit Account” has the meaning provided for in the U.C.C. and includes,
without limitation, each bank account, lock-box account, concentration account
and collateral account maintained by any Loan Party.
“Deposit Account Bank” means each bank or other financial institution that has
entered into a Deposit Account Control Agreement.
“Deposit Account Control Agreement” means each Deposit Account Control
Agreement, in form and substance reasonably acceptable to the Administrative
Agent, executed by a Deposit Account Bank, the Administrative Agent and the
Borrower or other applicable Loan Party.
“Disbursement” has the meaning set forth in Section 2.7.3.
“Disbursement Date” has the meaning set forth in Section 2.7.3.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or any other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (other than for
Equity Interests that are not otherwise Disqualified Equity Interests), pursuant
to a sinking fund obligation or otherwise (except as a result of a change of
control or asset sale), (b) is redeemable at the option of the holder thereof
(other than for Equity Interests that are not otherwise Disqualified Equity
Interests), in whole or in part (except as a result of a change of control or
asset sale), (c) provides for and requires scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interest that would constitute Disqualified Equity Interests,
in each case, prior to the date that is 91 days after the Maturity Date in
effect at the time of issuance; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of current and former employees,
directors, managers, officers or consultants of the Parent (or any parent
company) or its Subsidiaries or by any such plan to such Persons, such Equity
Interests shall not constitute Disqualified Equity Interests solely because it
may be required to be repurchased by the Parent or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Borrower as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Effective Date and (b) any other Person
that is a Competitor of the Borrower or any of its Subsidiaries, which Person
has been designated by the Borrower as a “Disqualified Institution” by written
notice to the Administrative Agent and the Lenders (including by posting such
notice to the Platform) not less than five (5) Business Days prior to such date;
provided that “Disqualified Institutions” shall exclude any Person that the
Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.
“Dollar” and the symbol “$” mean lawful money of the United States.


12

--------------------------------------------------------------------------------



“Domestic Subsidiary” means each Subsidiary of the Parent that is organized
under the Laws of any State of the United States or the District of Columbia
(other than any such Subsidiary that is an Excluded Foreign Subsidiary).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.
“Effective Yield” means the effective yield for any Indebtedness, taking into
account the interest rate, applicable interest rate margins, any interest rate
floors or similar devices, interest rate indexes and all fees, including upfront
or similar fees or original issue discount (amortized over the shorter of (x)
the life of such Indebtedness and (y) the four years following the incurrence
thereof) payable generally to lenders providing such loans, but excluding any
commitment, underwriting or arrangement fees payable to any arranger (or
Affiliate thereof) in connection with the commitment or syndication of such
Indebtedness, and not shared generally with the providers of such Indebtedness.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.10(b)(iii)). For the avoidance of
doubt, any Disqualified Institution is subject to Section 11.10(f).
“Environmental Laws” means any and all Federal, state, local and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges of waste or public
systems.
“Equipment” has the meaning provided for in the U.C.C. and includes, without
limitation, all Equipment wherever located and whether or not affixed to any
real property, including all accessories, additions, attachments, improvements,
substitutions and replacements thereto.
“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation


13

--------------------------------------------------------------------------------



or equivalent interests (however designated, whether voting or non-voting) of
such Person’s equity capital (including any warrants, options or other purchase
rights with respect to the foregoing), whether now outstanding or issued after
the Effective Date; provided that for the avoidance of doubt, Permitted
Convertible Indebtedness shall not be considered “Equity Interests”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.
“ERISA Event” means (a) any ERISA Reportable Event with respect to a Pension
Plan or Multiemployer Plan; (b) the failure by any Pension Plan or Multiemployer
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 or 430 of the Code or Section 302 of ERISA) and, in the case of any
Multiemployer Plan, Sections 431 and 432 of the Code, in all cases whether or
not waived; (c) the filing pursuant to Section 412(c) of the Code or Section
303(c) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Pension Plan or Multiemployer Plan; (d) the incurrence by
the Borrower or any of it ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan; (e) the receipt by
the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate or to appoint a trustee to
administer any Pension Plan or Multiemployer Plan, or the commencement of
proceedings by the PBGC to terminate any Pension Plan or Multiemployer Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any Withdrawal
Liability; or (g) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
“ERISA Reportable Event” means (a) any of the events set forth in Section
4043(b) of ERISA, other than those events as to which the 30 day notice period
is waived under subsection .13, .14, .16, .18, .19 or .20 of PBGC Reg. § 4043;
(b) withdrawal from a Pension Plan described in Section 4063 of ERISA; (c) a
cessation of operations described in Section 4062(e) of ERISA; (d) any
requirement to make additional contributions or give security to any Pension
Plan pursuant to Section 436 of the Code or Section 206(g) of ERISA; or (e) a
failure to make a payment required by Section 412(m) of the Code or Section
302(e) of ERISA when due.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a fixed rate of interest determined
by reference to the Adjusted Eurodollar Rate.
“Eurodollar Reserve Requirement” means, for any Eurodollar Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal,


14

--------------------------------------------------------------------------------



special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the F.R.S. Board) under regulations issued from
time to time by the F.R.S. Board or other applicable banking regulator. Without
limiting the effect of the foregoing, the Eurodollar Reserve Requirement shall
reflect any other reserves required to be maintained by such member banks with
respect to (a) any category of liabilities which includes deposits by reference
to which the applicable Adjusted Eurodollar Rate or any other interest rate of a
Loan is to be determined or (b) any category of extensions of credit or other
assets which include Eurodollar Rate Loans. For the purposes of this Agreement,
Eurodollar Rate Loans shall constitute Eurocurrency liabilities and shall be
subject to applicable reserve requirements without the benefit of or credit for
proration, exceptions or offsets that may be available from time to time to the
applicable Lender. The rate of interest on Eurodollar Rate Loans shall be
adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Requirement.
“Event of Default” has the meaning set forth in Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Accounts” has the meaning set forth in the Security Agreement.
“Excluded Foreign Subsidiary” means any Subsidiary of the Parent (a) that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code;
(b) substantially all the assets of which consist of Equity Interests in one or
more Subsidiaries described in clause (a) of this definition; or (c) the Equity
Interests of which are directly or indirectly owned by any Subsidiary described
in clause (a) or (b); provided, however, that with respect to clauses (a)
through (c) of this definition, as of the last day of the Fiscal Quarter of the
Parent for which financial statements have been delivered hereunder (x) such
Subsidiary does not have assets, in accordance with GAAP, with a value in excess
of 5% of the Consolidated Total Assets and (y) when taken together with all
other Excluded Foreign Subsidiaries as of such date, such Excluded Foreign
Subsidiaries do not have assets, in accordance with GAAP, with a value in excess
of 15% of the Consolidated Total Assets.
“Excluded Subsidiary” means any Subsidiary that is (a) an Excluded Foreign
Subsidiary, or (b) a Massachusetts Security Corporation.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.


15

--------------------------------------------------------------------------------



“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 4.14) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.7, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.7(g) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Existing Indebtedness” means all Indebtedness of the Borrower under that
certain Loan Agreement, dated as of October 29, 2012, between the Borrower and
Bank of America, N.A., as the same may have been amended, amended and restated,
supplemented or otherwise modified prior to the date hereof.
“FATCA” means Sections 1471 through 1474 of the Code as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreement entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement between a
non-U.S. jurisdiction and the United States with respect to the foregoing and
any law, regulation or practice adopted pursuant to any such intergovernmental
agreement.
“Federal Fund Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.
“Fee Letter” means the Fee Letter, dated January 18, 2017, between Citibank and
the Borrower.
“Financial Officer” means the president, chief financial officer, principal
accounting officer, treasurer or controller of the Borrower or the Parent (as
applicable) whose signatures and incumbency have been certified to the
Administrative Agent and the Lenders pursuant to Section 5.1.2, as such
certificate may be updated from time to time.
“Fiscal Quarter” means any fiscal quarter of a Fiscal Year.


16

--------------------------------------------------------------------------------



“Fiscal Year” means any period of 12 consecutive calendar months ending on
December 31.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
“Foreign Subsidiary” means each Subsidiary of the Borrower that is not a
Domestic Subsidiary.
“Free Cash Flow” means, for any period, Consolidated EBITDA plus Changes in
Working Capital, minus Consolidated Capital Expenditures, minus Consolidated
Interest Expense (other than interest paid-in-kind, amortization of financing
fees, other non-cash Consolidated Interest Expenses and any expenses Cash
Collateralized in accordance with the terms of this Agreement), minus the amount
of Taxes based on income actually paid in cash or required to be paid in cash
(including Taxes relating to net settlement of equity awards to the extent they
constitute a use of cash), minus Restricted Payments made in cash and minus cash
consideration paid in connection with a Permitted Acquisition. Free Cash Flow at
any date may be a positive or negative number. Free Cash Flow increases when it
becomes more positive or less negative and decreases when it becomes less
positive or more negative.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Revolving
Percentage of the Letter of Credit Outstandings with respect to Letters of
Credit issued by such L/C Issuer, other than Letter of Credit Outstandings as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to any Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Percentage of outstanding Swing Line Loans made by such Swing Line
Lender, other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


17

--------------------------------------------------------------------------------



“Guarantor” means the Parent and the other entities listed on the Guarantors
Schedule and each other Subsidiary that shall be required to deliver a Guaranty
or guarantee supplement pursuant to Section 7.7.
“Guarantors Schedule” means the Guarantors Schedule attached as Schedule II
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrower.
“Guaranty” means the Guaranty made by the Parent under Article XII in favor of
the Secured Parties and the Guaranty made by the other Guarantors in favor of
the Secured Parties substantially in the form of Exhibit F attached hereto,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 7.7.
“Hazardous Material” means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious medical waste and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.
“Incremental Commitment” has the meaning set forth in Section 2.11.1.
“Incremental Commitment Increase Effective Date” has the meaning set forth in
Section 2.11.4.
“Incremental Commitment Joinder Agreement” means Incremental Commitment Joinder
Agreement, substantially in the form of Exhibit H attached hereto.
“Incremental Commitment Request” has the meaning set forth in Section 2.11.1.
“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money, including all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments (including,
without limitation, the Loans); (b) all direct or contingent obligations
relative to the face amount of all letters of credit (including, without
limitation, the Letters of Credit), whether or not drawn, and banker’s
acceptances issued for the account of such Person; (c) all obligations of such
Person in the nature of Capitalized Lease Liabilities; (d) the Termination Value
of all Swap Agreements of such Person; (e) whether or not so included as
liabilities in accordance with GAAP, all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade accounts
payable arising in the ordinary course of business not more than one hundred
twenty (120) days past due and in an amount not exceeding 20% of the aggregate
trade accounts payable outstanding at such time), and indebtedness (excluding
prepaid interest thereon) secured by a Lien on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) all obligations of such
Person to purchase, redeem, retire or otherwise acquire for value (including by
means of converting into, or exchanging for, Indebtedness) any Equity Interest
of another Person valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation


18

--------------------------------------------------------------------------------



preference plus accrued and unpaid dividends; (g) all Off Balance Sheet
Obligations of such Person (to the extent the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument was accounted for as a Capitalized Lease); (h) all
Contingent Liabilities of such Person in respect of any of the foregoing; and
(i) any Permitted Convertible Indebtedness. For all purposes of this Agreement,
the Indebtedness of any Person shall include the Indebtedness of any partnership
or joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer; provided, however, that to the extent any such Indebtedness is limited
recourse to the Parent or any of its Subsidiaries only the amount of such
Indebtedness that is recourse to the Parent or its Subsidiaries shall be
included for purposes of this definition and unless such Indebtedness is
expressly made non-recourse to such Person.
“Indemnified Parties” is defined in Section 11.4.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Intellectual Property” has the meaning set forth in the Security Agreement.
“Intellectual Property Collateral” means, collectively, the Copyright
Collateral, the Patent Collateral, the Trademark Collateral and the Trade
Secrets Collateral, as set forth in Schedule 6.15 (“Intellectual Property”),
each as defined in the Security Agreement.
“Interest Period” means, relative to any Eurodollar Rate Loan, the period
beginning on (and including) the date on which such Eurodollar Rate Loan is made
or continued as, or converted into, a Eurodollar Rate Loan pursuant to Section
2.4 or Section 2.5 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three or six months thereafter, in each case
as the Borrower may select in its relevant notice pursuant to Section 2.4 or
Section 2.5; provided, however, that:
(a)    the Borrower shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than six
(6) different dates;
(b)    if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a month,
in which case such Interest Period shall end on the next preceding Business
Day);
(c)    if any Interest Period that begins on the last Business Day of a month
(or on a day for which there is no numerically corresponding day in the month at
the end of such Interest Period), such Interest Period shall end on the last
Business Day of such month; and
(d)    the Borrower shall not be permitted to select, and there shall not be
applicable, any Interest Period that would end later than the Maturity Date.


19

--------------------------------------------------------------------------------



“Inventory” means “inventory” as defined in Section 9-102(a)(48) of the U.C.C.
“Investment” means, with respect to any Person, (a) any loan, advance, other
extension of credit or capital contribution made by such Person to any other
Person (excluding Accounts generated in the ordinary course of business of such
Person and loans, advances or guarantees provided by such Person to or for the
benefit of its employees in connection with an employee benefit program or
arrangement), (b) any Contingent Liability of such Person incurred in connection
with any item described in clause (a), and (c) any Equity Interest held by such
Person in any other Person. The amount of any Investment shall be the original
principal or capital amount thereof less all returns of principal or equity
thereon (without adjustment by reason of the financial condition of such other
Person) and shall, if made by the transfer or exchange of property other than
cash, be deemed to have been made in an original principal or capital amount
equal to the fair market value of such property.
“Investment Company Act” means the Investment Company Act of 1940 (17 C.F.R.
Part 270), as amended.
“Irish Share Charge” means that certain Irish law governed share charge, in
which the Borrower provides a charge to the Administrative Agent over no more
than 65% of its Equity Interest in Wayfair Stores Limited, a Irish private
limited company.
“IRS” means the United States Internal Revenue Service.
“Issuance Request” means an Letter of Credit Issuance Request duly executed by
an Authorized Officer of the Borrower, substantially in the form of Exhibit B-3
hereto.
“Landlord Waiver” means a Landlord Waiver, executed by the Administrative Agent,
the applicable Loan Party and the applicable landlord, in form and substance
reasonably satisfactory to the Administrative Agent.
“Laws” means, collectively, all statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities of any Governmental Authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, consent decrees, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“LCA Election” has the meaning set forth in Section 1.5.
“LCA Test Date” has the meaning set forth in Section 1.5.
“L/C Issuer” means Citibank or an Affiliate of Citibank, each in its capacity as
issuer of Letters of Credit and/or such other Lender as the Borrower may from
time to time select as an L/C Issuer hereunder; provided that such Lender has
agreed to become an L/C Issuer.
“Lead Arranger” has the meaning set forth in Section 11.20.


20

--------------------------------------------------------------------------------



“Lender” and “Lenders” has the meaning set forth in the preamble and, as the
context requires, includes the Swing Line Lender.
“Lender Party” means, as the context may require, any Lender (including the
Swing Line Lender), any L/C Issuer or the Administrative Agent, together with
each of their respective successors, transferees and permitted assigns.
“Letter of Credit” has the meaning set forth in Section 2.1.2.
“Letter of Credit Commitment” has the meaning set forth in Section 2.1.2. The
Letter of Credit Commitment is a sub-facility of the Revolving Loan Commitment
and is a part of, and not in addition to, the Revolving Loan Commitment.
“Letter of Credit Commitment Amount” means, on any date, $40,000,000, as such
amount is reduced from time to time in accordance with Section 2.3.
“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit plus (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.
“Lien” means any security interest, mortgage, pledge, hypothecation, collateral,
assignment for security, encumbrance, lien (statutory or otherwise), charge
against or interest in property to secure payment of a debt or performance of an
obligation, or other priority or preferential arrangement in the nature of a
security interest.
“Limited Condition Acquisition” means any acquisition or similar Investment by
one or more of the Parent and its Subsidiaries of any assets, business or Person
permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Loan” means, as the context may require, either a Revolving Loan or a Swing
Line Loan.
“Loan Documents” means, collectively, this Agreement, the Notes, any document or
application entered into by the L/C Issuer and the Borrower relating to the
Letters of Credit, the Fee Letter, the Collateral Documents, the Guaranty, each
Bailee Waiver, each Landlord Waiver, each Deposit Account Control Agreement and
each other agreement, instrument or document executed and delivered pursuant to
or in connection with this Agreement and the other Loan Documents.
“Loan Party” and “Loan Parties” means, collectively, the Parent, the Borrower,
and each Guarantor.
“Margin Stock” shall have the meaning set forth in Regulation U of the F.R.S.
Board.
“Massachusetts Security Corporation” means a Person that qualifies as a
Massachusetts “security corporation” under Mass. Gen. L. c. 63, §38B, but only
to the extent, and during the time period, it so qualifies.


21

--------------------------------------------------------------------------------



“Material Adverse Effect” means any event or series of events (whether or not
related) that could reasonably be expected to have a material adverse effect on:
(a) the business, assets, operations, properties, condition (financial or
otherwise) of the Parent and its Subsidiaries, taken as a whole; (b) the ability
of the Parent, the Borrower or any other Loan Party, taken as a whole, to
perform or pay its Obligations in accordance with the terms hereof or of any
other Loan Document; (c) the Administrative Agent’s first priority security
interest (subject to any Liens permitted in Section 8.3) in the Collateral to
the extent such material adverse effect was not caused by the Administrative
Agent’s failure to retain possession of the Collateral physically delivered to
it or the Administrative Agent’s failure to timely file U.C.C. continuation
statements or intellectual property security agreements with the applicable
intellectual property office; or (d) the validity or enforceability against any
Loan Party of any Loan Document or the rights and remedies available to the
Administrative Agent or the Lenders under any Loan Document.
“Maturity Date” means the earlier of (a) February 21, 2020 and (b) the
acceleration of the Obligations pursuant to Section 9.2 or Section 9.3.
“Maximum Rate” has the meaning set forth in Section 3.2.4.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all the L/C Issuers with respect to Letters of
Credit issued and outstanding at such time, and (b) otherwise, an amount
determined by the Administrative Agent and each applicable L/C Issuer in their
sole discretion.
“Monthly Payment Date” means the last Business Day of each calendar month or, if
any such day is not a Business Day, the next succeeding Business Day.
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.1 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means, as the context may require, either a Revolving Note or a Swing
Line Note.
“Obligations” means (a) all obligations (monetary or otherwise) of the Parent,
the Borrower and each other Loan Party arising under or in connection with this
Agreement and each other Loan Document, including principal, interest (including
post default interest and interest accruing after the commencement of any
bankruptcy, insolvency or similar proceeding referred to in Section 9.1.9,
whether or not a claim for post filing or post-petition interest is allowed in
any such proceeding),


22

--------------------------------------------------------------------------------



reimbursement obligations, fees, indemnities, costs and expenses (including the
reasonable fees and disbursements of counsel to the Administrative Agent and
each Lender required to be paid by the Borrower pursuant to the terms of any
Loan Document) that are owing under this Agreement and the other Loan Documents,
in each case whether now existing or hereafter incurred, direct or indirect,
absolute or contingent, and due or to become due, (b) the Cash Management
Liabilities, and (c) Swap Liabilities arising from any Swap Agreement that at
the time of entering into was between the Parent or any of its Subsidiaries, on
the one hand, and a Lender or an Affiliate of a Lender, on the other hand;
provided, however, that Obligations shall exclude any Excluded Swap Obligations.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Off Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use of property or sale of assets that creates obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, could be characterized as Indebtedness
of such Person (without regard to accounting treatment).
“Organizational Document” means, with respect to any Loan Party, its articles of
incorporation, partnership agreement, operating agreement and/or bylaws, as
applicable.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.14).
“Parent” has the meaning set forth in the preamble.
“Participant” has the meaning set forth in Section 11.10(d).
“Participant Register” has the meaning set forth in Section 11.10(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“PBGC” means the Pension Benefit Guaranty Corporation.


23

--------------------------------------------------------------------------------



“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender on Schedule I hereto, in a duly executed Incremental
Commitment Joinder Agreement or in a duly executed Assignment and Assumption, as
such percentage may be adjusted from time to time pursuant to each Assignment
and Assumption executed and delivered pursuant to Section 11.10.
“Permitted Acquisition” means the acquisition by the Parent or any of its
Subsidiaries of all or substantially all the assets of a Person or line of
business of a Person, or all or substantially all of the Equity Interests of a
Person (referred to herein as the “Acquired Entity”); provided that (a) such
Acquired Entity is in compliance with Section 8.1; (b) such acquisition was not
preceded by, or consummated pursuant to, an unsolicited tender offer or proxy
contest initiated by or on behalf of the Parent, any of its Subsidiaries or any
of their Related Parties; (c) the Acquired Entity shall, upon consummation of
the acquisition, be owned (or, in the case of an asset purchase, such assets
shall be owned) by the Parent or a Wholly Owned Subsidiary of the Parent; (d) at
the time of such transaction, both immediately before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
provided that in the case of any Limited Condition Acquisition, this clause (d)
shall be limited to no Event of Default under Section 9.1.1, Section 9.1.9, or
Section 9.1.10 having occurred and be continuing on the LCA Test Date; (e)
subject to the Limited Condition Acquisition provisions, immediately before and
after giving effect to any such acquisition, the Parent and its Subsidiaries are
in compliance with the negative covenant set forth in Section 8.4 as of the end
of the most recent Fiscal Quarter for which financial statements have been
delivered; (f) all actions required to be taken with respect to such Acquired
Entity under Section 7.7 and Section 7.8 shall have been taken; provided that if
the acquisition is being financed by any Incremental Commitment, to the extent
agreed by the applicable Lenders providing such Incremental Commitment, all
actions under this clause (f) shall be subject to customary “Sungard”
limitations; (g) the Borrower shall have delivered to the Administrative Agent a
certificate showing satisfactory evidence of compliance with clause (e); (h) the
aggregate cash consideration paid for such acquisition or acquisitions shall not
exceed $50,000,000 in the aggregate in any one Fiscal Year and $100,000,000 in
the aggregate during the term of this Agreement and (i) any other financial
information, transactional information or other information reasonably requested
by the Administrative Agent shall be provided to the Administrative Agent at
least five (5) days prior to the closing of any such acquisition.
“Permitted Bond Hedge Transaction” means any call or capped call option on the
Parent’s Equity Interests purchased by the Parent from a leading dealer in the
relevant market (the “Hedge Provider”) in connection with the issuance of any
Permitted Convertible Indebtedness; provided that the purchase price for such
Permitted Bond Hedge Transaction, less the proceeds received by the Parent from
the sale of any related Permitted Warrant Transaction, does not exceed the net
proceeds received by the Parent from the sale of such Permitted Convertible
Indebtedness issued


24

--------------------------------------------------------------------------------



in connection with the Permitted Bond Hedge Transaction; provided, further that
such call option is a Swap Agreement and will be entered into between the Parent
and the Hedge Provider under an ISDA Master Agreement and there shall be no
Credit Support Annex, Credit Support Documentation, Credit Support Provider,
security, guaranty or other credit support with respect thereto, in each case
provided by the Parent or the Borrower; provided, further, that immediately
before and after giving pro forma effect to the purchase of such call option and
any concurrent use of proceeds thereof, no Default or Event of Default shall
have occurred and be continuing hereunder.
“Permitted Convertible Indebtedness” means Indebtedness permitted to be incurred
under the terms of this Agreement that (a) is either (i) a debt security issued
by the Parent which is convertible into Equity Interests of the Parent (and cash
in lieu of fractional shares) and/or cash (in an amount determined by reference
to the price of such Equity Interests) or (ii) sold as units with call options,
warrants or rights to purchase (or substantially equivalent derivative
transactions) that are exercisable for Equity Interests of the Parent and/or
cash (in an amount determined by reference to the price of such Equity
Interests); (b) is unsecured; (c) will not have a stated maturity prior to the
day six (6) months following the Maturity Date; (d) has no scheduled
amortization or principal payments or requires any mandatory redemptions or
payments of principal prior to the day six (6) months following the Maturity
Date other than customary payments upon a change of control or fundamental
change event (it being understood that conversion of any such Indebtedness shall
not be considered a redemption or payment); and (e) immediately before and after
giving pro forma effect to the incurrence of such Indebtedness and any
concurrent use of proceeds thereof, no Default or Event of Default shall have
occurred and be continuing.
“Permitted Disposition” means any sale, lease, transfer or other disposition of
assets (including, without limitation, Equity Interests of any Subsidiary of the
Parent and Accounts) of the Parent or any of its Subsidiaries not otherwise
permitted by clause (a) or (b) of Section 8.9; provided, however, that (a) the
Parent and/or the applicable Subsidiary shall receive only cash consideration
therefor; (b) the aggregate fair market value of all the assets subject to such
dispositions shall not exceed (i) an amount equal to 5% of the total net asset
value reflected on the most recent consolidated financial statement of the
Parent and its Subsidiaries that has been made available hereunder or (ii)
during the term of this Agreement, an aggregate amount equal to 15% of the total
net asset value reflected on the most recent consolidated financial statement of
the Parent and its Subsidiaries that has been made available hereunder, (c); the
Parent and/or the applicable Subsidiary shall have received fair value therefor;
and (d) both immediately before and after giving effect to each such disposition
no Default or Event of Default shall have occurred and be continuing.
“Permitted Holders” means Steven K. Conine, Niraj Shah, the Niraj Shah 2007
Irrevocable Trust, the Niraj Shah 2007 Non Exempt Irrevocable Trust, the Steven
K. Conine 2007 Irrevocable Trust, the Steven K. Conine 2007 Non-Exempt
Irrevocable Trust and any Affiliate or Permitted Transferee thereof.
“Permitted Refinancing Indebtedness” means Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace existing Indebtedness (“Refinanced
Indebtedness”); provided that (a) the principal amount (or accreted value, if
applicable) of such Indebtedness is not greater than the principal


25

--------------------------------------------------------------------------------



amount (or accreted value, if applicable) of such Refinanced Indebtedness except
by an amount equal to a reasonable premium, penalties and unpaid interest
thereon, and reasonable fees and expenses incurred in connection with such
refinancing, refunding, extension, renewal or replacement and by an amount equal
to any existing commitments unutilized thereunder, (b) such refinancing,
refunding, extending, renewing or replacing Indebtedness has a final maturity
that is no sooner than, and a Weighted Average Life to Maturity that is no
shorter than, such Refinanced Indebtedness, (c) if such Refinanced Indebtedness
or any Contingent Liabilities thereof are subordinated to the Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Contingent Liabilities thereof are subordinated on terms no less favorable to
the Lenders in any material respect, (d) the obligors in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding,
extending, renewing or replacing are the only obligors on such refinancing,
refunding, extending, renewing or replacing Indebtedness, except as otherwise
permitted hereunder and (e) the terms and conditions (excluding interest rates
and any prepayment premium, redemption or put provisions) of any such Permitted
Refinancing Indebtedness, taken as a whole, are not materially less favorable to
the Lenders than the terms and conditions of the Refinanced Indebtedness.
“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such person), (a) such Person’s
immediate family, including his or her spouse, ex‑spouse, children,
step‑children and their respective lineal descendants, (b) the estate of Steven
K. Conine, (c) the estate of Niraj Shah and (d) any other trust or other legal
entity the beneficiary of which is such person’s immediate family, including his
or her spouse, ex‑spouse, children, step‑children or their respective lineal
descendants.
“Permitted Warrant Transaction” means any call option, warrant or contractual
right to purchase the Parent’s Equity Interests sold by the Borrower to the
Hedge Provider substantially concurrently with any purchase by the Borrower of a
related Permitted Bond Hedge Transaction from the Hedge Provider for which the
strike price (or the analogous term defined therein) is greater than the strike
price (or the analogous term defined therein) for the Permitted Bond Hedge
Transaction; provided that such call option, warrant or contractual right will
be entered into between the Parent and the Hedge Provider under an ISDA Master
and there shall be no Credit Support Annex, Credit Support Documentation, Credit
Support Provider, security, guaranty or other credit support with respect
thereto, in each case, provided by the Parent or the Borrower; provided, further
that immediately before and after giving pro forma effect to the sale of such
call option, warrant or contractual right and any concurrent provisions of
proceeds thereof, no Default or Event of Default shall have occurred and be
continuing hereunder.
“Person” means any natural person, corporation, partnership, limited liability
company, joint venture, association, company, partnership, trust, Governmental
Authority or other entity.
“Platform” has the meaning set forth in Section 11.2(c)(i).
“Post-Covenant Changeover Consolidated EBITDA” means, for any period, the sum,
without duplication, for such period, of Post-Covenant Changeover Consolidated
Net Income of Parent and its Subsidiaries on a consolidated basis during such
period; plus the following to the extent deducted in calculating Post-Covenant
Changeover Consolidated Net Income: (a)


26

--------------------------------------------------------------------------------



Consolidated Interest Expense during such period; (b) the provision for all
income, franchise and similar Taxes (whether paid or deferred) of the Parent and
its Subsidiaries; (c) the amortization, accretion and depreciation of expense of
the Parent and its Subsidiaries during such period; (d) reasonable fees,
expenses and charges related to (A) the Loans and the Loan Documents, (B) other
Indebtedness permitted to be incurred by the Parent or its Subsidiaries under
this Agreement, and (C) mergers, acquisitions, restructurings and dispositions
permitted by this Agreement in an aggregate amount during any rolling twelve
month period not to exceed 10% of Post-Covenant Changeover Consolidated EBITDA
prior to giving effect to any such add-backs or for any such transaction that is
not closed in an amount not to exceed $5,000,000; (e) stock-based compensation
expenses; (f) reasonable non-recurring integration expenses incurred by the
Parent or its Subsidiaries in connection with, and directly related to, any
Permitted Acquisition so long as such integration expenses are incurred within
eighteen months of closing such acquisition; (g) any non-cash loss related to
discontinued operations; (h) the amount of pro forma “run rate” cost savings,
operating expense reductions and synergies (in each case net of actual amounts
realized) related to any cost-savings initiative or acquisition or disposition
outside of the ordinary course of business that are reasonably identifiable,
factually supportable and projected by the Parent or Borrower in good faith to
result from actions that have been taken or with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of such Person) within 12 months after the date such acquisition
or disposition is consummated or such cost savings initiative is implemented, as
the case may be; (i) other reasonable non-recurring or other unusual item of
loss or expense incurred during such period in an aggregate amount not to exceed
10% of Post-Covenant Changeover Consolidated EBITDA for the then applicable
period (calculated prior to the application of this clause (i), such expenses
under this shall, upon the reasonable request of the Administrative Agent, be
outlined and described to the Administrative Agent in reasonable detail (with
supporting data, calculations and information as may be reasonably requested by
the Administrative Agent)) and (j) other expenses reducing Post-Covenant
Changeover Consolidated Net Income which do not represent a cash item in such
period or any future period (in each case of or by the Parent and its
Subsidiaries for such period), minus the following to the extent included in
calculating Post-Covenant Changeover Consolidated Net Income: (i) all income and
franchise tax credits; and (ii) all non-cash items increasing Post-Covenant
Changeover Consolidated Net Income (in each case of or by the Parent and its
Subsidiaries for such period).
For purposes of calculating Post-Covenant Changeover Consolidated EBITDA for any
period, if, at any time during such period, the Parent or any Subsidiary shall
have sold, transferred, leased, contributed, conveyed or disposed of all or
substantially all of the assets or Equity Interests of any Person or division,
business unit, product line or line of business (a “Disposition”) or consummated
a Permitted Acquisition, Post-Covenant Changeover Consolidated EBITDA for such
period shall be calculated (a) giving pro forma effect to such transaction as if
such Disposition or such Permitted Acquisition, as the case may be, occurred on
the first day of such period, (b) excluding all income statement items (whether
positive or negative) attributable to the assets or Equity Interests that are
subject to any such Disposition made during such period, (c) including
all income statement items (whether positive or negative) attributable to the
property or Equity Interests of such Person(s) acquired pursuant to any such
Permitted Acquisition, as the case may be (provided that such income statement
items to be included are reflected in financial statements or other financial
data reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and


27

--------------------------------------------------------------------------------



calculations which are expected to have a continuous impact), and (d) without
duplication of any other adjustments already included in the calculation of Post
Covenant Changeover Consolidated EBITDA for such period, after giving effect to
the pro forma adjustments with respect to such transaction; provided that in
each case any such pro forma adjustments are (i) reasonably expected to be
realized within twelve (12) months of such Disposition or such Permitted
Acquisition, as the case may be, as set forth in reasonable detail on a
certificate of an Authorized Officer of the Borrower delivered to the
Administrative Agent, (ii) calculated on a basis consistent with GAAP and (iii)
directly attributable to such Disposition or Permitted Acquisition, factually
supportable and expected to have a continuing impact on the Parent and its
Subsidiaries.
“Post-Covenant Changeover Consolidated Net Income” means, for any period, all
amounts which, in accordance with GAAP, would be included as net income or net
loss on the consolidated statements of income of the Parent and its Subsidiaries
at such time; provided, however, that there shall be excluded from Post-Covenant
Changeover Consolidated Net Income, without duplication, (a) the income of any
Person in which any other Person has a joint interest (other than a Subsidiary),
except to the extent of the amount of dividends or other distributions that were
actually paid to the Parent or any of its Subsidiaries by such Person during
such period; (b) the undistributed earnings of any Subsidiary of the Parent to
the extent that the declaration or payment of dividends or distributions of such
earnings by such Subsidiary is not at the time permitted by the terms of any
contractual obligation or requirement of Law applicable to such Subsidiary,
except that the Loan Party’s equity in any net loss of any such Subsidiary for
such period shall be included in the determination of Post-Covenant Changeover
Consolidated Net Income; (c) extraordinary gains and extraordinary losses for
such period; (d) any gain or loss realized during such period by Parent or any
Subsidiary upon any sale of assets (other than dispositions in the ordinary
course of business); (e) earnings resulting from any reappraisal, revaluation or
write-up of assets during such period; or (f) (i) any net unrealized gain or
loss (after any offset) resulting from obligations in respect of Swap
Agreements, (ii) any net gain or loss resulting from currency translation gains
or losses related to currency re-measurements of Indebtedness (including the net
loss or gain (A) resulting from Swap Agreements for currency exchange risk and
(B) resulting from intercompany Indebtedness) and all other foreign currency
translation gains or losses to the extent such gain or losses are non-cash
items, and (iii) any net after-tax income (loss) attributable to the early
extinguishment or conversion of (A) Indebtedness, (B) obligations under any Swap
Agreements or (C) other derivative instruments.
“Pro Rata” means with respect to any Lender, the percentage obtained by dividing
(i) the Revolving Loan Commitment Amount of such Lender (or, if the Revolving
Loan Commitment has been terminated, the sum of the aggregate outstanding
principal amount of the Revolving Loans of such Lender plus the aggregate
principal amount of all participations by such Lender in any Letter of Credit
Outstandings and obligation to make Revolving Loans with respect to outstanding
Swing Line Loans) by (ii) the Revolving Loan Commitment Amount of all the
Lenders (or, if the Revolving Loan Commitment has been terminated, the sum of
the aggregate outstanding principal amount of the Revolving Loans of all the
Lenders plus the aggregate principal amount of all participations of all the
Lenders in any Letter of Credit Outstandings and obligation to make Revolving
Loans with respect to outstanding Swing Line Loans).


28

--------------------------------------------------------------------------------



“Qualified ECP Guarantor” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the CFTC (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor or the grant of such
security interest becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.
“Quarterly Payment Date” means the last Business Day of each March, June,
September and December, or, if any such day is not a Business Day, the next
succeeding Business Day.
“Real Property Assets” means all interest (including leasehold interests) of any
Loan Party in any real property, including those referred to in Schedule 6.10(c)
(“Real Property Assets”).
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer.
“Refunded Swing Line Loans” has the meaning set forth in Section 2.8(b).
“Register” has the meaning set forth in Section 11.10(c).
“Reimbursement Obligation” has the meaning set forth in Section 2.7.4.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Release” means a “release” or “threatened release” as such terms are defined in
CERCLA, including any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material into the indoor or outdoor environment.
“Required Lenders” means, at the time any determination thereof is to be made,
Non Defaulting Lenders holding more than 50% of the then aggregate unused
Commitments and unpaid principal amount of the Loans and Letter of Credit
Outstandings (excluding the Commitments and aggregate unpaid principal amount of
Loans, Letter of Credit Outstandings and unused Commitments held by Defaulting
Lenders); provided, however, that at any time Citibank and SVB each hold at
least 20% of the then aggregate unused Commitments and unpaid principal amount
of the Loans and Letters of Credit Outstandings, “Required Lenders” shall
require each of Citibank and SVB.
“Restricted Payment” has the meaning set forth in Section 8.6(a).


29

--------------------------------------------------------------------------------



“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Outstandings and Swing Line Loans at
such time.
“Revolving Loan Commitment” has the meaning set forth in Section 2.1.1.
“Revolving Loan Commitment Amount” means, on any date, $100,000,000, as such
amount may, from time to time, be increased pursuant to Section 2.11 or reduced
pursuant to Section 2.3.
“Revolving Loans” is defined in Section 2.1.1.
“Revolving Note” means a promissory note of the Borrower that is payable to any
Lender, substantially in the form of Exhibit A-1 attached hereto, evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from outstanding
Revolving Loans.
“Rolling Period” means, as of any date of calculation, the immediately preceding
four Fiscal Quarters.
“S&P” means S&P Global Ratings, a division of Standard & Poor’s Financial
Services LLC, and any successor thereto.
“Sanctioned Country” means, at any time, any country or territory, which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea Region, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or any European Union member state, (b) any Person
operating (with physical local presence), organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons
described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time, by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European member state
or Her Majesty’s Treasury of the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, Lenders or Affiliates of Lenders who entered into interest rate
Swap Agreements in accordance with the terms of this Agreement, Lenders or
Affiliates of Lenders with Cash Management Liabilities in accordance with the
terms of this Agreement, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 10.4, and the other
Persons with Obligations owing to which are or are purported to be secured by
the Collateral under the terms of the Collateral Documents.


30

--------------------------------------------------------------------------------



“Security Agreement” means the Security Agreement substantially in the form of
Exhibit E attached hereto.
“Solvent” means, when used with respect to any Person, that, as of any date of
determination: (a) the amount of the “present fair saleable value” of the assets
of such Person, as of such date, exceeds the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such value is established
and such liabilities are evaluated in accordance with Section 101(32) of the
Federal Bankruptcy Code and the relevant state Debtor Relief Laws governing
determinations of the insolvency of debtors of New York and each state where
such Person is organized or has its principal place of business; (b) such Person
does not have, as of such date, an unreasonably small amount of capital with
which to conduct its business; and (c) such Person is able to pay its debts as
they mature.
“Specified Representations” means the representations and warranties set forth
in Section 6.1, Section 6.2(a), Section 6.4, Section 6.18, Section 6.19, Section
6.21 and Section 6.24.
“Standby Letter of Credit Commitment Amount” means, as of any date, $40,000,000,
which is a sub-facility of the Letter of Credit Commitment and is a part of, and
not in addition to, the Letter of Credit Commitment.
“Stated Amount” of each Letter of Credit means the total amount available to be
drawn under such Letter of Credit upon the issuance thereof.
“Stated Expiry Date” is defined in Section 2.7.1.
“Subsidiary” means, with respect to any Person: (a) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors or other governing body of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, or by one or more Subsidiaries of such Person, or with respect to
which any such Person has the right to vote or designate the vote of more than
50% of such Equity Interests (whether by proxy, agreement, operation of law or
otherwise); or (b) any partnership, joint venture, limited liability company or
other entity as to which such Person, or one or more Subsidiaries of such
Person, owns (whether in the form of voting or participation in profits or
capital contribution) more than a 50% Equity Interest, acts as the general
partner or has power to direct or cause the direction of management and
policies, or the power to elect the managing partner (or the equivalent), of
such partnership, joint venture, limited liability company or other entity, as
the case may be.
“SVB” means Silicon Valley Bank.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value


31

--------------------------------------------------------------------------------



or any similar transaction or any combination of these transactions, including,
without limitation, any Permitted Bond Hedge Transaction or any Permitted
Warrant Transaction.
“Swap Liabilities” means any and all obligations of the Parent or any of its
Subsidiaries, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired, under (a) any and all Swap Agreements
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Swap Agreement transaction.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means Citibank, acting solely in its capacity as the Lender
making Swing Line Loans, and any successor thereto in such capacity.
“Swing Line Loan Commitment” has the meaning set forth in Section 2.1.3. The
Swing Line Loan Commitment is a sub facility of the Revolving Loan Commitment
and is a part of, and not in addition to, the Revolving Loan Commitment.
“Swing Line Loan Commitment Amount” means, on any date, $10,000,000, as such
amount is reduced from time to time pursuant to Section 2.3.
“Swing Line Loans” has the meaning set forth in Section 2.1.3.
“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in the form of Exhibit A-2 attached hereto, evidencing the
aggregate Indebtedness of the Borrower to the Swing Line Lender resulting from
outstanding Swing Line Loans.
“Tax” and “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Termination Value” means, with respect to one or more Swap Agreements at any
time, after taking into account the effect of any netting agreement relating to
such Swap Agreements, (a) for any date on or after the date such Swap Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Agreements (which may include a Lender or any Affiliate of a
Lender).
“Trade Date” has the meaning set forth in Section 11.10(f).
“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Rate Loan.


32

--------------------------------------------------------------------------------



“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.7(g)(ii)(B).
“United States” or “U.S.” means the United States of America.
“Unused Commitment Fee Rate” means the applicable percentage set forth below the
column entitled “Unused Commitment Fee Rate” in the table in the definition of
“Applicable Margin”.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the product
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means any Subsidiary of a Person of which the Equity
Interests (except in the case of a corporation for directors’ qualifying shares
and investments by foreign nationals mandated by applicable Laws) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such Person or one
or more Wholly-Owned Subsidiaries of such Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.2    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each Schedule and each other Loan
Document.
Section 1.3    Certain Rules of Construction. Unless otherwise specified,
references in this Agreement and in each other Loan Document to any Article or
Section are references to such Article or Section of this Agreement or such
other Loan Document, as the case may be. The words “herein,” “hereof” and
“hereunder” and other words of similar import refer, as the context may


33

--------------------------------------------------------------------------------



require, to the relevant agreement as a whole, including all annexes, exhibits
and schedules, and not to any particular section, subsection or clause contained
in such agreement, annex, exhibit or schedule. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and neuter
genders. The words “including”, “includes” and “include” shall be deemed to be
followed by the words “without limitation”, and where general words are followed
by a specific listing of items, the general words shall be given their widest
meaning and shall not be limited by an enumeration of specific matters; the word
“or” is not exclusive; references to Persons include their respective successors
and assigns (to the extent and only to the extent permitted by the Loan
Documents) or, in the case of any Governmental Authority, Persons succeeding to
the relevant functions of such Governmental Authority; all references to any Law
shall include any amendments and successors of the same; all references to any
agreement, instrument or document shall refer to each such agreement, instrument
or document as amended, restated, supplemented or otherwise modified from time
to time (subject to any restrictions on any of the foregoing as may be set forth
in this Agreement); and the words “asset” and “property” shall have the same
meaning and refer to tangible and intangible assets and properties, including
cash, securities, accounts and contract rights. A Default shall be deemed to
exist at all times during the period commencing on the date that such Default
occurs to the date on which such Default is waived by the applicable Lender
Parties as required under Section 11.1 or cured within any period of cure
expressly provided for in this Agreement. An Event of Default shall be deemed to
exist at all times during the period commencing on the date that such Event of
Default occurs to the date on which such Event of Default is waived by the
applicable Lender Parties as required under Section 11.1. Whenever any provision
in any Loan Document refers to the knowledge (or an analogous phrase) of any
Loan Party, such words are intended to signify that a senior member of
management, a senior officer or a member of the board of directors or comparable
body of such Loan Party has actual knowledge or awareness of a particular fact
or circumstance or a senior member of management, senior officer or member of
the board of directors or comparable body of such Loan Party, if it had
exercised reasonable diligence, would have known or been aware of such fact or
circumstance. For purposes of computing a period of time from a specified date,
the word “from” means “from and including” and the word “to” and “until” each
mean “to, but excluding”; provided that in calculating fees and interest payable
hereunder, such period shall, in any event, consist of at least one full day.
Section 1.4    Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 8.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with GAAP as in effect from time to time; provided that
notwithstanding the foregoing, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to the re-characterization of leases that would
have been characterized as operating leases on the Effective Date as Capitalized
Leases. In the event that any Accounting Change other than the foregoing shall
occur that results


34

--------------------------------------------------------------------------------



in a change in the method of calculation of financial covenants, standards or
terms in this Agreement, the Borrower and the Administrative Agent shall enter
into negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the financial condition and performance of the Parent
and its Subsidiaries shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Parent, the Borrower, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed as if such
Accounting Changes had not occurred.
Section 1.5    Certain Calculations and Tests. Notwithstanding anything in this
Agreement or any Loan Document to the contrary, when determining compliance with
this Agreement or any other Loan Document (including the determination of
compliance with any provision of this Agreement which requires that no Default
or Event of Default has occurred, is continuing or would result therefrom) in
connection with a Limited Condition Acquisition, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Acquisition, a “LCA Election”), the date that the definitive agreement
for such Limited Condition Acquisition is entered into (the “LCA Test Date”) may
be used as the applicable date of determination. If such provisions are measured
after giving effect to such LCA Election and the Borrower could have taken such
action on the relevant LCA Test Date in compliance with such provisions, such
provisions shall be deemed to have been complied with.
Section 1.6    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).
ARTICLE II    
COMMITMENTS AND CREDIT EXTENSIONS
Section 2.1    Commitments. On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make Loans, and
each L/C Issuer agrees that it will issue Letters of Credit and each Lender
severally agrees that it will purchase participation interests in each such
Letter of Credit, all pursuant to the Commitments described in this Section.
2.1.1    Revolving Loan Commitment. From time to time on any Business Day
occurring prior to the Maturity Date, each Lender agrees to make loans (relative
to such Lender, its “Revolving Loans”) to the Borrower equal to such Lender’s
Percentage of the aggregate amount of the Borrowing of the Revolving Loans
requested by the Borrower to be made on such day. The commitment of each Lender
described in this Section is herein referred to as its “Revolving Loan
Commitment”. On the terms and subject to the conditions hereof, the Borrower may
from time to time borrow, prepay and re-borrow Revolving Loans.
2.1.2    Letter of Credit Commitment. From time to time on any Business Day not
less than seven (7) Business Days prior to the Maturity Date, each L/C Issuer
will issue one or


35

--------------------------------------------------------------------------------



more standby or commercial letters of credit (relative to such L/C Issuer, its
“Letter of Credit”) for the account of the Borrower in support of any
obligations of the Parent or a Subsidiary of the Parent subject to the terms and
conditions contained herein and pursuant to the procedures set forth in Section
2.7. The commitment of each L/C Issuer to issue, and each Lender to participate
in, each Letter of Credit described in this Section is herein referred to as the
“Letter of Credit Commitment”.
2.1.3    Swing Line Loan Commitment. From time to time on any Business Day
occurring prior to the Maturity Date, in reliance upon the agreements of the
other Lenders set forth in Section 2.8, the Swing Line Lender may, in its sole
discretion, make loans (relative to such Lender, its “Swing Line Loans”) to the
Borrower equal to the aggregate amount of the Borrowing of the Swing Line Loans
requested by the Borrower to be made on such day not to exceed at any time the
Swing Line Loan Commitment Amount. The (a) commitment of the Swing Line Lender
to consider requests by the Borrower to make the Swing Line Loans and the making
of such Swing Line Loans in its sole discretion, and (b) deemed irrevocable and
unconditional purchase of a participation interest set out in Section 2.8 of the
other Lenders is herein referred to as the “Swing Line Loan Commitment”. On the
terms and subject to the conditions hereof, the Borrower may from time to time
borrow, prepay and re-borrow Swing Line Loans.
Section 2.2    Lenders Not Permitted or Required To Make Credit Extensions. No
Borrowing of Revolving Loans or Swing Line Loans or issuance or extension of a
Letter of Credit shall be made if, after giving effect thereto:
(a)    the aggregate outstanding principal amount of all the Revolving Loans and
Swing Line Loans, together with the aggregate principal amount of all Letter of
Credit Outstandings, (i) of all the Lenders and the Swing Line Lender would
exceed the Revolving Loan Commitment Amount or (ii) of any Lender would exceed
such Lender’s Percentage of the Revolving Loan Commitment Amount;
(b)    the aggregate outstanding principal amount of all Swing Line Loans would
exceed the Swing Line Loan Commitment Amount;
(c)    the aggregate principal amount of all Letter of Credit Outstandings would
exceed the Letter of Credit Commitment Amount; or
(d)    the aggregate principal amount of all Letter of Credit Outstandings
associated with commercial Letters of Credit would exceed the Commercial Letter
of Credit Commitment Amount.
Section 2.3    Reduction of the Commitment Amounts.
2.3.1    Voluntary Reduction. The Borrower may, from time to time on any
Business Day after the Effective Date, terminate the Commitments hereunder or
permanently reduce the unused amount of any remaining Commitment Amount without
premium or penalty; provided, however, that (i) all such terminations or
reductions shall be made on not less than five (5) Business Days’ prior notice
to the Administrative Agent, (ii) any partial reduction of the unused amount of
the Revolving Loan Commitment Amount shall be in a minimum amount of $5,000,000
and in an


36

--------------------------------------------------------------------------------



integral multiple of $1,000,000, and (iii) any partial reduction of the unused
amount of the Swing Line Loan Commitment shall be in a minimum amount of
$500,000 and in an integral multiple of $100,000. Any reduction of the Revolving
Loan Commitment Amount which reduces the Revolving Loan Commitment Amount below
the then current amount of the Swing Line Loan Commitment Amount or the Letter
of Credit Commitment Amount shall result in an automatic and corresponding
reduction of the Swing Line Loan Commitment Amount and Letter of Credit
Commitment Amount, as the case may be, to the amount of the Revolving Loan
Commitment Amount, as reduced, without any further action on the part of any
Lender or otherwise. A notice of termination or reduction delivered by the
Borrower hereunder may state that such notice is conditioned upon the
effectiveness of other credit facilities or the closing of another transaction,
the proceeds of which will be used to prepay any outstanding Loans, in which
case such termination or reduction may be conditional upon the effectiveness of
such other credit facilities or the closing of such other transaction; provided
that the Borrower shall provide the Administrative Agent irrevocable
confirmation of such termination or reduction no later than 1:00 p.m. (New York
City time) on the date of such termination or reduction specified in a notice
that is conditioned upon the effectiveness of other credit facilities or the
closing of another transaction.
2.3.2    Mandatory Reduction. The Revolving Loan Commitment Amount shall be
permanently reduced by the aggregate amount that the Swing Line Loans, Revolving
Loans or Reimbursement Obligations are prepaid or repaid or the Letter of Credit
Outstandings are cash collateralized pursuant to Section 3.1.2(b), and the Swing
Line Loan Commitment Amount shall be permanently reduced by the amount required
from time to time, so that the Swing Line Loan Commitment Amount does not exceed
the Revolving Loan Commitment Amount.
Section 2.4    Borrowing Procedures.
(a)    Borrowing Requests. By delivering a duly completed and executed Borrowing
Request to the Administrative Agent on or before 11:00 a.m. (New York City
time), on a Business Day occurring prior to the Maturity Date, the Borrower may
from time to time irrevocably request that (i) a Base Rate Loan be made not less
than one (1) nor more than five (5) Business Days thereafter or that (ii) a
Eurodollar Rate Loan be made not less than three (3) nor more than five (5)
Business Days thereafter; provided, however, that (A) no Revolving Loan shall be
made as a Eurodollar Rate Loan after the day that is one (1) month prior to the
Maturity Date and (B) any request for a Base Rate Loan all the proceeds of which
are used to finance any Reimbursement Obligation may be made on or before 8:00
a.m. (New York City time), on the day of the proposed Borrowing. All (i) Base
Rate Loans (other than Swing Line Loans) shall be made in a minimum amount of
$1,000,000 and an integral multiple of $100,000 or, if less, in the unused
amount of the applicable Commitment, and (ii) Eurodollar Rate Loans shall be
made in a minimum amount of $1,000,000 and an integral multiple of $100,000. The
proceeds of all Loans shall be used solely for the purposes described in Section
4.11.
(b)    Funding by Lenders. The Administrative Agent shall promptly notify each
Lender of its receipt of a Borrowing Request pursuant to clause (a), the amount
required to be funded by each such Lender and when such amount must be funded.
On the terms and subject to the conditions of this Agreement, each Borrowing
shall be made on the Business Day specified


37

--------------------------------------------------------------------------------



in such Borrowing Request. On or before 1:00 p.m. (New York City time) on such
Business Day each Lender shall deposit with the Administrative Agent same day
funds in an amount equal to such Lender’s Percentage of the requested Borrowing.
Such deposit will be made to an account which the Administrative Agent shall
specify from time to time by notice to the Lenders. To the extent funds are
received from the Lenders, the Administrative Agent shall make such funds
available to the Borrower by wire transfer to the accounts the Borrower shall
have specified in its Borrowing Request.
Section 2.5    Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 11:00
a.m. (New York City time) on a Business Day, the Borrower may from time to time
irrevocably elect on not less than one (1) nor more than five (5) Business Days’
notice, in the case of Base Rate Loans, and not less than three (3) Business
Days (but not more than five (5) Business Days’) notice, in the case of
Eurodollar Rate Loans, that all, or any portion in an aggregate minimum amount
of $1,000,000 and an integral multiple of $100,000 be, in the case of Base Rate
Loans, converted into Eurodollar Rate Loans (for the Interest Period specified
in such Continuation/Conversion Notice) or be, in the case of Eurodollar Rate
Loans, converted into Base Rate Loans or continued as Eurodollar Rate Loans (in
the absence of delivery of a Continuation/Conversion Notice with respect to any
Eurodollar Rate Loan at least three (3) Business Days (but not more than five
(5) Business Days) before the last day of the then current Interest Period with
respect thereto, such Eurodollar Rate Loan shall, on such last day,
automatically convert to a Eurodollar Rate Loan with an Interest Period of one
(1) month); provided, however, that (a) each such conversion or continuation
shall be prorated among the applicable outstanding Loans of all Lenders, (b) no
portion of the outstanding principal amount of any Loans may be continued as, or
be converted into, Eurodollar Rate Loans when any Default or Event of Default
has occurred and is continuing, unless the Required Lenders otherwise agree, and
(c) no Loans may be continued as, or be converted into, Eurodollar Rate Loans
after the day that is one month prior to the Maturity Date.
Section 2.6    Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert Eurodollar Rate Loans hereunder by causing one of
its foreign branches or Affiliates (or an international banking facility created
by such Lender) to make or maintain such Eurodollar Rate Loan; provided,
however, that any exercise of such option shall not affect the obligation of the
Borrower to repay such Eurodollar Rate Loans in accordance with the terms of
this Agreement.
Section 2.7    Letters of Credit. The Borrower may request, in accordance with
the terms hereof, the issuance of a Letter of Credit for its own account and in
support of any obligations of the Parent or a Subsidiary of the Parent, in form
and substance reasonably acceptable to the Administrative Agent and the
applicable L/C Issuer, at any time and from time to time while the Revolving
Loan Commitment remains in effect.
2.7.1    Issuance Procedures.
(a)    By delivering to the relevant L/C Issuer, and, if the L/C Issuer is not
Citibank, the Administrative Agent, a duly completed and executed Issuance
Request, together with a duly completed application and agreement for such
Letter of Credit as such L/C Issuer may specify,


38

--------------------------------------------------------------------------------



on or before 11:00 a.m. (New York City time) on a Business Day not less than
seven (7) Business Days prior to the Maturity Date, the Borrower may, from time
to time irrevocably request, on not less than three (3) Business Days’ notice
(or such shorter period as may be agreed to by the L/C Issuer), that such L/C
Issuer issue a Letter of Credit in such form as may be requested by the Borrower
and approved by such L/C Issuer, such Letter of Credit to be used solely for the
purposes described in Section 4.11. Each Letter of Credit shall by its terms be
stated to expire on a date (its “Stated Expiry Date”) no later than the earlier
of (i) one year from the date of issuance and (ii) five (5) Business Days prior
to the Maturity Date; provided that a Letter of Credit may, if requested by the
Borrower, provide on terms acceptable to the Administrative Agent and each
applicable L/C Issuer, for automatic renewal for successive periods of one year
or less (but not beyond five (5) Business Days prior to the Maturity Date),
unless the Administrative Agent or such L/C Issuer shall have delivered to the
beneficiary of such Letter of Credit a notice of non-renewal at least seven (7)
Business Days prior to the Stated Expiry Date of such Letter of Credit. The
relevant L/C Issuer will make available to the beneficiary thereof the original
of each Letter of Credit which it issues hereunder. Unless notified in writing
by the Administrative Agent or the Required Lenders before it issues a Letter of
Credit that a Default or Event of Default exists or that the conditions
precedent for issuing the same have not been established, the relevant L/C
Issuer may issue the requested Letter of Credit in accordance with such L/C
Issuer’s customary practices. In the event and to the extent that the provisions
of any Letter of Credit application and agreement of the Borrower conflicts with
this Agreement, the provisions of this Agreement shall govern.
(b)    No L/C Issuer shall be under any obligation to issue any Letter of Credit
if at the time of request of such issuance any order, judgment or decree of any
Governmental Authority shall by its terms purport to enjoin or restrain such L/C
Issuer from issuing such Letter of Credit, or any requirement of Law applicable
to such L/C Issuer or any directive from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular, or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost
or expense which was not applicable on the Effective Date and which such L/C
Issuer in good faith deems material to it. No L/C Issuer shall be required to
amend, extend or renew any Letter of Credit if at the time of the request
therefor it would not be required to issue a Letter of Credit as provided in
this clause.
(c)    If the Administrative Agent is an L/C Issuer, it will notify the Lenders,
within three (3) Business Days after the end of each calendar month, of all
issuance, renewal and amendment to Letters of Credit during the preceding
calendar month. Each L/C Issuer that is not the Administrative Agent will notify
the Administrative Agent promptly (and, in any event, within three (3) Business
Days following the occurrence thereof) of the issuance, renewal and amendment of
all Letters of Credit issued by it.
2.7.2    Other Lenders’ Participation.


39

--------------------------------------------------------------------------------



(a)    Upon the issuance of each Letter of Credit pursuant hereto, and without
further action, each Lender (other than each L/C Issuer) shall be deemed to have
irrevocably and unconditionally purchased (without recourse, representation or
warranty), to the extent of its Percentage, a participation interest in each
such Letter of Credit, including all Reimbursement Obligations with respect
thereto.
(b)    If either (i) any L/C Issuer makes any payment or disbursement under any
Letter of Credit and the Borrower has not, in accordance with Section 2.7.3,
reimbursed in full the applicable L/C Issuer with respect thereto or (ii) any
reimbursement received by any L/C Issuer from the Borrower is returned or
rescinded upon or during any bankruptcy or reorganization of any Loan Party or
otherwise, each Lender shall be irrevocably and unconditionally obligated to pay
to each applicable L/C Issuer its Percentage of such payment or disbursement;
provided that no such payment by the Lenders shall diminish the Obligations of
the Borrower under Section 2.7.3 to repay such disbursements and payments in
full. Each Lender agrees to make its required reimbursement payment not later
than 4:00 p.m. (New York City time) on the Business Day that it receives a
notice of payment or disbursement by the Administrative Agent or the applicable
L/C Issuer (or, if any Lender receives such notice after 1:00 p.m. (New York
City time) on any Business Day, prior to 1:00 p.m. (New York City time) on the
next following Business Day), together with interest thereon from the date of
requested prepayment until the date of such reimbursement at a rate per annum
equal to the greater of (x) the Federal Funds Rate or (y) the rate determined by
the Administrative Agent in accordance with banking industry rates on interbank
compensation, for the first three Business Days following such Lender’s receipt
of such notice, and thereafter at the interest rate applicable to Base Rate
Loans that are Revolving Loans. Any Lender’s failure to make available to the
applicable L/C Issuer its Percentage of any such payment or disbursement shall
not relieve any other Lender of its obligation hereunder to make available such
other Lender’s Percentage of such payment, but no Lender shall be responsible
for the failure of any other Lender to make available such other Lender’s
Percentage of any such payment or disbursement.
(c)    Each Lender (i) that has complied with its obligations under this Section
shall be entitled to receive its Pro Rata share of Letter of Credit fees payable
pursuant to Section 3.3.3 with respect to each relevant Letter of Credit and
(ii) if such Lender has funded a reimbursement payment as provided in clause (b)
with respect to a particular Letter of Credit, its Pro Rata share of all
reimbursement payments paid by the Borrower with respect thereto.
2.7.3    Disbursements. Each L/C Issuer will notify the Borrower and the
Administrative Agent promptly of the presentment for payment of any Letter of
Credit issued by such L/C Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, such L/C Issuer shall make such payment to the beneficiary
(or its designee) of such Letter of Credit. Not later than 4:00 p.m. (New York
City time) on any Business Day that each relevant L/C Issuer notifies the
Borrower and the Administrative Agent that it has made a Disbursement under a
Letter of Credit (or, if the Borrower receives such notice after 1:00 p.m. (New
York City time) on any Business Day, prior to 1:00 p.m. (New York City time) on
the next following Business Day), the Borrower will reimburse the Administrative
Agent, for the


40

--------------------------------------------------------------------------------



account of the relevant L/C Issuer and each such Lender that has made a
reimbursement payment to such L/C Issuer with respect thereto pursuant to
Section 2.7.2(b), for all amounts which such L/C Issuer and each such Lender
have disbursed under such Letter of Credit, together with interest thereon from
the Disbursement Date through the date of such reimbursement at a rate per annum
applicable to Base Rate Loans that are Revolving Loans (subject to Section 3.2.2
with respect to late payments); provided, however, that the Borrower may request
in accordance with Section 2.4 that such payment be financed with Base Rate
Loans in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such reimbursement payments shall be discharged and replaced
by the resulting Base Rate Loans.
2.7.4    Reimbursement. The obligation (a “Reimbursement Obligation”) of the
Borrower under Section 2.7.3 to reimburse each L/C Issuer with respect to each
Disbursement and, upon the failure of the Borrower to reimburse each such L/C
Issuer (or if any reimbursement by the Borrower must be returned or disgorged by
any such L/C Issuer for any reason), each Lender’s obligation under Section
2.7.2(b) to reimburse each such L/C Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower or each such Lender, as the case may be,
may have or have had against any L/C Issuer, the Administrative Agent or any
Lender, including any defense based upon the failure of any Disbursement to
conform to the terms of the applicable Letter of Credit, any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit, or
the existence of any Default or Event of Default; provided, however, that after
paying in full its Reimbursement Obligations hereunder, nothing herein shall
adversely affect the right of the Borrower or each such Lender, as the case may
be, to commence any proceeding against any L/C Issuer in accordance with the
last paragraph of Section 2.7.6.
2.7.5    Deemed Disbursements. Upon the occurrence and during the continuation
of any Event of Default of the type described in Section 9.1.9 or, with notice
from the Administrative Agent, upon the occurrence and during the continuation
of any other Event of Default, the Borrower shall Cash Collateralize all the
Letters of Credit Outstandings in an amount equal to 105% thereof. Such Cash
Collateral shall be held in a Controlled Account. Moneys in such Controlled
Account shall be applied by the Administrative Agent to reimburse each L/C
Issuer for Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the Reimbursement
Obligations of the Borrower for the Letters of Credit Outstandings at such time
or, if the maturity of the Loans has been accelerated, shall be applied to
satisfy other Obligations. If the Borrower is required to provide an amount of
Cash Collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
2.7.6    Nature of Reimbursement Obligations. The Borrower and, to the extent
set forth in Section 2.7.2, each Lender shall assume all risks of the acts,
omissions or misuse of any Letter of Credit by the beneficiary thereof. No L/C
Issuer shall be responsible for, nor shall any of the obligations of the
Borrower or any Lender with respect to any Letter of Credit be affected by, any
of the following:


41

--------------------------------------------------------------------------------



(a)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Loan Document, any Letter of Credit or any document submitted by any party
in connection with the application for and issuance of a Letter of Credit, even
if it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged;
(b)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason;
(c)    the failure of the beneficiary to comply fully with conditions required
in order to demand payment under a Letter of Credit;
(d)    errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, facsimile, telex or otherwise;
(e)    any loss or delay in the transmission or otherwise of any document or
draft required in order to make a drawing under such Letter of Credit;
(f)    any other act or omission to act or delay of any kind of the L/C Issuers,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder; or
(g)    the existence of any Default or Event of Default, or the termination of
the Commitments.
None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to the L/C Issuers, the Administrative Agent or any
Lender hereunder. In furtherance of the foregoing, neither the Administrative
Agent nor any L/C Issuer or Lender shall have any liability or responsibility by
reason of, or in connection with, the form, validity issuance, transfer,
payment, non-payment or any other transaction related to any Letter of Credit,
provided the foregoing shall not excuse any L/C Issuer from liability to the
Borrower or the Lenders to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower and the Lenders to the extent permitted by applicable Law) suffered by
the Borrower, the Administrative Agent or the Lenders that are caused by such
L/C Issuer’s failure to exercise reasonable care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any L/C Issuer (as finally
determined by a court of competent jurisdiction), such L/C Issuer shall be
deemed to have exercised reasonable care in each such determination. Without
limiting the foregoing, the parties agree that, with respect to documents
presented which appear on their face to be in compliance with the terms of a
Letter of Credit, each L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


42

--------------------------------------------------------------------------------



2.7.7    Uniform Customs and Practice. The (a) Uniform Customs and Practice for
Documentary Credits as published by the International Chamber of Commerce most
recently at the time of issuance of any commercial Letter of Credit shall apply
to each such commercial Letter of Credit and (b) the International Standby
Practices 1998 ISP 98 published by the Institute of International Banking Law &
Practice most recently at the time of issuance of any standby Letter of Credit
shall apply to each such standby Letter of Credit.
2.7.8    Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of the Parent or any Subsidiary of the Parent, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit in support of obligations of the Parent or any Subsidiary of
the Parent inures to the benefit of the Borrower, and the Borrower’s business
derives substantial benefits from the business of the Parent and such
Subsidiaries of the Parent.
Section 2.8    Swing Line Loans.
(a)    Borrowing Requests. By utilizing a form of electronic communication that
has been approved by the Administrative Agent and the Swing Line Lender pursuant
to Section 11.2, the Borrower may irrevocably request, on or before 2:00 p.m.
(New York City time) on any Business Day a proposed Swing Line Loan is to be
made, that Swing Line Loans be made by the Swing Line Lender in any minimum
amount. All Swing Line Loans shall be made as Base Rate Loans and shall not be
entitled to be converted into Eurodollar Rate Loans. Promptly following
confirmation from the Administrative Agent to the Swing Line Lender that all the
conditions for making a Swing Line Loan have been satisfied, the proceeds of
each Swing Line Loan shall be made available by the Swing Line Lender, by its
close of business on the Business Day in which it receives such confirmation
from the Administrative Agent, to the Borrower, by wire transfer in accordance
with the written instructions provided to the Swing Line Lender by the Borrower.
Upon the making of any Swing Line Loan, and without further action, each Lender
(other than the Swing Line Lender) shall be deemed to have irrevocably and
unconditionally purchased (without recourse, representation or warranty), to the
extent of its Percentage, a participation interest in each such Swing Line Loan.
(b)    Refinancing Swing Line Loans.
(i)    If:
(1)    requested at any time by the Swing Line Lender (as communicated to the
Administrative Agent and the Borrower) in its sole discretion;
(2)    any Swing Line Loan is or will be outstanding on a date when the Borrower
requests that a Revolving Loan be made; or
(3)    any Default or Event of Default shall occur and be continuing;


43

--------------------------------------------------------------------------------



then in each case, each Lender (other than the Swing Line Lender) irrevocably
agrees that it will, promptly following notice from the Administrative Agent to
the Lenders of the occurrence of any of the events referred to in the preceding
clauses (1) through (3) (which notice the Administrative Agent agrees to provide
promptly for and on behalf of the Swing Line Lender to the Borrower), make a
Revolving Loan (which shall initially be funded as a Base Rate Loan) in an
amount equal to such Lender’s Percentage of the aggregate principal amount of
all such Swing Line Loans then outstanding (such outstanding Swing Line Loans
hereinafter referred to as the “Refunded Swing Line Loans”). On or before 1:00
p.m. (New York City time) on the first Business Day following the occurrence of
one of the foregoing (provided that if any Lender shall receive such notice at
or prior to 1:00 p.m. (New York City time) on a Business Day such funding shall
be made by such Lender on or before 2:00 p.m. (New York City time) on such
Business Day), each such Lender shall deposit in an account specified by the
Swing Line Lender the amount so requested in same day funds and such funds shall
be applied by the Swing Line Lender to repay the Refunded Swing Line Loans. At
the time the aforementioned Lenders make the above referenced Revolving Loans,
the Swing Line Lender shall be deemed to have made, in consideration of the
making of the Refunded Swing Line Loans, Revolving Loans in an amount equal to
the Swing Line Lender’s Percentage of the aggregate principal amount of the
Refunded Swing Line Loans. Upon the making (or deemed making, in the case of the
Swing Line Lender) of any Revolving Loans pursuant to this clause, the amount so
funded shall become outstanding under such Lender’s Revolving Note and shall no
longer be owed under the Swing Line Note. The Borrower hereby authorizes the
Administrative Agent and the Swing Line Lender to charge the Borrower’s accounts
with the Administrative Agent and the Swing Line Lender in order to immediately
pay the Swing Line Lender the amount of the Refunded Swing Line Loans to the
extent the proceeds of the Revolving Loans made by the Lenders, including the
Revolving Loan deemed to be made by the Swing Line Lender, are not sufficient to
repay in full the Refunded Swing Line Loans.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by a Refunded
Swing Line Loan in accordance with clause (i), the request for any such Refunded
Swing Line Loan shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan,
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to clause (i) shall be deemed payment in respect of
such participation.
(iii)    In the event any Lender fails to fund when due as herein provided its
Refunded Swing Line Loan or participation in any Swing Line Loan, the Swing Line
Lender shall be entitled to recover such amount on demand from such Lender
together with interest at a rate per annum equal to the greater of (x) the
Federal Funds Rate or (y) the rate determined by the Administrative Agent in
accordance with banking industry rates on interbank compensation, for the first
Business Day following such Lender’s receipt of such notice, and thereafter at
the interest rate applicable to Base Rate Loans that are Revolving Loans. Each
Lender’s obligation to make Refunded Swing Line Loans and fund its participation
in any Swing Line Loan shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (A) any set off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence


44

--------------------------------------------------------------------------------



or continuance of any Default or Event of Default; (C) the acceleration or
maturity of any Loans or the termination of any Commitment after the making of
any Swing Line Loan; (D) any breach of this Agreement or any other Loan Document
by the Borrower, any Lender or the Administrative Agent; or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(c)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Percentage thereof in the same funds as those
received by the Swing Line Lender.
(ii)    If any payment that is received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned or
disgorged by the Swing Line Lender for any reason, each Lender shall pay to the
Swing Line Lender its Percentage thereof promptly following a demand therefor by
the Administrative Agent (which demand the Administrative Agent agrees to
promptly make upon the request of the Swing Line Lender), plus interest thereon
from the date of such demand to the date such amount is returned to the Swing
Line Lender, at a rate per annum equal to the greater of (x) the Federal Funds
Rate or (y) the rate determined by the Administrative Agent in accordance with
banking industry rates on interbank compensation, for the first Business Day
following such Lender’s receipt of such notice, and thereafter at the interest
rate applicable to Base Rate Loans that are Revolving Loans.
Section 2.9    Notes. Each Lender’s Loans under a Commitment shall, if requested
by such Lender, be evidenced by a Note payable to the order of such Lender in a
principal amount equal to such Lender’s Percentage of the original Commitment
Amount. Each Lender shall record in its records the outstanding amount owing
pursuant to its Notes; provided, however, that the failure of any Lender to make
any such notations shall not limit or otherwise affect any Obligations of the
Borrower or any other Loan Party. Such notations shall be conclusive and binding
on the Borrower absent manifest error.
Section 2.10    Cashless Settlement. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender.
Section 2.11    Increase in Commitment.
2.11.1    Request for Increase. The Borrower may, from time to time, request
(each an “Incremental Commitment Request”) by delivering a notice to the
Administrative Agent (who shall promptly notify the Lenders of the substance
thereof) that the Revolving Loan Commitment Amount be increased by an aggregate
amount (for all such requests) not exceeding $25,000,000 (each such increase, an
“Incremental Commitment”); provided that (i) each such Incremental


45

--------------------------------------------------------------------------------



Commitment Request shall request an increase in a minimum amount of $5,000,000
(or, if less, the remaining portion of such of total amount) and integral
multiples of $1,000,000 in excess thereof and (ii) the Borrower may not submit
more than three (3) Incremental Commitment Requests during the term of this
Agreement. The notice by the Administrative Agent to the Lenders describing each
Incremental Commitment Request shall specify the time period (to be determined
by the Borrower in consultation with the Administrative Agent but in no event to
be less than ten (10) Business Days from the date of delivery by the Borrower of
the applicable Incremental Commitment Request to the Administrative Agent)
within which each Lender is required to inform the Administrative Agent whether
such Lender intends to provide any portion of the applicable Incremental
Commitment.
2.11.2    Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within the required time period whether or not it agrees to
provide any portion of the applicable Incremental Commitment and, if so, shall
specify the amount of such Incremental Commitment it desires to be allocated to
it. Any Lender not responding within such time period shall be deemed to have
declined to increase its Commitment Amount. Each determination by a Lender to
provide a portion of an Incremental Commitment shall be made by it in its sole
and absolute discretion.
2.11.3    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each Incremental Commitment Request. To achieve the full amount of
the Incremental Commitment specified in the applicable Incremental Commitment
Request, subject to the approval of the Administrative Agent, the Swing Line
Lender and the L/C Issuer (which approvals shall not be unreasonably withheld)
the Borrower may obtain the agreement of additional Eligible Assignees to become
Lenders pursuant to an Incremental Commitment Joinder Agreement. Each such
Eligible Assignee shall, as a condition to participating in any Incremental
Commitment, be required to deliver all forms, if any, that are required to be
delivered by such Eligible Assignee pursuant Section 4.7(g) and any other
information that the Administrative Agent requires from Lenders as a condition
to becoming a party to this Agreement.
2.11.4    Effective Date and Allocations. If the Commitment Amount is increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date of each such increase (each an “Incremental
Commitment Increase Effective Date”) and the final allocation of each
Incremental Commitment. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such increase and the
applicable Incremental Commitment Increase Effective Date.
2.11.5    Conditions to Effectiveness of Increase. In connection with the
occurrence of each Incremental Commitment Increase Effective Date, the Borrower
shall (a) pay all reasonable fees and out-of-pocket expenses (including any
upfront fees and reasonable fees and out-of-pocket expenses of counsel) of the
Lenders providing such Incremental Commitment and Citibank, in its capacity as
Administrative Agent on or prior to the Incremental Commitment Increase
Effective Date, to the extent such invoices have been delivered at least one (1)
Business Day prior to such Incremental Commitment Increase Effective Date and
(b) deliver to the Administrative Agent a certificate dated as of such
Incremental Commitment Increase Effective Date and signed by a


46

--------------------------------------------------------------------------------



Financial Officer (i) certifying and attaching the resolutions adopted by the
Borrower approving the applicable Incremental Commitment and (ii) certifying
that:
(A)    immediately prior to and after giving effect to the applicable
Incremental Commitment, the representations and warranties of the Loan Parties
contained in Article V and the other Loan Documents are true and correct in all
material respects on and as of such Incremental Commitment Increase Effective
Date; provided that such representations and warranties (x) that relate solely
to an earlier date shall be true and correct in all material respects as of such
earlier date and (y) shall be true and correct in all respects if they are
qualified by a materiality standard; provided, further, that if the Incremental
Commitment is being incurred in connection with a Limited Condition Acquisition,
on the date of the initial Credit Extension under the Incremental Commitment (or
the date the Incremental Commitment is provided), the only representations and
warranties that will be required to be true and correct in all material respects
shall be the Specified Representations;
(B)    subject to the Limited Condition Acquisition provisions set forth in the
definition of “Permitted Acquisition” and Section 1.5, if applicable,
immediately prior to and after giving effect to the applicable Incremental
Commitment, no Default or Event of Default shall have occurred and be
continuing; and
(C)    subject to the Limited Condition Acquisition provisions set forth in the
definition of “Permitted Acquisition” and Section 1.5, if applicable, for the
most recently completed Rolling Period prior to the applicable Incremental
Commitment Increase Effective Date, the Borrower is in compliance with the
covenants set forth in Section 8.4 before and after giving pro forma effect to
the Credit Extensions to be made on the Incremental Commitment Increase
Effective Date (to the extent the Borrower is requesting a Credit Extension on
the Incremental Commitment Increase Effective Date); provided, however, that in
the event the initial Credit Extension hereunder is requested after the
Incremental Commitment Increase Effective Date, the Borrower shall be required
to provide a certificate for the most recently completed Rolling Period prior to
the date of such Credit Extension with respect to an Incremental Commitment that
the Borrower is in compliance with the covenants set forth in Section 8.4
(before and after giving pro forma effect to such Credit Extension).
2.11.6    Terms of Incremental Commitment. The terms and provisions of the
incremental Loans comprising each Incremental Commitment shall be documented
solely as an increase to the Commitments without any change of terms to this
Agreement (other than with respect to Effective Yield as provided in clause
(iii) below) and shall (i) rank pari passu in right of payment and of security
with, and shall have the same guarantees as the existing Loans; (ii) have a
maturity date that is not earlier than the Maturity Date; (iii) have a rate of
interest as set forth in each applicable Incremental Commitment Joinder
Agreement; provided that, if the Effective Yield for the


47

--------------------------------------------------------------------------------



Incremental Commitments is greater than the Effective Yield for the existing
Loans by more than 50 basis points, then the Effective Yield for the existing
Loans shall be increased to the extent necessary so that the Effective Yield for
the Incremental Commitments is not more than 50 basis points higher than the
Effective Yield for the existing Loans; and (iv) otherwise be treated the same
as, and not be entitled to any additional benefits than or impose any more
obligations than, the existing Loans.
2.11.7    Notes. Any existing Lender that has a Note and participates in any
Incremental Commitment shall, substantially contemporaneously with the delivery
of its Note to be replaced to the Borrower, receive a replacement Note that
evidences the aggregate principal amount of its Loans outstanding hereunder. Any
new Lender requesting a Note shall receive such a Note in an amount equal to the
aggregate principal amount of the Incremental Commitment it is required to fund
pursuant to the terms of this Section.
2.11.8    Percentage Adjustment. The Borrower and the Lenders authorize the
Administrative Agent to ratably adjust the Percentage of each Lender in order to
give effect to any Incremental Commitment with respect to the Revolving Loan
Commitment. Upon a Lender providing any Incremental Commitment, each other
Lender that does not participate in such Incremental Commitment shall have its
Percentage reduced on a pro rata basis such that the total Percentage of all
Lenders shall remain 100%.
2.11.9    Incremental Revolver Prepayment. If the Borrower shall increase the
Revolving Loan Commitment Amount pursuant to this Section it shall prepay any
Revolving Loans that are outstanding on the date of such increase (and pay any
amounts required pursuant to Section 4.4) to the extent necessary to keep the
outstanding Revolving Loan ratable with any revised Percentages as provided in
Section 2.11.2 that arise from any non-ratable increase in the Revolving Loan
Commitment Amount.
ARTICLE III    
PAYMENTS, INTEREST AND FEES
Section 3.1    Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Loan on the Maturity Date. Prior thereto,
repayments and prepayments of Loans shall be made as set forth in this Section.
3.1.1    Voluntary Prepayments. Prior to the Maturity Date, the Borrower may,
from time to time on any Business Day, make a voluntary prepayment, in whole or
in part, of the outstanding principal amount of the Loans; provided, however,
that:
(a)    any such prepayments shall be made Pro Rata among Loans having the same
Interest Period of all the applicable Lenders;
(b)    all such voluntary prepayments shall require (i) in the case of
Eurodollar Rate Loans, notice to the Administrative Agent on or before 11:00
a.m. (New York City time) not less than three (3) Business Days in advance of
any prepayment thereof, and (ii) in the case of


48

--------------------------------------------------------------------------------



Base Rate Loans, notice to the Administrative Agent on or before 11:00 a.m. (New
York City time) on the Business Day of any prepayment thereof;
(c)    all such voluntary partial prepayments shall be (i) in the case of
Revolving Loans, in an aggregate minimum amount of $1,000,000 and an integral
multiple of $100,000 or, if less, the aggregate principal amount of the
Revolving Loans outstanding hereunder, or (ii) in the case of Swing Line Loans,
in any minimum amount; and
(d)    each such notice delivered pursuant to clause (b) hereof shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein; provided
that notice of prepayment delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or the closing
of another transaction, the proceeds of which will be used to prepay any
outstanding Loans, in which case such prepayment may be conditional upon the
effectiveness of such other credit facilities or the closing of such other
transaction; provided, further that the Borrower shall provide the
Administrative Agent irrevocable confirmation of such prepayment no later than
1:00 p.m. (New York City time) on the date of such prepayment specified in the
notice delivered pursuant to clause (b).
3.1.2    Mandatory Repayments and Prepayments.
(a)    Excess Outstandings. If for any reason the aggregate Revolving Credit
Exposure at any time exceeds the Revolving Loan Commitment Amount at such time,
the Borrower shall immediately prepay Revolving Loans and Swing Line Loans and
Cash Collateralize the Letters of Credit Outstandings (other than Reimbursement
Obligations) in an aggregate amount equal to such excess in the manner set forth
in Section 3.1.3.
(b)    Mandatory Prepayment from Permitted Convertible Indebtedness. Upon the
incurrence or issuance by the Parent of any Indebtedness pursuant to Section
8.2(h), the Borrower shall, or shall cause the Parent to, promptly prepay the
principal amount of the Revolving Loans in an amount equal to 100% of principal
amount of such Indebtedness in the manner set forth in Section 3.1.3.
(c)    [Reserved].
(d)    Acceleration. The Borrower shall, immediately upon any acceleration of
the Maturity Date of any Loans or Letter of Credit Outstandings pursuant to
Section 9.2 or Section 9.3, (i) repay all (or if only a portion is accelerated
thereunder, such portion of) the Loans and Reimbursement Obligations then
outstanding and (ii) Cash Collateralize all other Letter of Credit Outstandings
in an amount equal to 105% of such Letter of Credit Outstandings, on terms and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer.
3.1.3    Application of Prepayments, etc.


49

--------------------------------------------------------------------------------



(a)    Each prepayment of any Loans made pursuant to this Section shall be
applied, to the extent of such prepayment, first, to the payment of all the
Swing Line Loans until they have been paid in full, second, to the payment of
the outstanding Reimbursement Obligations until they have been paid in full,
third, to the payment of the Revolving Loans until they have been paid in full,
fourth, to Cash Collateralize all remaining Letters of Credit Outstandings in an
amount equal to 105% of such Letter of Credit Outstandings, on terms and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer.
(b)    Each prepayment of any Loans made pursuant to this Section shall be
without premium or penalty but subject to Section 4.4.
Section 3.2    Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section.
3.2.1    Rates. Subject to Section 2.4, Section 2.5 and Section 2.8, the
Borrower may elect, pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, that Loans comprising a Borrowing accrue
interest at a rate per annum:
(a)    on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; and
(b)    on that portion maintained from time to time as a Eurodollar Rate Loan
(except in the case of Swing Line Loans), during each Interest Period applicable
thereto, equal to the sum of the Adjusted Eurodollar Rate for such Interest
Period plus the Applicable Margin.
3.2.2    Post Default Rates. Upon (a) the occurrence and during the continuation
of an Event of Default occurring under Section 9.1.1 or Section 9.1.9 or (b) for
any other Event of Default, at the election of the Required Lenders, the
Borrower shall pay, but only to the extent permitted by applicable Law, interest
(after as well as before judgment) on the Loans and the Letter of Credit
Outstandings, the rate per annum equal to the rate that would be applicable to a
Base Rate Loan plus 2.00% per annum until such Event of Default is cured or
waived; provided that no interest at such default rate shall accrue or be
payable to a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.
3.2.3    Payment Dates. Interest accrued on each Loan shall be paid as follows:
(a)    on the Maturity Date;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
(c)    with respect to Base Rate Loans, on each Monthly Payment Date; and
(d)    with respect to Eurodollar Rate Loans, on the last day of each applicable
Interest Period; provided, however, that if an Interest Period for a Eurodollar
Rate Loan exceeds three (3) months, the respective dates that fall every three
(3) months after the beginning of such Interest Period shall also be an interest
payment date.


50

--------------------------------------------------------------------------------



Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Maturity Date, upon acceleration or otherwise) shall be
payable upon demand.
3.2.4    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.
Section 3.3    Fees. The Borrower agrees to pay the fees set forth in this
Section. All such fees shall be non-refundable.
3.3.1    Upfront Fee. The Borrower agrees to pay on the Effective Date an
upfront fee equal to 0.25% of the Revolving Loan Commitment Amount as of the
Effective Date, such fee to be fully earned and payable to the Administrative
Agent, for the Pro Rata account of each Lender.
3.3.2    Unused Commitment Fee. The Borrower agrees to pay to the Administrative
Agent, for the Pro Rata account of each Lender (other than any Defaulting
Lender), for the period (including any portion thereof when the Revolving Loan
Commitment is suspended by reason of the Borrower’s inability to satisfy any
condition of Section 5.2) commencing on the Effective Date and continuing
through the Maturity Date, an unused commitment fee at the rate per annum equal
to the Unused Commitment Fee Rate on such Lender’s Percentage of the average
daily unused portion of the Revolving Loan Commitment Amount. Such unused
commitment fees shall be payable by the Borrower in arrears on each Quarterly
Payment Date, commencing with the first Quarterly Payment Date following the
Effective Date, and on the Maturity Date. The unused commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Unused
Commitment Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Unused Commitment Fee Rate separately for each
period during such quarter that such Unused Commitment Fee Rate was in effect.
For purposes of calculating the unused commitment fee the making of Swing Line
Loans by the Swing Line Lender shall not constitute the usage of the Revolving
Loan Commitment.
3.3.3    Letter of Credit Fee.
(a)    The Borrower agrees to pay to the Administrative Agent, for the Pro Rata
account of each Lender, a Letter of Credit fee in an amount equal to (i) the
greater of (x) the then Applicable Margin with respect to Revolving Loans that
are Eurodollar Rate Loans (whether or not Eurodollar Rate Loans are actually
outstanding) minus 0.75% and (y) 1.00%, multiplied by (ii) the average aggregate
daily principal amount of Letter of Credit Outstandings of each such


51

--------------------------------------------------------------------------------



Letter of Credit. Such fee shall be calculated quarterly in arrears and shall be
paid by the Borrower in arrears on each Quarterly Payment Date (commencing with
the first Quarterly Payment Date following the first issuance of such Letter of
Credit), on the Maturity Date and on the expiry date of each such Letter of
Credit.
(b)    The Borrower further agrees to pay directly to each L/C Issuer for its
own account with respect to each of its outstanding Letters of Credit (i) a
fronting fee equal to 0.125% per annum times the average daily maximum amount
available to be drawn under all of its Letters of Credit and (ii) all customary
related costs, expenses and processing charges, calculated quarterly in arrears
and paid by the Borrower on each Quarterly Payment Date (commencing with the
first Quarterly Payment Date following the first issuance of such Letter of
Credit), on the Maturity Date and on the expiry date of each such Letter of
Credit.
Section 3.4    Administrative Agent’s Fees, etc. The Borrower agrees to pay to
the Administrative Agent, for its own account, and without duplication of any
fees paid hereunder, fees in the amounts, on the dates and in the manner set
forth in the Fee Letter.
ARTICLE IV    
YIELD PROTECTION, TAXES AND RELATED PROVISIONS
Section 4.1    Eurodollar Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrower and the
Administrative Agent, be conclusive and binding on the Borrower) that the
introduction of or any change in or in the interpretation of any Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for such Lender to make, continue or maintain any Loan as, or to
convert any Loan into, a Eurodollar Rate Loan, the obligations of such Lender to
make, continue, maintain or convert any such Eurodollar Rate Loan shall, upon
such determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist. All outstanding Eurodollar Rate Loans of such Lender shall (a)
automatically convert into Base Rate Loans or (b) be prepaid by the Borrower, in
each case, at the end of the then current Interest Periods with respect thereto
or sooner, if required by such Law or assertion. With respect to any
determination of the Alternate Base Rate for Base Rate Loans incurred pursuant
to this Section, the Alternate Base Rate will be determined without reference to
the Eurodollar Rate component of the Alternate Base Rate.
Section 4.2    Inability to Determine Rates. If the Administrative Agent shall
have determined or been instructed by the Required Lenders that adequate means
do not exist for adequately and fairly determining the cost to the Lenders or do
not adequately cover the costs of such Lenders of making or maintaining
Eurodollar Rate Loans, then, upon notice from the Administrative Agent to the
Borrower and the Lenders, the obligations of all Lenders under Section 2.4 and
Section 2.5 to make or continue any Loans as, or to convert any Loans into,
Eurodollar Rate Loans shall forthwith be suspended until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist. With respect to any determination of the
Alternate Base Rate for Base Rate Loans incurred pursuant to this Section, the
Alternate Base Rate will be determined without reference to the Eurodollar Rate
component of the Alternate Base Rate.


52

--------------------------------------------------------------------------------



Section 4.3    Increased Costs, Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Reserve
Requirement) or any L/C Issuer;
(b)    subject any Recipient to any Taxes (other than (i) Indemnified Taxes,
(ii) Taxes described in clauses (b) through (d) of the definition of “Excluded
Taxes” and (iii) Connection Income Taxes) on its Credit Extensions or
Commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(c)    impose on any Recipient or the London interbank market any other
condition, cost or expense affecting this Agreement (other than Taxes), any Loan
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Recipient of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Recipient (whether of principal, interest or any other amount) then, upon
request of such Recipient, the Borrower will pay to such Recipient such
additional amount or amounts as will compensate such Recipient for such
additional costs incurred or reduction suffered. A certificate of such Recipient
delivered to the Borrower (with a copy to the Administrative Agent) as to such
additional amount or amounts that are necessary to compensate such Recipient as
aforesaid shall, absent manifest error, be conclusive and binding on the
Borrower and shall be payable within 10 days after receipt thereof by the
Borrower. Failure or delay on the part of any Recipient to demand compensation
pursuant to this Section shall not constitute a waiver of such Recipient’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate any Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Recipient notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Recipient’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
Section 4.4    Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of the principal amount of any Loan as, or to
convert any portion of the principal amount of any Loan into, a Eurodollar Rate
Loan) as a result of:
(a)    any conversion or repayment or prepayment of the principal amount of any
Eurodollar Rate Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 2.5, Section
3.1, Section 4.1, Article IX or otherwise;


53

--------------------------------------------------------------------------------



(b)    any Loans not being made as Eurodollar Rate Loans in accordance with the
Borrowing Request therefor;
(c)    any Loans not being continued as, or converted into, Eurodollar Rate
Loans in accordance with the Continuation/Conversion Notice therefor; or
(d)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of the operation of Section 4.14;
then, upon the notice of such Lender to the Borrower setting forth in reasonable
detail the basis therefor (with a copy to the Administrative Agent), the
Borrower shall promptly (and, in any event, within ten (10) days of receipt of
such notice) pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense.
Such notice shall, in the absence of manifest error, be conclusive and binding
on the Borrower. For the purpose of calculating the amount or amounts payable to
a Lender under this Section, each Lender shall be deemed to have actually funded
its relevant Eurodollar Rate Loan through the purchase of a deposit bearing
interest at the Adjusted Eurodollar Rate in an amount equal to the amount of
that Eurodollar Rate Loan and having a maturity comparable to the relevant
Interest Period; provided, that each Lender may fund each of its Eurodollar Rate
Loans in any manner it sees fit, and the foregoing assumption shall be utilized
only for the calculation of the amount or amounts payable under this Section.
Section 4.5    Increased Capital Requirements. If any Lender or L/C Issuer
determines that any Change in Law affecting such Lender or L/C Issuer or any
lending office of such Lender or such Lender’s or L/C Issuer’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or L/C Issuer or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender or
L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or L/C Issuer such additional amount or amounts as will compensate such Lender
or L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.
Section 4.6    Certificates for Reimbursement; Delay in Request. A certificate
of a Lender or L/C Issuer delivered to the Borrower (with a copy to the
Administrative Agent) as to any such additional amount or amounts or reduced
returns as specified in Section 4.4 or Section 4.5 shall, absent manifest error,
be conclusive and binding on the Borrower, and shall be payable within 10 days
after the receipt thereof. In determining such amount, each Lender and each L/C
Issuer may use any method of averaging and attribution that it (in its sole and
absolute discretion) shall deem applicable. Failure or delay on the part of any
Lender or L/C Issuer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided, however, that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to this Section for any increased
costs incurred or reductions suffered


54

--------------------------------------------------------------------------------



more than nine months prior to the date that such Lender or L/C Issuer notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or L/C Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
Section 4.7    Taxes.
(a)    Defined Terms. For purposes of this Section, the term “Lender” includes
any L/C Issuer and the term “applicable law” includes FATCA.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)    Indemnification by the Borrower. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.10 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the


55

--------------------------------------------------------------------------------



Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.7(g)(ii)(A), Section 4.7(g)(ii)(B) and Section
4.7(g)(ii)(4)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


56

--------------------------------------------------------------------------------



(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly


57

--------------------------------------------------------------------------------



completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made;
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement; and
(E)    Any successor or supplemental Administrative Agent that is not a U.S.
Person shall deliver to the Borrower, on or prior to the date on which it
becomes a party to this Agreement, two (2) duly completed copies of IRS Form
W-8IMY, with the effect that the Borrower make payments to the Administrative
Agent, to the extent such payments are received by the Administrative Agent as
an intermediary, without deduction of any Taxes imposed by the United States.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this clause (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this clause the payment of which
would place the indemnified


58

--------------------------------------------------------------------------------



party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 4.8    Payments, Interest Calculations, etc.
(a)    Unless otherwise expressly provided in this Agreement or any other Loan
Document, all payments by the Borrower pursuant to or in respect of this
Agreement, the Notes, each Letter of Credit or any other Loan Document shall be
made by the Borrower to the Administrative Agent for the Pro Rata account of the
Lenders entitled to receive such payment, provided, however, that all payments
with respect to the Swing Line Loans shall be made only to the Swing Line
Lender. All such payments required to be made to the Administrative Agent or the
Swing Line Lender (in the case of the Swing Line Loans), as the case may be,
shall be made without setoff, deduction or counterclaim, not later than 11:00
a.m. (New York City time), on the date due, in same day or immediately available
funds, to such account as the Administrative Agent shall specify from time to
time by notice to the Borrower. Funds received after that time shall be deemed
to have been received by the Administrative Agent and the Swing Line Lender (in
the case of the Swing Line Loans) on the next succeeding Business Day and any
applicable interest shall continue to accrue thereon. The Administrative Agent
shall promptly remit (and, in any event, on the same Business Day if received by
the Administrative Agent is so received on or prior to 11:00 a.m. (New York City
time)) in same day funds to each Lender its share, if any, of such payments
received by the Administrative Agent for the account of such Lender.
(b)    All interest and fees shall be computed on the basis of the actual number
of days (including the first day but excluding the last day) occurring during
the period for which such interest or fee is payable over a year comprised of
360 days (or, in the case of interest on Base Rate Loans, 365 days or, if
appropriate, 366 days). If a Loan is repaid on the same day it is made one day’s
interest shall be charged. Whenever any payment to be made shall otherwise be
due on a day which is not a Business Day, such payment shall (except as
otherwise required by clause (c) of the definition of the term “Interest Period”
with respect to Eurodollar Rate Loans) be made on the next succeeding Business
Day and such extension of time shall be included in computing interest and fees,
if any, in connection with such payment.
Section 4.9    Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its Pro Rata share thereof as provided herein, then the Lender
receiving such greater proportion


59

--------------------------------------------------------------------------------



shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender or Disqualified Institution), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
Section 4.10    Setoff. If any Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender, such L/C Issuer or any such Affiliate, to or for the credit or the
account of any Loan Party against any and all of the obligations of the Borrower
or any such Loan Party now or hereafter existing under this Agreement or any
other Loan Document to such Lender or such L/C Issuer or Affiliate, irrespective
of whether or not such Lender, L/C Issuer or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 4.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the other Lender Parties,
and (b) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and L/C Issuer agrees to notify the Borrower and the


60

--------------------------------------------------------------------------------



Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Section 4.11    Use of Proceeds.
(a)    The proceeds from all Credit Extensions shall be used (i) to finance
working capital and other lawful general corporate purposes of the Loan Parties,
(ii) for Permitted Acquisitions pursuant to the terms hereof, (iii) for
repurchases of Equity Interests, (iv) to refinance the Existing Indebtedness and
(v) pay all fees, commissions and expenses related to the foregoing.
(b)    Neither the Parent nor any of its Subsidiaries will directly or, to the
Borrower’s knowledge indirectly, use the proceeds of any Loans or Letters of
Credit, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture, partner or other Person: (i) to fund or facilitate
any activities or business with (x) any Sanctioned Person or (y) in any
Sanctioned Country, or (ii) in any other manner that will result in a violation
of applicable Anti-Corruption Laws, or Sanctions by any Person (including any
Person participating in transactions contemplated hereby or thereby).
Section 4.12    Funding and Payment Reliance, etc.
(a)    Unless the Administrative Agent shall have received notice from any
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on such date in accordance with
Section 2.4(b) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. If and to the extent that such Lender shall not
have made its share of the applicable Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative Agent
at:
(i)    in the case of a payment to be made by such Lender, (A) for the first
three (3) Business Days after such payment was due, the greater of (x) the
Federal Funds Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B)
thereafter, at the interest rate applicable to Base Rate Loans; and
(ii)    in the case of a payment to be made by the Borrower, the interest rate
applicable to Base Rate Loans. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the


61

--------------------------------------------------------------------------------



Administrative Agent. Nothing in this Section or otherwise set forth in this
Agreement or any other Loan Document shall require the Administrative Agent or
any Lender to advance funds on behalf of any other Lender, relieve any Lender
from its obligation to fulfill its commitments hereunder or prejudice any rights
that the Administrative Agent or the Borrower may have against any Lender as a
result of its failure to advance such funds.
(b)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuers hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuers,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuers, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or L/C Issuer, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at a rate
per annum equal to the greater of (x) the Federal Funds Rate or (y) the rate
determined by the Administrative Agent in accordance with banking industry rates
on interbank compensation, for the first Business Day following such Lender’s
receipt of such demand, and thereafter at the interest rate applicable to Base
Rate Loans that are Revolving Loans.
Section 4.13    Designation of a Different Lending Office. If any Lender
requests compensation under Section 4.3 or Section 4.5, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.7,
then such Lender shall, at the request of the Borrower, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 4.3, Section 4.5 or Section 4.7, as the case may be, in the future
and (b) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
Section 4.14    Replacement of Lenders. If any Lender requests compensation
under Section 4.3 or Section 4.5, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.7, and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 4.13, of if any Lender is a Defaulting Lender
or a Non-Consenting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by Section 11.10), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 4.3, Section 4.5 or Section 4.7) and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


62

--------------------------------------------------------------------------------



(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.10(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.4) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 4.3 or Section 4.5 or payments required to be made
pursuant to Section 4.7, such assignment will result in a reduction in such
compensation or payments thereafter;
(d)    such assignment does not conflict with applicable Law; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 4.15    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9.6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.10 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 4.16; fourth, as the Borrower
may request (so long as no Default or Event of Default has occurred and is
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;


63

--------------------------------------------------------------------------------



fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to (i) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (ii) Cash Collateralize each L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 4.16;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, L/C Issuer or the Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or Letter of Credit Outstandings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and Letter of Credit Outstandings owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Outstandings owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Outstandings and Swing Line Loans are held by
the Lenders pro rata in accordance with the applicable Commitments without
giving effect to clause (iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this clause shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 3.3.2 for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive a Letter of Credit
fee pursuant to Section 3.3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Revolving
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 4.16.
(C)    With respect to any commitment fee or Letter of Credit fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B), the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such


64

--------------------------------------------------------------------------------



fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Outstandings or Swing Line Loans that
has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to each L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Outstandings
and Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Revolving Percentages (calculated
without regard to such Defaulting Lender’s Revolving Loan Commitment) but only
to the extent that such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Loan Commitment. Subject to Section 11.18, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.
(v)    Cash Collateral; Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Law, (A) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (B) second, Cash Collateralize
each L/C Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 4.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with their Revolving Loan
Commitments (without giving effect to clause (a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from that
Non-Defaulting Lender having been a Defaulting Lender.
(c)    New Swing Line Loans and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans


65

--------------------------------------------------------------------------------



unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.
Section 4.16    Cash Collateral by the Borrower. At any time that there shall
exist a Defaulting Lender, within one Business Day following the written request
of the Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(v) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the L/C Issuers, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Outstandings, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person, other than the Administrative
Agent and the L/C Issuers as herein provided (other than Liens permitted by
Section 8.3(l)), or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section or Section 4.15 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Outstandings (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section following (i)
the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each L/C Issuer that there exists
excess Cash Collateral; provided that, subject to Section 4.15, the Person
providing Cash Collateral and each L/C Issuer may agree that Cash Collateral
shall be held to support future anticipated Fronting Exposure or other
obligations and, provided, further, that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.




66

--------------------------------------------------------------------------------



ARTICLE V    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 5.1    Conditions to Effective Date. The effectiveness of this Agreement
is subject to the condition that each of the conditions precedent set forth in
this Section be satisfied in a manner acceptable to, or waived by, the
Administrative Agent and each Lender. There shall be delivered to the
Administrative Agent a sufficient number of originally executed counterparts or
copies, as the case may be, of each of the items set forth below.
5.1.1    Agreement. The Administrative Agent shall have received this Agreement,
duly executed and delivered by each Lender, the Administrative Agent and an
Authorized Officer of the Borrower and the Parent.
5.1.2    Officer’s Certificates; Organizational Documents; Good Standing
Certificates; Etc. The Administrative Agent shall have received a certificate of
an Authorized Officer of each Loan Party, dated the Effective Date and attaching
and certifying as to:
(a)    resolutions of its board of directors (or equivalent body) then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by it;
(b)    each Organizational Document of each Loan Party; and
(c)    the incumbency and signatures of each officer (including each Authorized
Officer) of each such Loan Party that is authorized to act with respect to each
Loan Document executed by it,
upon which certificate the Administrative Agent, each L/C Issuer and each Lender
may conclusively rely until it shall have received a further certificate of an
Authorized Officer of the relevant Loan Party canceling or amending such prior
certificate. In addition, the Administrative Agent shall have received good
standing certificates for each jurisdiction in which each Loan Party is
organized that affirms the good standing of each of such Loan Party.
5.1.3    Delivery of Notes. The Administrative Agent shall have received, for
the account of each Lender that has requested a Note at least two (2) Business
Days prior to the Effective Date, its Swing Line Note and Revolving Note in an
amount equal to such Lender’s applicable Commitment Amount, each dated the
Effective Date and duly executed and delivered by an Authorized Officer of the
Borrower.
5.1.4    Required Consents and Approvals. All required consents and approvals
shall have been obtained and be in full force and effect with respect to the
transactions contemplated hereby and from (a) all relevant Governmental
Authorities and (b) any other Person whose consent or approval the Borrower
deems necessary or appropriate to effect the transactions contemplated hereby.


67

--------------------------------------------------------------------------------



5.1.5    Payment of Outstanding Indebtedness, etc. Except as permitted by
Section 8.2(j), the Administrative Agent shall have received satisfactory
evidence that all the Indebtedness identified in Schedule 5.1.5 (“Indebtedness
to be Paid”), together with all interest, all prepayment premiums and other
amounts due and payable with respect thereto, will have been paid in full upon
the making of the initial Credit Extension and all obligations with respect
thereto will, substantially concurrently with the making of the initial Credit
Extension, be terminated (other than contingent indemnification obligations),
and, except as permitted by Section 8.3(o), that all Liens securing payment of
any such Indebtedness will substantially contemporaneously be released at the
time of the making of the initial Credit Extension, on terms and in a manner
satisfactory to the Administrative Agent. In addition, the Administrative Agent
shall have received copies of termination agreements, final drafts of U.C.C. 3
termination statements to be filed or other instruments as may be suitable or
appropriate in connection with the foregoing.
5.1.6    Opinions of Counsel. The Administrative Agent shall have received legal
opinions, each dated the Effective Date and addressed to the Administrative
Agent and all the Lenders, from New York counsel to the Parent, the Borrower and
each other Loan Party and from Irish counsel to the Administrative Agent and the
Lenders, each in form and substance reasonably satisfactory to the Lenders and
the Administrative Agent.
5.1.7    Financial Information, etc. The Administrative Agent shall have
received:
(a)    annual audited consolidated financial statements for the Parent and its
Subsidiaries for each of their last three Fiscal Years, in each case prepared in
accordance with GAAP consistently applied and without any “going concern” (or
similar qualification) or any qualification or exception as to the scope of
audit, by independent certified public accountants of nationally recognized
standing;
(b)    quarterly unaudited consolidated financial statements for the Parent and
its Subsidiaries for the Fiscal Quarters ending March 31, 2016, June 30, 2016
and September 31, 2016, certified by a Financial Officer of the Parent, prepared
in accordance with GAAP consistently applied and subject to year-end audit
adjustments and the absence of footnotes;
(c)    projections for the Parent and its Subsidiaries for the period from the
Effective Date through the Maturity Date, certified by a Financial Officer,
after giving effect to the transactions contemplated by this Agreement and the
other Loan Documents, which projections shall be prepared on an annual basis.
5.1.8    Evidence of Insurance. The Administrative Agent shall have received
evidence of the insurance coverage required to be maintained pursuant to Section
7.4.
5.1.9    Guaranty. The Administrative Agent shall have received the Guaranty,
dated as of the date hereof, duly executed by an Authorized Officer of each
Domestic Subsidiary of the Parent (other than the Borrower and the Excluded
Subsidiaries). The Parent shall have duly executed by an Authorized Officer the
Guaranty of the Parent contained in Article XI of this Agreement.


68

--------------------------------------------------------------------------------



5.1.10    Irish Share Charge. The Administrative Agent shall have received the
Irish Share Charge, dated as of the date hereof, duly executed by an Authorized
Officer of the Borrower and original certificates (if any) evidencing all of the
issued and outstanding Equity Interests required to be pledged pursuant to the
Irish Share Charge, which certificates shall be accompanied by undated stock
transfer forms and other powers duly executed in blank by the Borrower (to the
extent applicable). For the avoidance of doubt, the Irish Share Charge shall not
require Borrower to provide a charge over more than 65% of the issued and
outstanding voting Equity Interest in Wayfair Stores Limited, a Irish private
limited company.
5.1.11    U.C.C. Search Results; etc. The Administrative Agent shall have
received:
(a)    U.C.C. or similar search reports certified by a party acceptable to the
Administrative Agent, dated a date reasonably near (but prior to) the Effective
Date, listing all effective U.C.C. or similar financing statements, federal and
state tax Liens, and judgment Liens which name the Parent, the Borrower or any
other Loan Party, as the debtor, and which are filed in each jurisdiction in
which U.C.C. or similar filings are to be made pursuant to this Agreement or the
other Loan Documents and any other appropriate jurisdictions, together with
copies of such financing statements (none of which (other than any Liens
permitted under this Agreement and Liens to be terminated on or prior to the
Effective Date) shall cover any of the Collateral); and
(b)    with respect to all the Intellectual Property Collateral, search results
from the United States Patent and Trademark Office and United States Copyright
Office to the extent of any patents, trademarks or copyrights form a part of the
Collateral.
5.1.12    Security Agreement, Filings, etc. The Administrative Agent shall have
received the Security Agreement, dated as of the date hereof, duly executed by
an Authorized Officer of each Loan Party, together with:
(a)    U.C.C.-1 financing statements naming the Parent, the Borrower and each of
the other Loan Parties, as the case may be, as the debtor and the Administrative
Agent as secured party, such U.C.C. financing statements to be filed under the
U.C.C. of all jurisdictions as may be necessary or, in the opinion of the
Administrative Agent, appropriate to perfect the first priority security
interest of the Administrative Agent for the benefit of the Secured Parties;
(b)    original certificates (if any) evidencing all of the issued and
outstanding Equity Interests required to be pledged pursuant to the terms of the
Security Agreement, which certificates shall be accompanied by undated stock and
other powers duly executed in blank by each relevant grantor;
(c)    the original promissory notes evidencing intercompany Indebtedness
required to be pledged pursuant to the terms of the Security Agreement, duly
endorsed in blank by each relevant grantor in favor of the Administrative Agent
for the benefit of the Secured Parties; and


69

--------------------------------------------------------------------------------



(d)    delivery of appropriate trademark, copyright and patent security
agreements or supplements to be filed with the United States Patent and
Trademark Office and United States Copyright Office to the extent relevant.
5.1.13    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in form and substance reasonably satisfactory to it, duly
executed by a Financial Officer of the Parent, dated the Effective Date.
5.1.14    Bailee Waivers and Landlord Waivers. The Administrative Agent shall
have received any Bailee Waivers or Landlord Waivers (if any) the Loan Parties
are required to deliver pursuant to the terms of Section 6.14(a).
5.1.15    Satisfactory Due Diligence. The Lenders shall have completed, to their
satisfaction, a due diligence analysis with respect to the business, assets,
operations and condition (financial and otherwise) of the Parent and its
Subsidiaries.
5.1.16    Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and other information about each Loan Party that is
required by bank regulatory authorities under applicable “know your customer”,
anti-terrorist financing, government sanction and anti-money laundering rules,
guidelines, orders and regulations, including without limitation, the Patriot
Act to the extent requested at least fifteen (15) days prior to the Effective
Date.
5.1.17    Borrower IRS Forms. The Administrative Agent shall have received an
IRS Form W-9 duly executed by an Authorized Officer of the Borrower.
5.1.18    Compliance Certificate. The Administrative Agent shall have received
an initial Compliance Certificate, dated the Effective Date and duly executed
and delivered by a Financial Officer of the Parent, evidencing (in reasonable
detail and with appropriate calculation and computations in all respects
satisfactory to the Administrative Agent), compliance with the covenants set
forth in Section 8.4 for the Rolling Period ending December 31, 2016.
5.1.19    [Reserved].
5.1.20    Administrative Agent’s Closing Fees, Expenses, etc. The Administrative
Agent shall have received for its own account, and for the account of each other
Lender, as the case may be, all costs, fees and expenses (including the costs
and expenses of legal counsel to the Administrative Agent) due and payable
pursuant to Section 3.3 and, if then invoiced at least one (1) Business Day
prior to the Effective Date, Section 11.3.
Section 5.2    Conditions to Each Credit Extension. The obligation of each
Lender and L/C Issuer to make any Credit Extension (including the initial Credit
Extension) shall be subject to the fulfillment of each of the conditions
precedent set forth in this Section.


70

--------------------------------------------------------------------------------



5.2.1    Compliance with Warranties, No Default, etc. Both before and after
giving effect to any Credit Extension:
(a)    the representations and warranties set forth in Article VI and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as if then made; provided, that such representations and warranties
(i) that relate solely to an earlier date shall be true and correct in all
material respects as of such earlier date and (ii) shall be true and correct in
all respects if they are qualified by a materiality standard; and
(b)    no Default or Event of Default shall have then occurred and be continuing
or would result therefrom.
5.2.2    Credit Extension Request, etc. The Administrative Agent (and each
relevant L/C Issuer, if a Letter of Credit is being requested) shall have
received, as herein provided, a duly completed and executed Borrowing Request,
if a Loan is being requested or an Issuance Request, if a Letter of Credit is
being requested or extended. Each delivery of a Borrowing Request or Issuance
Request shall constitute a representation and warranty by the Borrower that on
the date of such Credit Extension (both immediately before and after giving
effect to such Credit Extension and the application of the proceeds thereof) the
statements made in Section 5.2.1 are true and correct.
Section 5.3    Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party shall be reasonably
satisfactory in form and substance to the Lender Parties and their legal
counsel.
Section 5.4    Determinations Under Section 5.1. For purposes of determining
compliance with the conditions specified in Section 5.1, each Lender and L/C
Issuer shall be deemed to have consented to and approved each document or other
matter required thereunder to be consented to or approved by each of them unless
an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received a notice from such Lender
or L/C Issuer prior to the Effective Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent its
ratable portion of the requested Borrowing or such L/C Issuer shall not have
issued the requested Letter of Credit.
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES
The Parent and the Borrower represent and warrant to the Administrative Agent
and each Lender that:
Section 6.1    Organization, etc. Each Loan Party and each of its Subsidiaries
(a) (i) is duly organized and formed, validly existing and, if applicable, in
good standing under the Laws of the jurisdiction of its organization and (ii) if
applicable, is duly qualified to do business and is in good standing as a
foreign corporation or partnership in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; and (b) has full power and authority
and holds all requisite permits, licenses, authorizations, approvals,


71

--------------------------------------------------------------------------------



entitlements and accreditations, from Governmental Authorities or otherwise, to
(i) enter into and perform its Obligations under this Agreement and each other
Loan Document to which it is a party and (ii) own and hold under lease its
property and to conduct its business substantially as currently conducted by it,
except in the case of this clause (b)(ii), where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
Section 6.2    Due Authorization, Non Contravention, etc. The execution,
delivery and performance by each Loan Party of this Agreement and each other
Loan Document executed or to be executed by it, are within each such Loan
Party’s corporate or other organizational powers, have been duly authorized by
all necessary corporate or other organizational action, and do not:
(a)    contravene any such Loan Party’s Organizational Documents;
(b)    contravene any Law binding on any such Loan Party that has or could
reasonably be expected to have a or result in a Material Adverse Effect;
(c)    conflict with, result in a material breach of, or constitute (alone or
with notice or lapse of time or both) a default or event of default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under, any material indenture, agreement, document
or other instrument;
(d)    violate, conflict with, result in a material breach of, or result in the
impairment, forfeiture or non-renewal of, any material permit, license,
authorization, approval, entitlement or accreditation of any Governmental
Authority; or
(e)    result in, or require the creation or imposition of, any Lien on any such
Loan Party’s properties (other than Liens in favor of the Lender Parties
pursuant to any Loan Document).
Section 6.3    Required Approvals. Except as duly obtained and in full force and
effect prior to (or, in the case of clause (c), substantially concurrently with
the occurrence of) the Effective Date, no authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority or other
Person is required for:
(a)    the due execution, delivery or performance by each Loan Party of this
Agreement or each other Loan Document to which it is a party;
(b)    the grant by any Loan Party of the security interests, pledges and Liens
granted by the Loan Documents; or
(c)    the perfection of or the exercise by the Administrative Agent of its
rights and remedies under this Agreement or any other Loan Document other than
such other authorizations, approvals, actions, notices or filings the failure to
obtain or perform which would not adversely affect the Liens created under the
Loan Documents or could otherwise not reasonably be expected to result in a
Material Adverse Effect.
Section 6.4    Validity, etc. This Agreement constitutes, and each other Loan
Document executed by the Parent, the Borrower and each other Loan Party will, on
the due execution and


72

--------------------------------------------------------------------------------



delivery thereof, constitute, the legal, valid and binding obligations of the
Parent, the Borrower and each other relevant Loan Party enforceable in
accordance with their respective terms, subject in each case to the effect of
any applicable bankruptcy, insolvency, reorganization, moratorium or similar Law
affecting creditors’ rights generally, and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at Law). Each of the Loan Documents which purport to create a security
interest in favor of the Administrative Agent (on behalf of the Lender Parties)
creates a valid first priority security interest (subject to Liens permitted by
Section 8.3) in the Collateral, securing the payment of the Obligations.
Section 6.5    Financial Condition.
(a)    The balance sheets and financial statements of the Parent and its
Subsidiaries delivered to the Lenders pursuant to Section 5.1.7 and Section 7.1
have each been or will be, as the case may be, prepared in accordance with GAAP
consistently applied and do or will, as the case may be, present fairly in all
material respects the financial condition of the Parent and its Subsidiaries as
at the dates thereof and the results of their operations for the periods then
ended; provided that unaudited interim financial statements are subject to
normal year-end adjustments and absence of footnotes. The pro forma balance
sheet and financial statements delivered pursuant to Section 5.1.7, (i) have
been prepared in good faith based on reasonable assumptions, (ii) are based on
the best information available to the Parent and the Borrower after due inquiry,
(iii) accurately reflect in all material respects all adjustments necessary to
give effect to the Loan Documents as of the Effective Date and (iv) subject to
Section 6.16(b), present fairly, in all material respects, the pro forma
financial position of the Parent and its Subsidiaries as of each relevant date.
(b)    Except as disclosed in the financial statements referred to above or the
notes thereto and for the items disclosed on the Schedules hereof as of the
Effective Date, neither the Parent nor any of its Subsidiaries have any material
Contingent Liabilities.
Section 6.6    No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a Material
Adverse Effect since December 31, 2015.
Section 6.7    Litigation, Labor Matters, etc.
(a)    There is no pending or, to the knowledge of any Loan Party, threatened,
litigation, action, proceeding or labor controversy against any Loan Party, any
of its Subsidiaries, or any of their respective properties, businesses, assets
or revenues, (i) with respect to any Loan Document or (ii) which could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(b)    The hours worked by and payments made to employees of each Loan Party and
each of its Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Law dealing with such matters, except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. There are no strikes, slowdowns, labor disputes, work
stoppages or controversies pending, or to the knowledge of any


73

--------------------------------------------------------------------------------



Loan Party threatened, among any Loan Party or any of its Subsidiaries and their
employees, except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
Section 6.8    Capitalization and Subsidiaries. As of the Effective Date, (a)
the outstanding Equity Interests in each Subsidiary of the Parent are held by
those Persons set forth in Schedule 6.8 (“Initial Capitalization”), and (b) the
type of entity and the jurisdiction of organization of each Loan Party are as
set forth on Schedule 6.8. Except as set forth in Schedule 6.8, as of the
Effective Date there are no (a) outstanding rights to purchase, options,
warrants or similar rights pursuant to which any Loan Party or any of its
Subsidiaries may be required to issue, sell, repurchase or redeem any of its
Equity Interests or (b) voting rights agreements. The Equity Interests so
specified on Schedule 6.8 are fully paid and non-assessable and, except in the
case of the Equity Interests of the Parent, are owned by the applicable Person,
directly or indirectly, free and clear of all Liens (other than Liens in favor
of the Administrative Agent pursuant to the Loan Documents).
Section 6.9    Compliance with Laws, etc. Each Loan Party and each of its
Subsidiaries is in compliance with all Laws applicable to it or its properties,
except (a) where the failure to be in compliance, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
(b) such Law is being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.
Section 6.10    Properties, Permits, etc.
(a)    Each Loan Party and each of its Subsidiaries is in compliance with all
permits, licenses, authorizations, approvals, entitlements and accreditations of
Governmental Authorities or otherwise that are required for such Person to
lawfully own, lease, manage or operate, or to acquire, each business currently
owned, leased, managed or operated, or to be acquired by such Person, other than
those permits, licenses, authorizations, approvals, entitlements and
accreditations the lack of which could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. No condition
exists or event has occurred which, in itself or with the giving of notice or
lapse of time or both, would result in the suspension, revocation, impairment,
forfeiture or non-renewal of any such permit, license, authorization, approval,
entitlement or accreditation, and there is no claim that any of the foregoing is
not in full force and effect, except where such suspension, revocation,
impairment, forfeiture, non-renewal or claim could not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
(b)    Each Loan Party and each of its Subsidiaries has good and marketable
title to, valid leasehold interests in, or valid licenses to use, all property
and assets material to its business, except for such defects in title as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All such properties and assets are in good working order and
condition, ordinary wear and tear and casualty and condemnation excepted.
(c)    Schedule 6.10(c) (“Real Property Assets”) contains a true and complete
list of: (i) the location by state and address of all Real Property Assets owned
by each Loan Party as


74

--------------------------------------------------------------------------------



of the Effective Date, and describes the interest therein held by such Loan
Party, under the heading “Fee Properties”; and (ii) all Real Property Assets
leased or subleased by each Loan Party, as lessee or sublessee, as of the
Effective Date, and describes the type of interest therein held by each such
Loan Party, under the heading “Leased Properties”.
(d)    Each Loan Party and its Subsidiaries has (i) good and marketable title in
fee simple to all of its owned Real Property Assets (if any) and (ii) valid
leasehold interests in all of its leased Real Property Assets.
(e)    All permits required to have been issued to each Loan Party and its
Subsidiaries with respect to its Real Property Assets to enable such property to
be lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect,
other than such permits which, if not obtained, would not have a Material
Adverse Effect on the intended use or operation of any such Real Property
Assets. No consent or approval of any landlord or other third party in
connection with any leased Real Property Assets is necessary for any Loan Party
or its Subsidiaries to enter into and execute the Loan Documents.
Section 6.11    Taxes, etc. Each Loan Party and each of its Subsidiaries has (a)
timely filed all material Tax returns and reports required by Law to have been
filed by it, which Tax returns and reports are correct and complete in all
material respects, and (b) paid all income Taxes and other material Taxes of
Governmental Authorities thereby shown to be owing, except any such Taxes which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books.
Section 6.12    ERISA.
(a)    Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Pension Plan is in compliance with the applicable provisions of
ERISA, the Code and other Federal or state laws; (ii) each Pension Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Pension Plan is qualified under Section 401(a) of the Code
and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service, or Borrower has adopted a volume submitter or prototype plan
which has obtained an opinion from the IRS National Office on which the Borrower
is entitled to rely; and (iii) nothing has occurred that would prevent or cause
the loss of such tax-qualified status.
(b)    Except as would not reasonably be expected to have a Material Adverse
Effect, during the 36 month period prior to the Effective Date or the making of
any Credit Extension: (i) no steps have been taken to terminate any Pension
Plan; (ii) no condition exists or event or transaction has occurred with respect
to any Pension Plan which could result in the incurrence by the Borrower, any of
its Subsidiaries or ERISA Affiliates of any fine or penalty; (iii) neither the
Borrower nor any Subsidiaries or ERISA Affiliates have incurred liability to the
PBGC (other than for current premiums) with respect to any Pension Plan; (iv)
all contributions


75

--------------------------------------------------------------------------------



(if any) have been made on a timely basis to any Multiemployer Plan that are
required to be made by any Loan Party or any Commonly Controlled Entity under
the terms of the plan or of any collective bargaining agreement or by applicable
Law; (v) neither the Borrower nor any member of any Commonly Controlled Entity
has withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any
claim or demand for withdrawal liability or partial withdrawal liability from
any such plan, and no condition has occurred which, if continued, could result
in a withdrawal or partial withdrawal from any such plan; and (vi) neither the
Borrower nor any member of any Commonly Controlled Entity has received any
notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent. As of the
Effective Date and the making of any Credit Extension, no Lien exists with
respect to any Pension Plan as a result of Section 303(k) of ERISA or Section
430(k) of the Code (subject to Liens permitted by Section 8.3).
Section 6.13    Environmental Warranties. Except with respect to any matters
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect, neither any Loan Party nor any of its Subsidiaries
(i) has failed to comply with any Environmental Laws or to obtain, maintain or
comply with any permit, license, authorization, approval entitlement or
accreditation required under any Environmental Law, (ii) has become subject to
any liability under any Environmental Law, (iii) has received any written notice
of any claim with respect to any such liability, or (iv) knows of any basis for
any such liability.
Section 6.14    Inventory.
(a)    All Inventory of each Loan Party in an amount in excess of $2,500,000 is
located on or is in transit to the premises described in Schedule 6.14
(“Inventory Locations”), as the same may hereafter be supplemented from time to
time pursuant to Section 7.1(f). If any Inventory or other property of any Loan
Party is located in a public warehouse or other facility under the control of a
third Person and has an aggregate value which equals or exceeds $50,000,000, the
applicable Loan Party shall use its commercially reasonable efforts to cause
each such third Person to execute a Bailee Waiver or Landlord Waiver, as the
case may be; provided, however, that the fair market value of all such Inventory
not subject to an executed Bailee Waiver or Landlord Waiver shall not exceed
$50,000,000.
(b)    The Borrower, for and on behalf of itself and each other Loan Party,
shall at all times hereafter keep correct and accurate records in all material
respects itemizing and describing generally the kind, type, cost and quantity of
Inventory.
Section 6.15    Intellectual Property. Each Loan Party and its Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other Intellectual Property necessary to its business as currently
conducted, and the use thereof by each Loan Party and its Subsidiaries does not
infringe upon the rights of any other Person, except for such infringements
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 6.15
(“Intellectual Property”), as the same may hereafter


76

--------------------------------------------------------------------------------



be supplemented from time to time pursuant to Section 7.1(f), each Loan Party’s
rights to its Intellectual Property are not subject to any material licensing
agreement or similar arrangement. Schedule 6.15, as the same may hereafter be
supplemented from time to time pursuant to Section 7.1(f), sets forth a complete
and accurate list of all (i) all United States Federally registered trademarks
and trademark applications, United States Federally registered patents and
patent applications and United States Federally registered copyrights and
copyright applications and all material domain names; and (ii) all other
material Intellectual Property, in each case owned by each Loan Party. No slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of any Loan Party, threatened, except for such infringements and
conflicts which could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
Section 6.16    Accuracy of Information.
(a)    The written information (other than any projections and pro forma
financial information and any general economic or specific industry information)
furnished from time to time (whether prior to or after the Effective Date) by or
on behalf of any Loan Party in writing to the Administrative Agent or any Lender
in connection with this Agreement or any other Loan Document, or any transaction
contemplated hereby or thereby, is and will be, as the case may be, true and
accurate in all material respects on the date as of which such information is
dated or certified, and such information does not, or will not, as the case may
be, omit to state any material fact necessary to make such information not
misleading.
(b)    The information prepared by any consultant or professional advisor on
behalf of any Loan Party which was furnished to the Administrative Agent or any
Lender in connection with the preparation, execution and delivery of this
Agreement or any other Loan Document has been reviewed by the Borrower, and
nothing has come to the attention of the Borrower in the context of such review
which would lead it to believe that such information (or the assumptions on
which such information is based) is not true and accurate in all material
respects on the date as of which such information is dated or certified or that
such information omits to state any material fact necessary to make such
information not materially misleading.
(c)    All projections and estimates prepared by any Loan Party and delivered to
the Administrative Agent or any Lender hereunder have been prepared in good
faith on the basis of assumptions believed by the preparer thereof to be
reasonable at the time made (it being agreed that projections are subject to
uncertainties and contingencies and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein and that such differences may be material).
Section 6.17    Absence of Default. No Loan Party nor any of its Subsidiaries is
(a) in default in the payment of (or in the performance of any obligation
applicable to) any Indebtedness or (b) in violation of any (i) contract,
agreement, lease or other instrument or (ii) permit, license, authorization,
entitlement or accreditation of any Governmental Authority, which default or


77

--------------------------------------------------------------------------------



violation, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.
Section 6.18    Margin Regulations. None of the Parent, the Borrower or any of
their respective Subsidiaries is engaged in the business of extending credit for
the purpose of purchasing or carrying “margin stock” (as defined in F.R.S. Board
Regulation U). None of the proceeds of any Credit Extension will be used for the
purpose of, or be made available by any Loan Party or any of its Subsidiaries in
any manner to any other Person to enable or assist such Person in, directly or
indirectly purchasing or carrying “margin stock” (as so defined) or otherwise in
violation of Regulations T, U or X of the F.R.S. Board.
Section 6.19    Investment Company Status. None of the Parent, the Borrower or
any of their respective Subsidiaries is an “investment company” nor a “company
controlled by an investment company” within the meaning of the Investment
Company Act.
Section 6.20    [Reserved].
Section 6.21    Solvency. Each of the Parent and the Borrower is, and after
giving effect to any Credit Extension, all Obligations incurred in connection
with the Loan Documents and all other Indebtedness will be, Solvent. The Loan
Parties are on a consolidated basis, and after giving effect to any Credit
Extension, all Obligations incurred in connection with the Loan Documents and
all other Indebtedness will be, Solvent.
Section 6.22    Insurance. Schedule 6.22 (“Insurance”) sets forth a true,
complete and correct description of all insurance maintained by each Loan Party
and each of its Subsidiaries as of the Effective Date. As of such date, such
insurance is in full force and effect and all premiums have been duly paid.
Section 6.23    Affiliate Transactions. Except as described on Schedule 6.23
(“Affiliate Transactions”), no Affiliate of any Loan Party is a party to any
transaction with any Loan Party, including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Affiliate which would violate Section 8.11.
Section 6.24    Sanctions and Anti-Bribery.
(a)    None of the Loan Parties or any Subsidiary of the Parent, or to the
knowledge of any Loan Party, any director, officer, employee, agent, or
Affiliate of the Loan Parties or any Subsidiary of the Parent, is (i) the
subject of any Sanctions; or (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions, including,
without limitation, currently a Sanctioned Country.
(b)    The Parent, its Subsidiaries and, to the knowledge of each Loan Party,
their respective directors, officers, employees and agents are in compliance
with applicable anti-bribery law, including but not limited to, the UK Bribery
Act and the FCPA, in all material respects.


78

--------------------------------------------------------------------------------



Section 6.25    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
ARTICLE VII    
AFFIRMATIVE COVENANTS
Each of the Parent and the Borrower agrees with each Lender Party that, until
all Commitments have expired or irrevocably terminated and all the Obligations
under the Loan Documents (other than unasserted contingent indemnification
liabilities) have been paid in full in cash (or, in the case of Letter of Credit
Outstandings not then due and owing, have been Cash Collateralized in an amount
equal to 105% of such Letter of Credit Outstandings, on terms and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable L/C Issuer), the Parent and the Borrower will perform the
obligations set forth in this Article.
Section 7.1    Financial Information, Reports, Notices, etc. The Parent and the
Borrower will furnish, or will cause to be furnished, to the Administrative
Agent copies of the following financial statements, reports, notices and
information (all of which shall be in form and scope reasonably satisfactory to
the Administrative Agent):
(a)    upon the earlier of the date that is forty-five (45) days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Parent or
the date such information is filed with the SEC, consolidated balance sheets of
the Parent and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flow of the Parent and its
consolidated Subsidiaries for (i) such Fiscal Quarter and (ii) for the portion
of the Parent’s Fiscal Year then-ended, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
and such consolidated balance sheets and statements to be certified by a
Financial Officer of the Parent as fairly presenting in all material respects
the financial position of the Parent and its consolidated Subsidiaries for the
period then ended (subject to year-end audit adjustments and the absence of
footnotes);
(b)    upon the earlier of the date that is ninety (90) days after the end of
each Fiscal Year of the Parent or the date such information is filed with the
SEC, consolidated balance sheets of the Parent and its Subsidiaries as of the
end of such Fiscal Year and consolidated statements of income and cash flow of
the Parent and its Subsidiaries for such Fiscal Year, such consolidated balance
sheets and statements to be audited and accompanied by a copy of the annual
audit report for such Fiscal Year for the Parent and its Subsidiaries to the
effect that such consolidated financial statements fairly present, in all
material respects, the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, without any “going concern” (or similar qualification) or
any qualification or exception as the scope of audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized standing
or otherwise reasonably satisfactory to the Administrative Agent;
(c)    [Reserved];


79

--------------------------------------------------------------------------------



(d)    concurrently with the delivery of the financial statements pursuant to
clause (b) the final management letter, if any, prepared by the independent
public accountants who prepared such financial statements with respect to
internal audit and financial controls of the Parent and its Subsidiaries;
(e)    concurrently with the delivery of the financial statements pursuant to
Section 7.1(a) and Section 7.1(b), a management discussion and analysis of such
financial statements and the financial information delivered pursuant to Section
7.1(a) and Section 7.1(b) for the comparable period for the prior Fiscal Year,
which shall include information reasonably requested by the Administrative Agent
(including, a discussion concerning changes of revenue, Consolidated EBITDA,
Consolidated Capital Expenditures, customers and other information that would
reasonably assist the Lenders in analyzing such financial statements);
(f)    concurrently with the delivery of the financial statements pursuant to
Section 7.1(a) and Section 7.1(b), a Compliance Certificate (i) showing (in
reasonable detail and with appropriate calculations and computations in all
respects reasonably satisfactory to the Administrative Agent) computations of
the financial covenants set forth in Section 8.4 as of the last day of the
immediately preceding Fiscal Quarter, (ii) certifying that the Financial Officer
executing such Compliance Certificate has no knowledge of any Default or Event
of Default existing as of such date except as specified in such Compliance
Certificate (and, if any Default or Event of Default then exists, reasonably
detailed information regarding the same and the actions which the Parent or the
Borrower has taken or propose to take with respect thereto) and (iii) reporting
any updates to the inventory locations and/or additional Intellectual Property
required to be disclosed in Schedules 6.14 and 6.15, from the Effective Date or
from the date the most recent Compliance Certificate was delivered;
(g)    promptly and in any event within three (3) Business Days after a
Financial Officer obtains knowledge of the occurrence of any Default, Event of
Default or event that could reasonably be expected to result in a Material
Adverse Effect, a statement of an Authorized Officer of the Borrower setting
forth reasonably detailed information regarding such Default, Event of Default
or event, and the action which the Borrower has taken and proposes to take with
respect thereto;
(h)    promptly and in any event within five (5) Business Days after (i) the
occurrence of any material adverse development with respect to any litigation,
action, proceeding or labor controversy of the type described in Section 6.7,
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type described in Section 6.7 or (iii) any change in the certified public
accountants of the Borrower, notice thereof by an Authorized Officer of the
Borrower;
(i)    promptly after the same are available, copies of all (i) material reports
and documents which the Parent or any of its Subsidiaries sends to any of
holders of its debt securities and (ii) reports, financial statements,
registration statements or special reports which the Parent files with the SEC
or any securities exchange, except that the Parent and its Subsidiaries shall
not be required to deliver any of the foregoing which has previously been
delivered hereunder;


80

--------------------------------------------------------------------------------



(j)    promptly after becoming aware of any events which would give rise to a
mandatory prepayment under Section 3.1.2(b), a statement of the Financial
Officer setting forth reasonably detailed information regarding the same;
(k)    all such notices and documents required to be delivered pursuant to the
Security Agreement and any of the other Collateral Documents;
(l)    promptly when available and, in any event, within forty five (45) days
prior to the beginning of any Fiscal Year, (i) projections for the Parent and
its Subsidiaries for the next succeeding Fiscal Year and (ii) a projected
quarterly consolidated balance sheet of the Parent and its Subsidiaries for the
next succeeding Fiscal Year, together with related quarterly consolidated
statements of projected cash flow and projected income statements for the next
succeeding Fiscal Year, which projections shall be accompanied by a certificate
of a Financial Officer of the Parent stating that such projections are based on
reasonable estimates, information and assumptions and that such Financial
Officer of the Parent has no reason to believe that such projections are
incorrect or misleading in any material respect (it being understood that
projections are subject to uncertainties and contingencies and that no assurance
can be given that any projection will be realized);
(m)    substantially concurrently with the receipt or delivery thereof by the
Parent or any of its Subsidiaries, all material notices, including notices of
default or termination, received or delivered by the Parent or any of its
Subsidiaries pursuant to any Indebtedness of any such party in an aggregate
principal amount exceeding $5,000,000; and
(n)    such other information respecting the condition or operations, financial
or otherwise, of the Parent or any of its Subsidiaries as any Lender Party
through the Administrative Agent may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered to
the Administrative Agent and each Lender on the date on which such documents are
filed for public availability on the SEC’s Electronic Data Gathering and
Retrieval System. The Parent is required to send electronic mail electronic
versions (i.e., soft copies) of the Compliance Certificates required by Section
7.1(f) to the Administrative Agent and shall provide paper copies to the
Administrative Agent, if the Administrative Agent so requests.
Section 7.2    Compliance with Laws; Payment of Obligations.
(a)    The Loan Parties will, and will cause each of their Subsidiaries to,
comply with all applicable permits, licenses, authorizations, approvals,
entitlements and accreditations of each Governmental Authority and all
applicable Laws, except (i) where the failure to comply, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect or (ii) such Law is being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with GAAP shall have been set aside on its books.


81

--------------------------------------------------------------------------------



(b)    The Loan Parties will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Loan Parties, any of their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
(c)    The Loan Parties will, and will cause each of their Subsidiaries to, pay
before the same become delinquent, all (i) Indebtedness (subject to any
subordination provisions relating thereto), (ii) income and other Taxes,
assessments and charges imposed by Governmental Authorities upon it or upon its
property, and (iii) lawful claims for labor, materials, assessments, charges and
supplies or otherwise, in each case, except when the non-payment of such
Indebtedness, Taxes and claims (A) are being contested in good faith by
appropriate proceedings which suspend collection of the contested Indebtedness,
other obligations, Taxes, assessments, charges and claims and enforcement of a
Lien, if applicable, other than a Lien permitted hereunder and for which, in the
case of claims for Taxes, adequate reserves in accordance with GAAP shall have
been set aside on its books or (B) could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect. If such
contest is terminated, adversely resolved or the conditions set forth in this
Section 7.2(c) are no longer met, the Loan Parties and each of their
Subsidiaries, as applicable, shall promptly pay or discharge the contested
Indebtedness, obligations, Taxes and claims.
Section 7.3    Maintenance of Properties and Franchises.
(a)    The Loan Parties will, and will cause each of their Subsidiaries to, in
the exercise of its reasonable business judgment, (i) maintain, preserve,
protect and keep its material properties in good repair, working order and
condition (ordinary wear and tear excepted), and (ii) make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, in each case except to the
extent that any failure to do so could not, individually or in the aggregate, be
expected to have a Material Adverse Effect.
(b)    The Loan Parties will, and will cause each of their Subsidiaries to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect (i) its legal existence and qualification as a foreign entity
in each jurisdiction where it has assets or conducts business and (ii) the
permits, licenses, authorizations, approvals, entitlements, accreditations and
franchises of all Governmental Authorities or otherwise necessary for the proper
conduct of its business; provided, that the foregoing shall not prohibit any
transaction permitted by Section 8.5 or Section 8.8 or the termination,
revocation, expiration or absence of any of the foregoing that, either
individually or in the aggregate, could not reasonably expected to have a
Material Adverse Effect.
Section 7.4    Insurance.
(a)    The Loan Parties will maintain, and will cause each of their Subsidiaries
to maintain, insurance policies and coverage with respect to all their property
and assets to such extent and covering such risks as is customary for companies
in sound financial condition in the same or similar businesses and operations
and in the same or similar locations (after giving effect to any self-insurance
compatible with such standards). All such insurance policies will be provided


82

--------------------------------------------------------------------------------



by insurance companies not Affiliates of the Loan Parties who are (i) insurers
authorized to underwrite such risks, (ii) insurers having an A.M. Best
policyholders rating of not less than “A” or (iii) such other insurers as the
Administrative Agent may approve.
(b)    All premiums on insurance policies required to be maintained pursuant to
this Section 7.4 will be paid by the applicable Loan Party. All insurance
policies, in each case if any, relating to business interruption and any loss or
damage sustained in respect of any item constituting a part of the Collateral
will contain a loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, in favor of the Administrative Agent
for the benefit of the Secured Parties. All insurance policies, in each case, if
any, relating to general liability, umbrella and excess insurance coverages will
contain an additional insured endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, in favor of the Administrative Agent
for the benefit of the Secured Parties. All such insurance policies that have
been endorsed in favor of the Administrative Agent will provide that the insurer
will, simultaneously with the delivery to the Loan Parties or any of their
Subsidiaries of any notice of cancellation or termination of such policy,
deliver to the Administrative Agent a copy of such notice.
(c)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the sole right, in the name of the Lenders
and the Loan Parties, to file claims under any policy of insurance that is
required to be maintained pursuant to this Section 7.4, to receive receipt and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
Section 7.5    Books and Records; Inspections.
(a)    Each Loan Party will, and will cause each of its Subsidiaries to, keep
books and records which accurately reflect in all material respects its business
affairs and transactions, in accordance with GAAP.
(b)    Each Loan Party will, and will cause each of its Subsidiaries to, permit
the Administrative Agent and each Lender or any of their respective
representatives (including outside auditors, and in the case of a Lender,
coordinated through the Administrative Agent), upon reasonable prior notice, at
reasonable times and intervals and during normal working hours, to visit all of
its offices, to discuss its financial matters with its officers and independent
public accountant (and the Parent and the Borrower hereby authorize such
independent public accountant to discuss the Loan Parties’ and their
Subsidiaries’ financial matters with each Lender or its representatives) and to
examine (and, at the expense of the Borrower, copy extracts from) any of its
Inventory, Accounts, other assets and books or other corporate records
(including computer records); provided that excluding any such visits and
inspections during the continuation of any Event of Default, only one (1) such
visit to each Loan Party and each of their Domestic Subsidiaries during any
calendar year shall be at the Borrower’s expense and during the continuation of
any Event of Default such visits and inspections may be made without the
requirement of prior notice to any Loan Party or any of their Subsidiaries.


83

--------------------------------------------------------------------------------



(c)    Subject to clause (b), the Borrower will pay all the reasonable fees and
expenses of the Administrative Agent and each Lender in the exercise of their
rights pursuant to this Section.
Section 7.6    Environmental Covenants.
(a)    The Parent and the Borrower will, and will cause each of their
Subsidiaries, lessees and other Persons occupying any of the Real Property
Assets of the Loan Parties or any of their Subsidiaries to:
(i)    use and operate all such properties in compliance with all Environmental
Laws, keep all permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where the failure to do any of the
foregoing, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect;
(ii)    take all such actions as are required by Governmental Authorities so
that no liability with respect to the Environmental Laws may arise which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect;
(iii)    promptly notify the Administrative Agent and provide copies upon
receipt of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties regarding compliance with, or
liability pursuant to, Environmental Laws from Governmental Authorities, and
shall cure and have dismissed with prejudice to the reasonable satisfaction of
the Administrative Agent any actions and proceedings regarding compliance with,
or liability pursuant to, Environmental Laws which, with respect to the
foregoing, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect;
(iv)    promptly notify the Administrative Agent of any Releases at, on or under
such properties which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, and promptly remediate all such
Releases in accordance with applicable Environmental Laws; and
(v)    provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section.
(b)    If any Loan Party breaches the terms of Section 7.6(a) with respect to
environmental matters, promptly following a request therefor by the
Administrative Agent to the Borrower, the Borrower will permit an environmental
consultant selected by the Administrative Agent to perform an environmental
assessment on all owned or leased Real Property Assets that are the subject of
such breach (including, without limitation, reviewing documents, interviewing
knowledgeable persons, and sampling and analyzing soil, air, surface water,
groundwater, and/or


84

--------------------------------------------------------------------------------



other media in or about property owned or leased by any Loan Party or any of its
Subsidiaries, or on which operations of any Loan Party or any of its
Subsidiaries otherwise take place). Such environmental assessment shall be in
form, scope, and substance reasonably satisfactory to the Administrative Agent.
Each Loan Party and each of its Subsidiaries shall cooperate in permitting the
performance of such environmental assessment, and shall pay the reasonable costs
of such environmental assessment promptly following written demand therefore by
the Administrative Agent. The Administrative Agent shall have the right, but not
the duty, to obtain such environmental report.
Section 7.7    Future Subsidiaries. From and after the Effective Date, upon (i)
any Person becoming a direct or indirect Subsidiary of any Loan Party (other
than an Excluded Subsidiary) or (ii) any Subsidiary ceases to constitute an
Excluded Subsidiary, the Borrower shall notify the Administrative Agent of each
such event or transaction and, within thirty (30) days from the date such event
occurs or the transaction is consummated (or such later date as may from time to
time be approved by the Administrative Agent in its sole discretion):
(a)    such Subsidiary shall (A) become a party to the Guaranty, the Security
Agreement and any other applicable Collateral Document in a manner reasonable
satisfactory to the Administrative Agent, (B) if it maintains any Deposit
Accounts, enter into a Deposit Account Control Agreement with a Deposit Account
Bank and (C) pledge to the Administrative Agent:
(i)    all of the outstanding Equity Interests owned directly by such Subsidiary
(but, in the case of an Excluded Foreign Subsidiary, not more than 65% of the
voting Equity Interests and 100% of the non-voting Equity Interests of such
Excluded Foreign Subsidiary shall be so pledged), along with undated stock or
other powers for such certificates, executed in blank (or, if any such Equity
Interests are uncertificated, confirmation and evidence satisfactory to the
Administrative Agent that the security interest in such uncertificated
securities has been pledged to and perfected by the Administrative Agent in
accordance with the U.C.C. or any similar Law which may be applicable); and
(ii)    all notes evidencing intercompany Indebtedness in favor of such
Subsidiary, as the case may be and in accordance with the terms of the
Collateral Documents;
(b)    the Administrative Agent shall have received from such Subsidiary copies
of U.C.C. or similar search reports certified by a party reasonably acceptable
to the Administrative Agent, dated a date reasonably near (but prior to) the
date of any such Person becoming a direct or indirect Subsidiary of the Parent,
listing all effective financing statements, tax liens and judgment liens which
name such Person as the debtor and which are filed in the jurisdictions in which
filings are to be made pursuant to this Agreement and the other Loan Documents,
together with copies of such financing statements (none of which (other than
Liens permitted under this Agreement or which shall be terminated by or on the
date such Acquisition is consummated) shall cover any of the Collateral); and
(c)    the Administrative Agent shall have received from such Subsidiary,
acknowledgment copies of properly filed U.C.C. or similar financing statements
or such other


85

--------------------------------------------------------------------------------



evidence of filing or delivery for filing as may be acceptable to the
Administrative Agent, naming each such Subsidiary as the debtor and the
Administrative Agent as the secured party, filed under the U.C.C. (or similar
Laws which may be applicable) of all jurisdictions as may be necessary or
reasonably requested of the Administrative Agent, desirable to perfect the first
priority security interest of the Administrative Agent on the assets of such
Subsidiary that is subject to the Security Agreement (including, with respect to
any Intellectual Property Collateral, appropriate trademark, copyright and
patent security supplements with the United States Patent and Trademark Office
and the United States Copyright Office, as applicable, and with respect to
assets located on leased property, a Landlord Waiver or Bailee Waiver, as the
case may be).
The foregoing shall be accompanied with other documentary evidence, reasonably
requested by the Administrative Agent, in a form reasonably satisfactory to the
Administrative Agent that evidences the foregoing, including copies of the
resolutions of the board of directors (or equivalent body) of such Subsidiary
authorizing the relevant transactions, copies of such Subsidiary’s
Organizational Documents, incumbency certificates of such Subsidiary, opinions
of legal counsel and evidence of the insurance required to be maintained
pursuant to Section 7.4; provided that any Foreign Subsidiary that is not an
Excluded Foreign Subsidiary shall only be required to enter into a Guaranty or
guaranty agreement supplement or take any action to pledge its assets under the
Collateral Documents if, in each case, (x) the Administrative Agent reasonably
determines that the benefits to the Lenders of having such a pledge by such Loan
Party governed by foreign Laws or having a Foreign Subsidiary enter into such
guaranty or guaranty supplement and pledge its assets outweighs the cost to the
Borrower and its Subsidiaries of such actions and (y) the Administrative Agent
requests such foreign Law pledge, guaranty, guaranty supplement and/or pledge.
Nothing contained in this Section 7.7 shall be construed as a consent to form or
acquire any Subsidiary after the Effective Date that is not otherwise permitted
pursuant to this Agreement.
Section 7.8    Further Assurances; Additional Collateral.
(a)    The Loan Parties will execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of U.C.C. or similar financing statements,
executing Bailee Waivers, Landlord Waivers and other documents), which may be
required under any applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens (subject to the Liens permitted by Section 8.3) securing all Obligations
and created or intended to be created by the Loan Documents, all at the expense
of the Borrower.
(b)    If any property or asset forming a part of the Collateral is acquired or
leased by any Loan Party after the Effective Date, the Borrower will promptly
notify the Administrative Agent thereof; provided, however, that such notice
shall not be required if (i) the Administrative Agent has a valid first priority
perfected security interest in such property or asset by virtue of any actions
previously taken by or on behalf of the Administrative Agent and (ii) such
actions are not required by the terms of Security Agreement, and will cause such
property or asset to be subjected to a first priority security interest in favor
of the Administrative Agent (subject, in the case of non-possessory security
interests, to the Liens permitted by Section 8.3) and the Loan


86

--------------------------------------------------------------------------------



Parties will take such actions as shall be necessary or reasonably requested by
the Administrative Agent to grant and perfect such Liens, (including the actions
described in Section 7.7 and Section 7.8(a)) and obtaining Landlord Waivers and
Bailee Waivers, to the extent such waivers are required pursuant to the terms of
this Agreement.
Section 7.9    Deposit Accounts. The Borrower shall, and shall cause each other
Loan Party to, deliver to the Administrative Agent a duly executed Deposit
Account Control Agreement with respect to each Deposit Account other than an
Excluded Account maintained by the Parent, the Borrower and each other Loan
Party within sixty (60) days of the Effective Date (or such longer period as
determined by the Administrative Agent in its sole discretion).
ARTICLE VIII    
NEGATIVE COVENANTS.
The Parent and the Borrower agree with each Lender Party that, until all
Commitments have expired or irrevocably terminated and all the Obligations
(other than unasserted contingent indemnification liabilities) have been paid in
full in cash (or, in the case of Letter of Credit Outstandings not then due and
owing, have been Cash Collateralized in an amount equal to 105% of such Letter
of Credit Outstandings, on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and each
applicable L/C Issuer) and performed in full, the Parent and the Borrower will
perform the obligations set forth in this Article.
Section 8.1    Business Activities. The Parent and the Borrower will not, and
will not permit any of their Subsidiaries to, engage in any business activity,
except business activity that is the same or similar line of business as their
respective businesses on the Effective Date or a business reasonably related,
supporting or complementary thereto or a logical extension thereof.
Section 8.2    Indebtedness. The Parent and the Borrower will not, and will not
permit any of their Subsidiaries to, create, incur, assume or suffer to exist or
otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:
(a)    Indebtedness in respect of the Credit Extensions and other Obligations;
(b)    Indebtedness in respect of any Swap Agreement entered into by the Parent
or any of its Subsidiaries; provided, that (x)(i) such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating commercial risks, (ii) such Swap Agreement does not
contain any provision exonerating the non-defaulting party from its obligations
to make payments on outstanding transactions to the defaulting party and (iii)
the aggregate Termination Value thereof shall not exceed $30,000,000 at any time
outstanding or (y) such obligations arise under a Permitted Bond Hedge
Transaction or Permitted Warrant Transaction;
(c)    Indebtedness of the Parent or its Subsidiaries identified in Schedule
8.2(c) (“Existing Indebtedness”), together with Permitted Refinancing
Indebtedness in respect thereof;


87

--------------------------------------------------------------------------------



(d)    Indebtedness of (i) any Loan Party owed to another Loan Party; provided
that all such Indebtedness shall be evidenced by a promissory note in form and
substance reasonably acceptable to the Administrative Agent; (ii) a Subsidiary
of the Parent that is not a Loan Party owed to another Subsidiary of the Parent
that is not a Loan Party; or (iii) any Loan Party owed to any Subsidiary of the
Parent that is not a Loan Party; provided that in the case of this clause (iii)
the aggregate principal amount of such Indebtedness shall not exceed $10,000,000
and no Default or Event of Default shall have occurred and be continuing
immediately before or after giving effect thereto;
(e)    Indebtedness of any Subsidiary of the Parent that is not a Loan Party
owed to any Loan Party; provided that (i) the Loan Parties are in compliance on
a pro forma basis with the financial covenants set forth in Section 8.4 as of
the end of the most recent Fiscal Quarter for which financial statements have
been delivered hereunder and (ii) no Default or Event of Default shall have
occurred and be continuing immediately before or after giving effect thereto;
(f)    (A) Indebtedness of any Loan Party or any Subsidiary that is incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Liabilities and purchase money Indebtedness;
provided that (i) the aggregate principal amount of all such Indebtedness that
may be incurred in any Fiscal Year shall not exceed $5,000,000 and (ii) such
Indebtedness is incurred prior to or within 30 days after such acquisition or
the completion of such construction or improvements and (B) Permitted
Refinancing Indebtedness in respect thereof;
(g)    Contingent Liabilities of the Parent and its Subsidiaries in respect of
Indebtedness of the Parent or any of its Subsidiaries, provided that (i) such
Indebtedness is permitted by this Section and (ii) the Contingent Liabilities
permitted under this clause shall be subordinated to the Obligations of the
Parent and its Subsidiary if, and on the same terms as, the Indebtedness so
subject to such Contingent Liabilities is subordinated to the Obligations;
(h)    Permitted Convertible Indebtedness;
(i)    Indebtedness of any Person that becomes a Subsidiary of the Parent in
connection with a Permitted Acquisition after the Effective Date (and any
Permitted Refinancing Indebtedness in respect of such Indebtedness); provided
that (i) such Indebtedness exists at the time such Person becomes a Subsidiary
of the Parent and is not created in contemplation of or in connection with such
Person becoming a Subsidiary of the Parent, (ii) immediately before and after
such Person becomes a Subsidiary of the Parent, no Default or Event of Default
shall have occurred and be continuing and (iii) the aggregate principal amount
of Indebtedness permitted by this clause shall not exceed $10,000,000 at any
time outstanding;
(j)    Prior to the date that is the six month anniversary of the Effective Date
(i) that portion of the Borrower’s Existing Indebtedness that constitutes a card
program provided by FIA Services, Inc.; provided, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed $45,000,000
and (ii) Indebtedness incurred by the Parent or any of its Subsidiaries in
connection with those certain letters of credit identified in Schedule 8.2(j)
(“Existing Letters of Credit”);


88

--------------------------------------------------------------------------------



(k)    Guarantees of the Loan Parties in respect of Indebtedness otherwise
permitted hereunder;
(l)    check overdrafts paid within ten (10) Business Days;
(m)    Indebtedness with respect to trade letters of credit, warehouse receipts
or similar instruments issued to support performance obligations (other than
obligations in respect of Indebtedness) in the ordinary course of business in an
aggregate principal amount not to exceed $5,000,000;
(n)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(o)    Indebtedness of the Parent or any Subsidiary of the Parent that is
incurred in connection with lease agreements where such entity is considered the
owner for accounting purposes only, or build to suit leases, to the extent such
entity is involved in the construction of structural improvements or takes
construction risk prior to commencement of a lease where such entity does not
meet the sale-leaseback criteria for derecognition of the building assets and
liability, incurred in the ordinary course of business, and which in all cases
is characterized on the Parent’s balance sheet as “Lease Financing Obligations”
or any replacement term in accordance with GAAP;
(p)    Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance and bankers acceptances issued for the
account of the Parent or any of its Subsidiaries in the ordinary course of
business, including guarantees or obligations of the Parent or any such
Subsidiary of the Parent, as applicable, with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for borrowed money); provided, that the aggregate amount of all
such Indebtedness at any time outstanding shall not exceed $10,000,000;
(q)    Indebtedness incurred in connection with “bonds-for-title” or
“bond-lease” transactions in the ordinary course of business under Georgia law;
(r)    other unsecured Indebtedness in an aggregate principal amount not to
exceed at any time outstanding $10,000,000; and
(s)    other secured Indebtedness in an aggregate principal amount not to exceed
at any time outstanding $5,000,000.
Section 8.3    Liens. The Parent and the Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
(a)    Liens securing payment of the Obligations and granted pursuant to any
Loan Document in favor of any Secured Party in accordance with the terms
thereof;


89

--------------------------------------------------------------------------------



(b)    Liens granted to secure payment of the Indebtedness permitted pursuant to
Section 8.2(f), provided that (i) each such Lien covers only those assets
acquired with the proceeds of such Indebtedness, (ii) each such Lien attaches to
the relevant capital asset concurrently with or within thirty (30) days after
the acquisition thereof and (iii) the principal amount of such Indebtedness does
not exceed the lesser of the cost or the fair market value of the relevant
asset;
(c)    Liens existing on the Effective Date and disclosed on Schedule 8.3(c)
(“Existing Liens”) and Liens incurred in connection with replacements,
modifications, renewals, extensions or refinancings of the Indebtedness secured
by such Liens; provided that such Liens (i) do not spread to cover any
additional property or assets after the Effective Date (but shall be permitted
to apply to after-acquired property affixed or incorporated into the property
covered by such Lien and the proceeds and products of the foregoing) and (ii)
only secure the Indebtedness permitted by Section 8.2(c);
(d)    Liens for Taxes, assessments or other charges or levies of any
Governmental Authority not at the time delinquent or being diligently contested
in good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;
(e)    Liens of carriers, warehousemen, mechanics, materialmen, suppliers,
landlords and similar Liens imposed by Law that are incurred in the ordinary
course of business of the Borrower and either (i) secure obligations that are
not overdue by more than forty five (45) days or (ii) are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;
(f)    deposits, letters of credit, bank guarantees and pledges of cash securing
(i) obligations in connection with worker’s compensation, unemployment insurance
or other forms of governmental insurance or benefits (other than Liens imposed
by ERISA which has resulted or could reasonably be expected to result in
material liability), (ii) the performance of tenders, statutory obligations,
bids, leases, contracts and other similar obligations (other than for borrowed
money) or (iii) to secure obligations on surety or appeal bonds, in each case to
the extent the foregoing is incurred or entered into in the ordinary course of
business of any Loan Party;
(g)    judgment Liens not constituting an Event of Default under Section 9.1.6;
(h)    easements, rights of way, zoning and similar restrictions and other
similar encumbrances or title defects which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or interfere with the ordinary conduct of
the business of the Parent or any of its Subsidiaries;
(i)    Liens existing on any property or asset prior to the acquisition thereof
by the Parent or any of its Subsidiaries (or on the property or asset of any
Person prior to such Person becoming a Subsidiary of the Parent); provided that
(i) such Liens are not created in contemplation of or in connection with such
acquisition, (ii) such Liens do not apply to any other property or assets of the
Parent or any its Subsidiaries and (iii) such Liens secure Indebtedness
permitted under Section 8.2(i) that are in existence on the date of such
acquisition;


90

--------------------------------------------------------------------------------



(j)    Liens arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers so long as such
Liens are for amounts not yet due and payable or delinquent or, to the extent
such amounts are so due and payable, such amounts are being contested in good
faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP;
(k)    leases of the Real Properties Assets of any Loan Party or any Subsidiary,
in each case entered into in connection with a disposition permitted by Section
8.9, a Permitted Acquisition or in the ordinary course of the business of such
Loan Party or Subsidiary so long as in each case a Landlord Waiver is obtained
to the extent required under Section 7.8 and such leases do not, individually or
in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of any Loan Party or any Subsidiary or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;
(l)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalent Investments, Investments made pursuant to
the Borrower Investment Policy and other investment property (as defined in the
U.C.C.) on deposit in one or more accounts maintained by any Loan Party or any
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained;
(m)    licenses of Intellectual Property rights granted by any Loan Party or any
Subsidiary in the ordinary course of business and not interfering (i) with the
Administrative Agent’s Lien on the Collateral or (ii) in any material respect
with the ordinary conduct of business of the Loan Parties and their
Subsidiaries;
(n)    the filing of UCC financing statements solely as a precautionary measure
in connection with operating leases or consignment of goods;
(o)    deposits and pledges of cash securing payment of the Indebtedness
permitted pursuant to Section 8.2(j)(ii);
(p)    Liens securing Indebtedness permitted pursuant to Section 8.2(q); and
(q)    other Liens securing Indebtedness in an aggregate principal amount at any
time outstanding not to exceed $5,000,000.
Section 8.4    Financial Condition. The Parent and the Borrower will not permit:
(a)    Consolidated Fixed Charge Coverage Ratio. After the Covenant Changeover
Date, the Consolidated Fixed Charge Coverage Ratio for the Rolling Period ending
on the last day of each Fiscal Quarter to be less than 1.15 to 1.00.
(b)    Consolidated Leverage Ratio. After the Covenant Changeover Date, the
Consolidated Leverage Ratio for the Rolling Period ending on the last day of
each Fiscal Quarter to be greater than 2.50 to 1.00.


91

--------------------------------------------------------------------------------



(c)    Free Cash Flow. Prior to the Covenant Changeover Date, the negative Free
Cash Flow for the Rolling Period ending on the last day of each Fiscal Quarter
to exceed $180 million and the negative Free Cash Flow for the period commencing
on the Effective Date to (and including) the Covenant Changeover Date, to exceed
$225 million in the aggregate.
Section 8.5    Investments. No Loan Party will, and will not permit any of its
Subsidiaries to, make, incur, assume or suffer to exist any Investment in any
other Person, except:
(a)    Investments existing on the Effective Date and identified in Schedule
8.5(a) (“Existing Investments”) and any extensions, renewals or reinvestments
thereof;
(b)    Investments held by such Loan Party in the form of cash and Cash
Equivalent Investments and Investments made pursuant to the Borrower Investment
Policy;
(c)    Investments (i) comprising the Equity Interests of Subsidiaries of the
Borrower set forth in Schedule 6.8 (“Initial Capitalization”), (ii) additional
Investments by any Loan Party in another Loan Party, (iii) additional
Investments by Subsidiaries of the Parent that are not Loan Parties in other
Subsidiaries that are not Loan Parties, and (iv) additional Investments by any
Loan Party in other Subsidiaries that are not Loan Parties (including
acquisitions of Excluded Foreign Subsidiaries to the extent such acquisitions
otherwise satisfy the requirements for Permitted Acquisitions); provided that,
(A) the Loan Parties are in compliance on a pro forma basis with the financial
covenants in Section 8.4 as of the end of the most recent Fiscal Quarter for
which financial statements have been delivered hereunder and (B) no Default or
Event of Default shall have occurred and be continuing immediately before or
after giving effect thereto;
(d)    intercompany loans and Contingent Liabilities permitted by Section
8.2(d), Section 8.2(e) or Section 8.2(g);
(e)    notes payable to, or Equity Interests issued by, account debtors, to the
Parent or any of its Subsidiaries in good faith settlement of delinquent
obligations to the extent reasonably necessary in order to prevent or limit
loss;
(f)    Investments in the form of Swap Agreements permitted by Section 8.2(b);
(g)    loans and advances to employees, directors and officers of the Parent and
its Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes, in an aggregate amount not
to exceed at any time $1,000,000 (determined without regard to any write-downs
or write-offs of such loans and advances);
(h)    Investments held by a Subsidiary of the Parent acquired after the
Effective Date or of a Person merged, amalgamated or consolidated with or into
the Borrower or any of its Subsidiaries, in each case in accordance with this
Section, Section 8.2(i) and Section 8.8, to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, amalgamation or consolidation and were in existence on the date of such
acquisition, merger, amalgamation or consolidation;


92

--------------------------------------------------------------------------------



(i)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;
(j)    Investments consisting of purchases and acquisitions of supplies, goods,
materials and equipment, in each case in the ordinary course of business;
(k)    Investments consisting of (i) negotiable instruments held for collection
in the ordinary course of business or (ii) lease, utility and other similar
deposits in the ordinary course of business;
(l)    Investments made by the Parent or any Subsidiary that consist of
consideration received in connection with an asset sale or disposition made in
compliance with Section 8.9;
(m)    purchases of Equity Interests of the Parent to the extent permitted
pursuant to Section 8.6;
(n)    Permitted Acquisitions and any Investments in connection with a Permitted
Bond Hedge Transaction; and
(o)    other Investments not exceeding $10,000,000 in the aggregate in any
Fiscal Year of the Parent.
Section 8.6    Restricted Payments; Payments on Other Indebtedness.
(a)    Restricted Payments. The Parent and the Borrower will not, and will not
permit any of its Subsidiaries to (notwithstanding the terms of any
Organizational Document or any other agreement or instrument), declare, pay or
make on any of its Equity Interests (or any warrants, options or other rights
with respect thereto) any dividend, distribution or other payment, on account of
its Equity Interests, whether on account of the purchase, redemption, sinking or
analogous fund, retirement or defeasance of any Equity Interests and whether in
cash, property or obligations (other than dividends or distributions payable
solely in its Equity Interests, warrants to purchase its Equity Interests or
split ups or reclassifications of its Equity Interests into additional or other
shares of its Equity Interests), or apply, or permit any of its Subsidiaries to
apply, any of its funds, property or assets to the purchase, redemption, sinking
or analogous fund, retirement or defeasance of, any such Equity Interests (or
any options, warrants or other rights with respect thereto) (any such payment, a
“Restricted Payment”); provided, however that, except with respect to
Disqualified Equity Interests:
(i)    the Parent may make Restricted Payments (including, without limitation,
repurchases of Equity Interests of the Parent from employees or directors of the
Parent and its Subsidiaries to the extent that the proceeds of such repurchases
are applied to satisfy withholding tax obligations arising in connection with
the vesting of restricted Equity Interests); provided that both before and after
giving effect to such Restricted Payment: (A) as of the end of the most recent
Fiscal Quarter for which financial statements


93

--------------------------------------------------------------------------------



have been delivered, the Parent and its Subsidiaries shall be in compliance with
Section 8.4; (B) the aggregate amount of such payments shall not exceed
$25,000,000 in the aggregate during any one Fiscal Year and $50,000,000 in the
aggregate during the term of this Agreement and (C) no Default or Event of
Default shall exist or result therefrom;
(ii)    (A) each Subsidiary may make Restricted Payments to a Loan Party and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made and (B) each Subsidiary that is
not a Loan Party may make Restricted Payments to any other Subsidiary that is
not a Loan Party and any other Person that owns a direct Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(iii)    the Parent and its Subsidiaries may make, incur, assume or suffer to
exist Investments to the extent permitted by Section 8.5;
(iv)    the Borrower may make dividends, distributions and other payments to the
Parent (including to any Loan Party which is owned directly or indirectly by the
Parent and such Loan Party directly or indirectly owns the Borrower) for the
purpose of the Parent paying its actual (including estimated Tax payments
required under applicable Law) federal, state and local (and franchise Taxes
imposed in lieu of) Taxes on behalf of such consolidated (or any unitary or
combined under applicable state Law) Tax group; provided, however, that such
dividends, distributions or other payments, as the case may be, are applied
promptly, and in any event within seven (7) Business Days after the receipt
thereof, to the payment of such Taxes; provided further, however, that (x) in no
event shall the total dividends, distributions or other payments paid by the
Borrower to the Parent pursuant to this clause exceed the amount of Taxes that
would have been payable by the Borrower if the Borrower was not consolidated
with the Parent for Tax purposes and (y) any Tax refunds received by the Parent
and attributable to the Parent and its Subsidiaries shall be returned promptly
to the Borrower or the applicable Subsidiary;
(v)    the Borrower may make dividends, distributions and other payments to the
Parent (including to any Loan Party which is owned directly or indirectly by
Parent and such Loan Party directly or indirectly owns the Borrower) for the
purpose of the Parent (A) paying its corporate overhead expenses that are
incurred in the ordinary course of business on an arm’s-length basis and
expenses required to maintain its corporate existence; and (B) making Restricted
Payments permitted pursuant to clause (i) above; provided that as of the date of
such dividend, distribution or other payment, the Parent and its Subsidiaries
are in compliance with each of the requirements set forth therein; and
(vi)    the Parent may make (a) the payment of the premium to the Hedge Provider
due under and determined in accordance with the Permitted Bond Hedge Transaction
and (b) any payments or deliveries to the Hedge Provider required under and
determined in accordance with the Permitted Warrant Transaction, in each case,
(i) by delivery of the Parent’s Equity Interests upon settlement thereof or (ii)
by (A) set-off against


94

--------------------------------------------------------------------------------



the related Permitted Bond Hedge Transaction or (B) payment of an early
termination amount thereof in common stock upon any early termination thereof.
(b)    Payments on Other Indebtedness. No Loan Party shall make or permit any of
their Subsidiaries to make or agree to make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any subordinated Indebtedness, except as
may be permitted pursuant to the applicable subordination arrangements, the
terms and conditions of which are satisfactory to the Required Lenders in their
sole and absolute discretion.
Section 8.7    Anti-Corruption Laws.
(a)    The Borrower will not directly, or to the Borrower’s knowledge
indirectly, use the proceeds of the Loans or Letters of Credit, or lend,
contribute or otherwise make available such proceeds to the Parent or any
Subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is, or whose government is, the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Sanctions by any
Person (including any Person participating in the Loans, whether as underwriter,
advisor, investor or otherwise).
(b)    No part of the proceeds of the Loans or Letters of Credit will be used,
directly or indirectly, for any payments that could constitute a violation of
any applicable anti-bribery Law.
Section 8.8    Fundamental Changes, etc. The Parent and the Borrower will not,
and will not permit any of their Subsidiaries to, liquidate or dissolve,
consolidate or amalgamate with, or merge into or with, any other Person, or
sell, lease, transfer or otherwise dispose of (in each case in one transaction
or series of transactions) all or substantially all of its assets, other than
the following if no Default or Event of Default has occurred and is continuing
immediately before or after giving effect thereto:
(a)    any Subsidiary may merge, amalgamate, liquidate, dissolve or consolidate
with or into (i) the Borrower (provided that the Borrower is the surviving
entity) or (ii) any other Subsidiary (provided, that when any Loan Party is
merging with another Subsidiary, such Loan Party shall be the surviving entity);
(b)    any Loan Party may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or any other Loan Party;
(c)    any Subsidiary of the Parent that is not a Loan Party may sell, lease,
transfer or otherwise dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party;
(d)    in connection with any Permitted Acquisition, the Parent or any
Subsidiary of the Parent may merge into or consolidate with any other Person or
permit any other Person to


95

--------------------------------------------------------------------------------



merge into or consolidate with it; provided that (i) in the case of a merger to
which the Parent is not a party, the surviving entity shall be a direct or
indirect Wholly Owned Subsidiary of a Loan Party; (ii) in the case of any merger
to which the Borrower is a party, the Borrower shall be the surviving Person and
(iii) in the case of any such merger to which any Loan Party (other than the
Borrower) is a party, the surviving Person in such merger is, or becomes, a Loan
Party;
(e)    any dispositions in compliance with Section 8.9; and
(f)    Investments in compliance with Section 8.5.
Section 8.9    Asset Dispositions, etc. No Loan Party will, and will not permit
any of its Subsidiaries to, sell, transfer, lease, contribute or otherwise
convey or dispose of (in each case in one transaction or series of transactions)
all or any part of its assets (including Accounts, Inventory and Equity
Interests owned by any Loan Party and any of their Subsidiaries) to any Person,
except:
(a)    if such sale, transfer, lease, contribution, conveyance or disposition is
(i) of Inventory in the ordinary course of business, (ii) in respect of cash or
Cash Equivalent Investments in the ordinary course of business or (iii) of
Investments made pursuant to the Borrower Investment Policy;
(b)    in respect of (i) Equipment that is surplus, worn out or obsolete and is
sold, transferred, leased, contributed, conveyed or disposed of in the ordinary
course of business or (ii) assets that are subject to damage or destruction, or
a condemnation proceeding instituted by a Governmental Authority;
(c)    if such sale, transfer, lease, conveyance or disposition is a Permitted
Disposition;
(d)    if such sale, transfer, lease, conveyance or other disposition is
permitted by Section 8.8 or is in the form of an Investment permitted pursuant
to Section 8.5;
(e)    sales, transfers, leases, conveyances or other dispositions of Equipment
or real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such transaction are reasonably promptly applied to the purchase price of
such replacement property;
(f)    sales, transfers, conveyances or dispositions of accounts receivable in
the ordinary course of business in connection with the collection or compromise
thereof (other than in connection with factoring programs, receivables programs
or other similar programs);
(g)    sales, transfers, leases, conveyances or other dispositions consisting of
exclusive licenses permitted under Section 8.3(l), provided, however, that such
exclusive licenses shall consist of licenses granted in the ordinary course of
the Parent or other Loan Parties’ business;
(h)    the unwinding of any Swap Agreement in accordance with its terms;


96

--------------------------------------------------------------------------------



(i)    dispositions and/or terminations of leases, subleases, licenses or
sublicenses which (i) are in the ordinary course of business and (ii) do not
materially interfere with the material business of the Parent or its
Subsidiaries; and
(j)    sales, transfers or dispositions of assets (i) among Loan Parties, (ii)
among Subsidiaries of the Parent that are not Loan Parties, (iii) by non-Loan
Parties to a Loan Party and (iv) by Loan Parties to a non-Loan Party; provided,
that (A) no Default or Event of Default shall have occurred and be continuing
immediately before or after giving effect to any such sale, transfer or
disposition, (B) if the transferor of such property is a Loan Party and the
transferee is not a Loan Party, the amount of such transfer must not exceed
$2,500,000 in the aggregate during the term of this Agreement, and (C) any such
transaction shall be made in compliance with Section 8.11.
Section 8.10    Modification of Certain Agreements. No Loan Party will, and will
not permit any of its Subsidiaries to, consent to any amendment, supplement,
waiver or other modification of any of their Organizational Documents or any
material agreement to which it is a party, other than any amendments,
supplements, waivers or other modifications that do not materially and adversely
affect (a) the Administrative Agent’s or the Lenders’ interests in the
Collateral or (b) the likelihood of payment of the Loans under the Loan
Documents.
Section 8.11    Transactions with Affiliates. No Loan Party will, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except: (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties; (b) transactions between or among the Loan
Parties; (c) transactions that are otherwise expressly permitted by the terms of
this Agreement and the other Loan Documents or (d) reasonable and customary
director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, equity compensation and other benefit
plans) and indemnification arrangements, in each case approved by the board of
directors or applicable senior management of the Parent.
Section 8.12    Negative Pledges, Restrictive Agreements, etc. The Parent and
the Borrower will not, and will not permit any of their Subsidiaries to, enter
into any agreement (excluding this Agreement and any other Loan Document)
prohibiting or restricting:
(a)    the ability of the Parent or any Subsidiary (other than an Excluded
Subsidiary) to guarantee the Indebtedness of the Borrower and the other Loan
Parties under the Loan Documents;
(b)    the ability of the Parent or any of its Subsidiaries (other than an
Excluded Subsidiary) to create or assume any Lien upon its properties, revenues
or assets, whether now owned or hereafter acquired; or
(c)    the ability of any Subsidiary of the Borrower to make any payments,
directly or indirectly, to the Borrower by way of dividends, distributions,
return on equity, advances,


97

--------------------------------------------------------------------------------



repayments of loans or advances, reimbursements of management and other
intercompany charges, expenses and accruals or other returns on investments, or
any other agreement or arrangement which restricts the ability of any such
Subsidiary to make any payment or transfer any property or asset, directly or
indirectly, to the Borrower.
The foregoing shall not, in any event, prohibit (i) restrictions imposed by any
agreement relating to Liens permitted by Section 8.3 if such restrictions apply
only to the property subject to such permitted Liens; (ii) customary
restrictions contained in agreements relating to the sale of assets pending the
closing of such sale if such restrictions apply only to the assets to be sold;
(iii) customary provisions in licenses and of Intellectual Property entered into
in the ordinary course of business that do not materially interfere with the
business of the Parent and its Subsidiaries; (iv) customary provisions
restricting subletting or assignment of any lease governing a leasehold interest
of either the Parent or any of their Subsidiaries; (v) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business; (vi) any immaterial agreement in effect at the time any Subsidiary
becomes a Subsidiary of the Parent, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the Parent;
(vii) in the case of any joint venture which is not a Loan Party, restrictions
in such joint venture’s Organizational Documents on the pledge of Equity
Interests of such joint venture so long as the Investment in such joint venture
is otherwise permitted by Section 8.5; (viii) restrictions in secured
Indebtedness otherwise permitted by this Agreement (other than second Lien or
subordinated Indebtedness) so long as the terms of such Indebtedness are no more
restrictive than the terms of this Agreement; (ix) restrictions in any agreement
governing Indebtedness incurred pursuant to Section 8.2(f); provided that any
such restriction contained therein relates only to the asset or assets financed
thereby and (x) the terms of applicable Law.
Section 8.13    Fiscal Year-End, etc. The Loan Parties will not, and will not
permit any of their Subsidiaries to, change its Fiscal Year. In addition, except
as required by GAAP neither the Loan Parties nor any of their Subsidiaries shall
make any significant change in its accounting treatment or reporting practices.
Section 8.14    Limitation on Sale and Leaseback Transactions. The Loan Parties
will not, and will not permit any of their Subsidiaries to, enter into any
arrangement with any Person whereby in a substantially contemporaneous
transaction the Loan Parties or any of their Subsidiaries sells or transfers all
or substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset, other
than any lease arrangements where such Loan Party or such Subsidiary is
considered the owner for accounting purposes only, or build to suit leases, to
the extent such Loan Party or its Subsidiary is involved in the construction of
structural improvements or takes construction risk prior to commencement of a
lease, and which in all cases is characterized on the Parent’s balance sheet as
“Lease Financing Obligations” or any replacement term in accordance with GAAP.
Section 8.15    [Reserved].
Section 8.16    [Reserved].


98

--------------------------------------------------------------------------------



Section 8.17    Deposit Account Control Agreements. The Borrower will not, and
will not permit any other Loan Party to, have any Deposit Account other than
Excluded Accounts unless the same is subject to a Deposit Account Control
Agreement; provided that the Borrower may have Deposit Accounts (a) pursuant to
Section 8.2(j) and Section 8.3(o) and (b) during the period set forth in Section
7.9, in each case, that are not subject to the foregoing requirement.
ARTICLE IX    
EVENTS OF DEFAULT AND REMEDIES
Section 9.1    Events of Default. Each of the following events or occurrences
described in this Section shall constitute an “Event of Default”.
9.1.1    Non-Payment of Obligations. Any Loan Party shall fail to (a) pay when
due of any principal on any Loan or any Reimbursement Obligation; or (b) pay
within three (3) Business Days after the same becomes due, interest on a Credit
Extension, fee, indemnity or other amount hereunder or under any other Loan
Document.
9.1.2    Breach of Representations and Warranties. Any representation or
warranty of any Loan Party made or deemed to be made hereunder, in any other
Loan Document or in any other writing or certificate furnished by or on behalf
of any Loan Party to any Lender Party in connection with this Agreement or any
such other Loan Document (including any certificates delivered pursuant to
Article V), is or shall be incorrect in any material respect when made (or in
all respects if such representation or warranty is qualified as to materiality).
9.1.3    Non Performance of Certain Covenants and Obligations. Any Loan Party
shall default in the due performance and observance of any of its obligations
under Section 4.11 or Section 7.1 (subject to a five (5) Business Day grace
period with respect to Section 7.1, except with respect to Section 7.1(g), for
which there shall be no grace period), Section 7.3(b) (with regard to
maintenance of corporate existence), Section 7.4, Section 7.5, Section 7.7,
Section 7.8 (with respect to maintaining the Administrative Agent’s first
priority security interest in the Collateral), Section 7.9 or Article VIII.
9.1.4    Non Performance of Other Covenants and Obligations. Any Loan Party
shall default in the due performance and observance of any other agreement
contained herein or in any other Loan Document (other than items covered by
Section 9.1.1 or 9.1.3), and such default shall continue unremedied for a period
of 30 days after the earlier of (a) notice thereof from the Administrative Agent
to the Borrower or (b) the date a Financial Officer or other executive officer
or director of the Borrower or such other Loan Party becomes aware of such
failure.
9.1.5    Default on Other Indebtedness. (i) A default shall occur in the payment
when due, whether by scheduled repayment, prepayment, acceleration or otherwise,
in respect of any Indebtedness (after the application of any grace period, if
any, provided in the agreement pursuant to which such Indebtedness was created)
(other than Indebtedness described in Section 8.2(a) and Indebtedness under Swap
Agreements described in clause (ii) hereof) of any Loan Party or any of its
Subsidiaries (A) under Cash Management Liabilities and other Indebtedness having
a principal amount, individually or in the aggregate, in excess of $12,500,000,
or (B) in the case of


99

--------------------------------------------------------------------------------



clause (i)(A) a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to either (x) accelerate the maturity of any such Indebtedness or (y)
permit the holder or holders of such Indebtedness, or any trustee or agent for
such holders, to cause such Indebtedness to become due and payable prior to its
expressed maturity (ii) there occurs under any Swap Agreement between the Parent
or any of its Subsidiaries, on the one hand, and a counterparty, on the other
hand, an Early Termination Date (as defined in such Swap Agreement) resulting
from (a) any event of default under such Swap Agreement as to which the Parent
or any Subsidiary thereof is the Defaulting Party (as defined in such Swap
Agreement) or (b) any Termination Event (as defined in such Swap Agreement)
under such Swap Agreement as to which the Parent or any Subsidiary thereof is an
Affected Party (as defined in such Swap Agreement) and, in either event, if the
counterparty is not a Lender or an Affiliate of a Lender, the Termination Value
owed by such Loan Party or such Subsidiary as a result thereof is greater than
$10,000,000.
9.1.6    Judgments. Any (a) monetary final and non-appealable judgment, writs or
warrants of attachment, executions or similar processes involving any aggregate
amount (to the extent not paid or fully covered by insurance maintained in
accordance with the requirements of this Agreement and as to which the relevant
insurance company does not dispute coverage) in excess of $10,000,000 shall be
rendered against any Loan Party or any of its Subsidiaries or any of their
respective properties or (b) non-monetary final and non-appealable judgment
shall be rendered against any Loan Party or any of its Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and, in either case, (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of thirty (30) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal, bond or
otherwise, shall not be in effect.
9.1.7    ERISA Events. An ERISA Event shall have occurred that, individually or
when taken together with all other ERISA Events that have occurred and are
continuing, could reasonably be expected to have a Material Adverse Effect.
9.1.8    Change in Control. Any Change in Control shall occur.
9.1.9    Bankruptcy, Insolvency, etc. Any Loan Party or any of its Subsidiaries
shall:
(a)    generally fail to pay debts as they become due, or admit in writing its
inability to pay debts as they become due;
(b)    apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator, or other custodian for any Loan Party or any of its
Subsidiaries or any property of any thereof, or make a general assignment for
the benefit of creditors;
(c)    in the absence of such application, consent or acquiescence, permit or
suffer to exist the involuntary appointment of a trustee, receiver, sequestrator
or other custodian for any Loan Party or any of its Subsidiaries or for a
substantial part of the property of any thereof, and


100

--------------------------------------------------------------------------------



such trustee, receiver, sequestrator or other custodian shall not be discharged
within sixty (60) days; or
(d)    permit or suffer to exist the involuntary commencement of, or voluntarily
commence, any bankruptcy, reorganization, debt arrangement, or other case or
proceeding under any Debtor Relief Laws, or permit or suffer to exist the
involuntary commencement of, or voluntarily commence, any dissolution, winding
up or liquidation proceeding, in each case, by or against any Loan Party or any
of its Subsidiaries; provided, however, that if not commenced by any such Loan
Party or any of its Subsidiaries such proceeding shall be consented to or
acquiesced in by any such Loan Party or any of its Subsidiaries, or shall result
in the entry of an order for relief or shall remain for sixty (60) days
undismissed or unstayed.
9.1.10    Impairment of Loan Documents, Security, etc. Any Loan Document shall
(except in accordance with its terms), in whole or in part, terminate, cease to
be effective or cease to be the legally valid, binding and enforceable
obligation of any Loan Party that is a party thereto; any Loan Party shall,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability; or any Lien or security interest in favor of
the Administrative Agent for the benefit of the Secured Parties securing (or
required to secure) any Obligation, to the extent required by the Loan
Documents, shall, in whole or in part, cease to be a perfected first priority
security interest (subject to Liens permitted by Section 8.3) and other than by
reason of the failure of the Administrative Agent to retain possession of the
Collateral physically delivered to it or the Administrative Agent’s failure to
timely file UCC continuation statements or intellectual property security
agreements with the applicable intellectual property offices).
Section 9.2    Action if Bankruptcy. If any Event of Default described in
Section 9.1.9 shall occur, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Loans and all other Obligations shall automatically become immediately due and
payable, without notice or demand.
Section 9.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 9.1.9) shall occur and be
continuing for any reason, whether voluntary or involuntary, the Administrative
Agent, may, and upon the direction of the Required Lenders, shall, by notice to
the Borrower declare all or any portion of the outstanding principal amount of
the Loans and other Obligations to be due and payable and the Commitments (if
not theretofore terminated) to be terminated, whereupon (without further notice,
demand or presentment) the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall become immediately
due and payable and the Commitments shall terminate.
Section 9.4    Foreclosure on Collateral. If any Event of Default shall occur
and be continuing, the Administrative Agent shall have, in addition to all
rights and remedies provided for in the U.C.C. and applicable Law, all such
rights (including the right of foreclosure) with respect to the Collateral as
provided in the Security Agreement, each other Collateral Document and each
other Loan Document.
Section 9.5    Appointment of Administrative Agent as Attorney in Fact. The
Parent and the Borrower hereby constitute and appoint the Administrative Agent
as their attorney in fact


101

--------------------------------------------------------------------------------



with full authority in the place and stead of them and in the name of each of
them, from time to time in the Administrative Agent’s discretion while any Event
of Default is continuing, to take any action and to execute any instrument that
the Administrative Agent may deem necessary or advisable to accomplish the
purposes of this Agreement and any other Loan Document, including to: (a) ask,
demand, collect, sue for, recover, compound, receive and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral; (b) enforce the obligations of any account debtor or other Person
obligated on the Collateral and enforce the rights of any Loan Party with
respect to such obligations and to any property that secures such obligations;
(c) file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of or to
preserve the value of any of the Collateral or otherwise to enforce the rights
of the Administrative Agent and the Lenders with respect to any of the
Collateral; (d) pay or discharge Taxes or Liens levied or placed upon or
threatened against the Collateral in amounts necessary to discharge the same as
determined by the Administrative Agent in its sole discretion (all of such
payments made by the Administrative Agent shall become Obligations, due and
payable immediately without demand); (e) sign and endorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, assignments,
verifications and notices in connection with the Accounts, chattel paper or
general intangibles and other documents relating to the Collateral; (f) take any
act required of any Loan Party under this Agreement or any other Loan Document;
and (g) sell, transfer, pledge, make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and to
do, at the Administrative Agent’s option and the Borrower’s expense, at any
time, all acts and things that the Administrative Agent deems necessary to
protect, preserve or realize upon the Collateral. The Parent and the Borrower
hereby ratify and approve all acts of the Administrative Agent made or taken
pursuant to this Section, agree to cooperate with the exercise by the
Administrative Agent in the exercise of its rights pursuant to this Section and
shall not, either directly or indirectly, take or fail to take any action which
could impair, in any respect, any action taken by the Administrative Agent
pursuant to this Section. The appointment pursuant to this Section of the
Administrative Agent as the Parent’s and the Borrower’s attorney and the
Administrative Agent’s rights and powers are coupled with an interest and are
irrevocable, so long as any of the Commitments hereunder shall be in effect and
until payment in full in cash of all Obligations (other than unasserted
contingent indemnification liabilities).
Section 9.6    Payments Upon Acceleration. After the occurrence of an Event of
Default and the acceleration of the Obligations pursuant to Section 9.2 or
Section 9.3, the Administrative Agent shall apply all payments in respect of the
Obligations and all proceeds of Collateral to the Obligations in the following
order:
(a)    first, to pay Obligations in respect of any fees, expenses or indemnities
then due to the Administrative Agent (including, without limitation, fees and
expenses referred to in Section 3.3, Section 11.3 and Section 11.4), whether or
not the same is allowed in any bankruptcy or insolvency proceeding of any Loan
Party;
(b)    second, to pay Obligations (other than Swap Liabilities and Cash
Management Liabilities) in respect of any fees, expenses or indemnities then due
to the Lenders


102

--------------------------------------------------------------------------------



and the L/C Issuers, whether or not the same is allowed in any bankruptcy or
insolvency proceeding of any Loan Party;
(c)    third, to pay interest due in respect of the Loans and Letters of Credit
(whether or not the same is allowed in any bankruptcy or insolvency proceeding
of any Loan Party);
(d)    fourth, to (i) pay the principal outstanding with respect to the Loans
and Reimbursement Obligations and (ii) Cash Collateralize all other Letter of
Credit Outstandings (in an amount equal to 105% of such Letter of Credit
Outstandings) on terms and pursuant to documentation in form and substance
satisfactory to the Administrative Agent and each applicable L/C Issuer;
(e)    fifth, to pay all other Obligations (including Cash Management
Liabilities and Swap Liabilities arising from any Swap Agreement that at the
time of entering into was between the Borrower or any of its Subsidiaries, on
the one hand, and a Lender or an Affiliate of a Lender, on the other hand); and
(f)    sixth, to pay who may be lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order of each category and shall only be applied to the next
succeeding category after all amounts in the preceding category have been paid
in full in cash and (ii) amounts owing to each relevant Lender Party in clauses
(b) through (e) shall be allocated to the payment of the relevant Obligations
ratably, based on the proportion of each Lender Party’s (or, in the case of Cash
Management Liabilities and Swap Liabilities that are referred to above, each
such Lender Party’s Affiliates) interest in the aggregate outstanding
Obligations described in each such relevant clause.
Section 9.7    Swap Liabilities and Cash Management Liabilities. Except as
otherwise expressly set forth in this Agreement or in any Guaranty or any
Collateral Document, no Lender or Affiliate of a Lender that obtains the
benefits of Section 9.6 as a result of holding Swap Liabilities or Cash
Management Liabilities in accordance with the terms of this Agreement, any
Guaranty or any Collateral Document by virtue of the provisions of this
Agreement, of any Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision in this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Swap Liabilities or Cash Management Liabilities
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of such Lender, as the case may
be.




103

--------------------------------------------------------------------------------



ARTICLE X    
THE ADMINISTRATIVE AGENT
Section 10.1    Appointment; Lender Indemnification.
(a)    Each Lender and L/C Issuer hereby irrevocably appoints Citibank to act on
its behalf as Administrative Agent under and for purposes of this Agreement and
each other Loan Document. Each Lender and L/C Issuer authorizes the
Administrative Agent to act on behalf of such Lender and L/C Issuer under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto. In
performing its duties hereunder the Administrative Agent is acting solely on
behalf of itself, the Lenders and the L/C Issuers, and shall not have any
fiduciary, trust or similar relationship with any Loan Party. Without limiting
the foregoing, the parties agree that the duties of the Administrative Agent
shall be mechanical and administrative in nature. Except for the Borrower’s
consultation and notification rights provided in Section 10.5, the provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuers, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Document (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligation arising under any agency
doctrine or any applicable Law. Instead such term is used as a matter of market
custom and intended to create or reflect only an administrative relationship
between contracting parties.
(b)    The Administrative Agent shall not be required to take any action
hereunder or under any other Loan Document, or to prosecute or defend any suit
in respect of this Agreement, the Notes or any other Loan Document, unless it is
indemnified hereunder to its satisfaction. If any indemnity in favor of the
Administrative Agent shall be or become, in the determination of the
Administrative Agent, inadequate, the Administrative Agent may call for
additional indemnification from the Lenders and cease to do the acts indemnified
against hereunder until such additional indemnity is given.
Section 10.2    Exculpation.
(a)    Neither the Administrative Agent, nor any of its Related Parties, shall
be liable to any Lender or L/C Issuer for any action taken or omitted to be
taken by it under this Agreement or any other Loan Document, or in connection
herewith or therewith, except as determined by a final non appealable judgment
of a court of competent jurisdiction to have resulted from its or his own
willful misconduct or gross negligence. Under no circumstances shall the
Administrative Agent or its Related Parties be responsible for, incur any
liability with respect to, or have any duty to ascertain or inquire into: (i)
any representations or warranties or statements made by any Loan Party in
connection with any Loan Document; (ii) the effectiveness, enforceability,
validity or due execution of any Loan Document; (iii) the creation, perfection
or


104

--------------------------------------------------------------------------------



priority of any Liens purported to be created by any Collateral Document or any
other Loan Documents; (iv) the validity, genuineness, enforceability, existence,
value or sufficiency of, or taking any action with respect to the care,
protection or preservation of, any Collateral; (v) the performance or observance
by any Loan Party of any covenants or agreements or other terms or conditions
contained in the Loan Documents; (vi) the contents of any certificate, report or
document delivered pursuant to or in connection with any Loan Document; (vii)
the satisfaction of any conditions (including any conditions set forth in
Article V) set forth in the Loan Documents; (viii) the existence of any Default
or Event of Default; (ix) the financial condition of any Loan Party or (x)
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (A) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (B) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.
(b)    The Administrative Agent (i) is not required to make any inquiry
respecting the performance by any Loan Party of its obligations hereunder or
under any other Loan Document (other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent), and any such inquiry
which may be made by the Administrative Agent shall not obligate it to make any
further inquiry or to take any action; (ii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, or be
liable for the failure to disclose, any information relating to any Loan Party
or any of their Affiliates that is communicated to or obtained by the
Administrative Agent or any of its Affiliates; (iii) shall not be deemed to have
knowledge of the existence of any Default or Event of Default unless it has
received written notice from an Authorized Officer or a Lender that specifically
refers to and describes the same; (iv) shall not be subject to any fiduciary or
other implied duties, regardless of whether any Default or Event of Default has
occurred and is continuing; and (v) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other percentage of the Lenders as shall be
expressly provided for herein), provided that the Administrative Agent shall
not, in any event, be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable Law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law.
(c)    The Administrative Agent shall not in any event be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.1).
Section 10.3    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message,


105

--------------------------------------------------------------------------------



Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person. The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 10.4    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise any and all of its rights under the Loan
Documents by or through any of its directors, officers, employees, agents,
sub-agents or Related Parties thereof, and the exculpatory provisions of this
Article shall apply to each such Person or when acting on behalf of the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any Person appointed by it to act on its behalf,
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of any such Person.
Section 10.5    Resignation of Administrative Agent, L/C Issuer and Swing Line
Lender.
(a)    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above, provided that if the Administrative Agent
shall notify the Borrower, the Lenders and the L/C Issuers that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) the Required Lenders shall
thereafter perform all the duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
(or retired) Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent


106

--------------------------------------------------------------------------------



shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.3 and Section 11.4 shall continue in effect, for
the benefit of such retiring Administrative Agent and its directors, officers,
employees, agents and Related Parties thereof, in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
(b)    Resignation as L/C Issuer. Any L/C Issuer may resign at any time by
giving thirty (30) days’ prior notice to the Administrative Agent, the Lenders
and the Borrower. After the resignation of an L/C Issuer hereunder, the retiring
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of an L/C Issuer under this Agreement and the other Loan
Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit or
extend, renew or increase any existing Letter of Credit.
(c)    Resignation of Swing Line Lender. Any Swing Line Lender may resign at any
time by giving thirty (30) days’ prior notice to the Administrative Agent, the
Lenders and the Borrower. After the resignation of a Swing Line Lender
hereunder, the retiring Swing Line Lender shall remain a party hereto and shall
continue to have all of the rights and obligations of a Swing Line Lender under
this Agreement and the other Loan Documents with respect to Swing Line Loans
made by it prior to such resignation, but shall not be required to made any
additional Swing Line Loans.
Section 10.6    Rights as a Lender. Citibank shall have the same rights and
powers with respect to the Credit Extensions made by it or any of its Affiliates
as any other Lender, and may exercise such rights and powers to the same extent
as if it were not the Administrative Agent. Citibank and each of its Affiliates
may accept deposits from, lend money to, act as a financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Parent, the Borrower or any Subsidiary or Affiliate thereof as if it were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders. Citibank shall have no duty to disclose any information obtained
or received by it or any of its Affiliates relating to any Loan Party or any
Subsidiary or Affiliate of any Loan Party to the extent such information was
obtained or received in any capacity other than as Administrative Agent.
Section 10.7    Non Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon any other Lender Party or any of their Related Parties, and based
on such Lender’s or L/C Issuer’s review of the financial information of the Loan
Parties and each of their Subsidiaries and such other documents, information and
investigations as such Lender and L/C Issuer has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other Loan
Documents, and to extend its Commitments and make its Credit Extensions. Each
Lender and L/C Issuer also acknowledges that it will, independently and without
reliance upon any other Lender Party or any of their Related Parties, and based
on other documents, information and investigations as it from time to time shall
deem appropriate, continue to make its own decisions as to exercising or not


107

--------------------------------------------------------------------------------



exercising from time to time any rights and privileges available to it under
this Agreement or any other Loan Document.
Section 10.8    Copies, etc. The Administrative Agent shall give prompt notice
to each Lender of each notice or request given to the Administrative Agent by
the Parent or the Borrower and required to be delivered to the Lenders pursuant
to the terms of this Agreement (unless concurrently delivered to the Lenders by
the Parent or the Borrower). The Administrative Agent will distribute to each
Lender each document or instrument received for its account and copies of all
other communications received by the Administrative Agent from the Parent or the
Borrower for distribution to the Lenders by the Administrative Agent in
accordance with the terms of this Agreement.
Section 10.9    Certain Collateral Matters.
(a)    The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from the Secured
Parties, to take any action with respect to any Collateral, the Collateral
Documents or the other Loan Documents which may be necessary to perfect and
maintain perfected the security interest in and Liens upon the Collateral
granted pursuant to the Collateral Documents and the other Loan Documents.
(b)    Each Lender and L/C Issuer agrees that none of them shall have any right
individually to seek to realize upon the Collateral, it being agreed that such
rights and remedies may be exercised solely by the Administrative Agent for the
benefit of the Secured Parties pursuant to the terms of the Collateral Documents
and the other Loan Documents.
(c)    Each Secured Party irrevocably authorizes the Administrative Agent, at
its option and in its discretion, to release any security interest or Lien
granted to or held by the Administrative Agent upon any Collateral and under any
Loan Document (i) upon termination of the Commitments and payment in full in
cash or cash collateralization of all Obligations (other than unasserted
contingent indemnification Obligations) payable under this Agreement and the
other Loan Documents, (ii) constituting property sold or to be sold or disposed
of as part of or in connection with any sale or disposition permitted hereunder,
(iii) constituting property in which the Loan Parties or any of their
Subsidiaries own no interest at the time the security interest and/or Lien is
requested to be released, (iv) constituting property leased to the Loan Parties
or any of their Subsidiaries under a lease which has expired or been terminated
in a transaction permitted under this Agreement or is about to expire and which
has not been, and is not intended by the Borrower or any such Subsidiary to be,
renewed or extended, (v) consisting of an instrument evidencing Indebtedness or
other debt instrument, if the Indebtedness evidenced thereby has been paid in
full, or (vi) if approved by the Required Lenders or, if required by Section
11.1, each Lender and L/C Issuer, if applicable.
(d)    Each Secured Party irrevocably authorizes the Administrative Agent, at
its option and in its discretion, to subordinate any security interest on
property granted to or held by the Administrative Agent under any Loan Document
to the holder of a security interest on such property that is permitted by
Section 8.3(b).


108

--------------------------------------------------------------------------------



(e)    Each Secured Party irrevocably authorizes the Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted by this Agreement.
(f)    Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral, subordinate certain security interests or release
Guarantors, in each case, pursuant to this Section.
Section 10.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Laws or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Letter of Credit Outstandings shall then be
due and payable and irrespective of whether the Administrative Agent shall have
made any demand on the Parent, the Borrower or any other Loan Party) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole or any part of the amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit Outstandings and all other Obligations that are owing and unpaid, and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lender Parties (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lender Parties and
their respective agents and counsel and all other amounts due the Lender Parties
under Section 3.3, Section 11.3 and Section 11.4) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 3.3,
Section 11.3 and Section 11.4.
Section 10.11    Application to L/C Issuers. Each Lender agrees that each L/C
Issuer shall act on behalf of the Lenders with respect to any Letters of Credit
issued by it and the documents associated therewith. Each L/C Issuer shall have
all of the rights, benefits and immunities (a) provided to the Administrative
Agent in this Article with respect to (i) acting in its capacity as L/C Issuer,
and (ii) any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article, included such L/C Issuer with
respect to such acts or omissions and (b) as additionally provided in this
Agreement with respect to such L/C Issuer.


109

--------------------------------------------------------------------------------



ARTICLE XI    
MISCELLANEOUS PROVISIONS
Section 11.1    Waivers, Amendments, etc. No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Administrative Agent, the Parent, the Borrower and the Required Lenders, and
each such amendment, modification, termination or waiver shall be effective only
in the specific instance and for the specific purpose for which given; provided
that:
(a)    without the consent of each Lender, no such amendment, modification,
termination or waiver shall: (i) except to the extent permitted by Section 2.11,
change any provision of this Credit Agreement regarding the pro rata sharing of
payments required hereunder or the term “Pro Rata”; (ii) amend or waive this
Section, the definition of “Required Lenders”, or any other provision specifying
the number or percentage of Lenders required to take any action under any Loan
Document; (iii) release all or substantially all of the Collateral, other than
in accordance with the terms of any Loan Document; (iv) release all or
substantially all of the Guarantors from their guaranty obligations under any
Loan Document, other than in accordance with the terms of any Loan Document or
(v) to amend Section 9.6;
(b)    without the consent of each Lender adversely affected thereby, no such
amendment, modification, termination or waiver of this Agreement or any other
Loan Document shall: (i) except to the extent permitted by Section 2.11, extend
or increase the Commitment Amount or change the Percentage of any Lender; (ii)
extend the due date for, or reduce the principal of, rate of interest on, or
fees payable under the Loan Documents; provided that, only the consent of the
Required Lenders shall be necessary (x) to amend the definition of “Default
Rate” or to waive any obligation of the applicable Borrower to pay interest or
Letter of Credit fees at the Default Rate or (y) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit or to reduce any fee payable hereunder; or (iii) extend the due date for,
or reduce the amount of, any scheduled prepayment under Section 3.1.2(a) or
Section 3.1.2(b) of principal on any Loan or Reimbursement Obligation; and
(c)    no amendment, modification, termination or waiver affecting the rights or
duties of the Administrative Agent, the Swing Line Lender or any L/C Issuer
under this Agreement or any other Loan Document shall be effective unless in
writing and signed by the Administrative Agent, the Swing Line Lender or such
L/C Issuer, as the case may be.
Notwithstanding anything to the contrary contained in this Section 11.1 or any
other Loan Document, (a) if the Administrative Agent and any Loan Party have
jointly identified an obvious error or omission of a technical nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and
the applicable Loan Party shall be permitted to amend such provisions or cure
any ambiguity, defect or inconsistency and such amendment shall become effective
without any further action or consent of any other party to any Loan Document,
(b) guarantees, Collateral Documents and related documents executed by any Loan
Party or any of their Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative


110

--------------------------------------------------------------------------------



Agent and may be amended, supplemented or waived by the Administrative Agent
without the consent of any Lender if such amendment, supplement or waiver is
delivered in order to (x) comply with local law or advice of local counsel, (y)
cure ambiguities, omissions, mistakes or defects or (z) cause such guaranty,
Collateral Document or other related documents to be consistent with this
Agreement and the other Loan Documents and (c) the Loan Parties and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to the Loan Documents as may be necessary or appropriate
to effect the provisions of Section 2.11.
No failure, delay or course of dealing on the part of any Lender Party in
exercising any power, right or privilege under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude any other or further
exercise thereof or the exercise of any other power, right or privilege. No
notice to or demand on the Parent, the Borrower or any other Loan Party in any
case shall entitle it to any notice or demand in similar or other circumstances.
The remedies provided in this Agreement are cumulative and shall be in addition
to and independent of all rights, powers and remedies existing by virtue of any
state or rule of Law or in any of the other Loan Documents.
Section 11.2    Notices.
(a)    Notices Generally. Except in the case of notices and communications
expressly permitted to be as provided in clause (b), all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Document shall be in writing, shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile,
and addressed to such party at its address or facsimile number set forth on
Schedule III hereto, in an Assignment and Assumption or at such other address or
facsimile number as may be designated by such party in a notice to the other
parties given in accordance with this Section. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by facsimile shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in clause (b), shall be effective as
provided therein.
(b)    Electronic Communication. Notices and other communications to the Lenders
and L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Parent, the Borrower and any other
Loan Party may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient


111

--------------------------------------------------------------------------------



(such as by the “return receipt requested” function, as available, return e mail
or other written acknowledgement), and (ii) notices or communications posted to
an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses (i)
and (ii) above, if such notice, e mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
(c)    Platform.
(i)    The Parent and the Borrower agree that the Administrative Agent may, but
shall not be obligated to, make the Communications available to the Lender
Parties by posting the Communications on Debt Domain, IntraLinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Administrative
Agent and its Related Parties do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by the Administrative Agent and its Related Parties in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to any
Loan Party, any other Lender Party or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform.
Section 11.3    Payment of Costs and Expenses.
(a)    The Parent and the Borrower agree to pay all reasonable fees and
out-of-pocket expenses of the Administrative Agent and its Related Parties
(including, without limitation, the reasonable fees and out-of-pocket expenses
of legal counsel to the Administrative Agent and accountants, appraisers,
investment bankers, environmental advisors, management consultants and other
consultants, if any, who may be retained by the Administrative Agent (provided
that fees and out-of-pocket expenses of legal counsel shall be limited to one
primary counsel, one local counsel (in each reasonably necessary jurisdiction)
and one special counsel (for each reasonably necessary specialty), in each case,
for the Lenders, the Lead Arranger and the Administrative Agent taken as a
whole, and in the case of a conflict of interest of any of the foregoing
counsel, one additional local and/or special counsel (as applicable))), in each
case, that are incurred in connection with:
(i)    the negotiation, preparation, execution, delivery and administration of
this Agreement and each other Loan Document (including with respect to due
diligence matters, the preparation of additional Loan Documents, the review and


112

--------------------------------------------------------------------------------



preparation of agreements, instruments or documents pursuant to Section 7.8 and
Section 10.9), and any amendments, waivers, consents, supplements or other
modifications to this Agreement or any other Loan Document as may from time to
time hereafter be required, and the Administrative Agent’s consideration of
their rights and remedies hereunder or in connection herewith from time to time
whether or not the transactions contemplated hereby or thereby are consummated;
(ii)    the filing, recording, refiling or rerecording of the Collateral
Documents executed in connection with the transactions contemplated hereby; and
(iii)    costs of appraisals, field exams, inspections and verification of the
Collateral, including, without limitation, travel, lodging, meals and other
charges, including the costs, fees and expenses of independent auditors and
appraisers (subject to the limitations otherwise set forth herein).
(b)    The Parent and the Borrower further agree to reimburse each Lender Party
for all fees and out-of-pocket expenses (including, without limitation, the fees
and out-of-pocket expenses of legal counsel and consultants to each Lender Party
who may be retained by each such Lender Party; provided that the fees and
out-of-pocket expenses of legal counsel shall be limited to one primary counsel,
one local counsel (in each reasonably necessary jurisdiction) and one special
counsel (for each reasonably necessary specialty) in each case for the Lender
Parties taken as a whole, and in the case of a conflict of interest of any of
the foregoing counsel, one additional local and/or special counsel (as
applicable)) incurred by each Lender Party in connection with (i) the
negotiation of any restructuring or “work out”, whether or not consummated, of
any Obligations and (ii) the enforcement or protection of its rights in
connection with this Agreement, any Collateral Document or any other Loan
Document.
(c)    To the extent that the Parent or the Borrower for any reason fails to pay
any amount required under clause (a) to be paid by it to the Administrative
Agent or any Related Party, each Lender severally agrees to pay to the
Administrative Agent or the applicable Related Party, such Lender’s Percentage
(determined as of the time that the applicable unreimbursed expense or payment
is sought) of such unpaid amount. The obligations of the Lenders under this
clause are several and not joint.
(d)    All amounts due under this Section shall be payable promptly and, in any
event, not later than three (3) Business Days after receipt of a notice in
accordance with the notice provisions set forth in Section 11.2.
(e)    Each party’s obligations under this Section shall survive termination of
the Loan Documents and payment of the obligations hereunder.
Section 11.4    Indemnification by the Borrower.
(a)    The Borrower shall indemnify each Lender Party and each of their Related
Parties (collectively, the “Indemnified Parties”) against, and hold each
Indemnified Party harmless from any and all losses, claims, damages, liabilities
and related expenses (including the fees,


113

--------------------------------------------------------------------------------



charges and disbursements of legal counsel to the Indemnified Parties; provided
that such fees, charges and disbursements of counsel are limited to one primary
counsel, one local counsel (in each reasonably necessary jurisdiction) and one
special counsel (for each reasonably necessary specialty) in each case, for all
Indemnified Parties, taken as a whole, and in the case of a conflict of interest
of any of the foregoing counsel, one additional local and/or special counsel (as
applicable)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person, other than such Indemnified Party and its
Related Parties, arising out of, in connection with, or as a result of (i) the
negotiation, preparation, execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby; (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit); (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Parent or any of its
Subsidiaries, or any environmental liability related in any way to the Parent or
any of its Subsidiaries; or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnified Party is a party thereto;
provided that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnified Party or (y) result from a claim brought
by the Borrower or any other Loan Party against an Indemnified Party for breach
in bad faith of such Indemnified Party’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This clause shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower for any reason fails to pay any amount
required under clause (a) to be paid by it to the Administrative Agent or any
L/C Issuer (or any Related Party thereof), each Lender severally agrees to pay
to the Administrative Agent or such L/C Issuer (or any Related Party thereof),
such Lender’s Percentage (determined as of the time that the applicable
unreimbursed indemnity payment is sought) of such unpaid amount. The obligations
of the Lenders under this clause are several and not joint.
(c)    All amounts due under this Section shall be payable promptly and, in any
event, not later than three (3) Business Days after receipt of a notice in
accordance with the notice provisions set forth in Section 11.2.
(d)    Each party’s obligations under this Section shall survive the termination
of the Loan Documents and the payment of the obligations hereunder.


114

--------------------------------------------------------------------------------



Section 11.5    Survival. All representations and warranties made by each Loan
Party in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lender Parties and
shall survive the execution and delivery of the Loan Documents and the making of
any Credit Extension, regardless of any investigation made by any Lender Party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder. The terms of this
Agreement and the other Loan Documents supersede all prior agreements, written
or oral, with respect to the matters covered thereby, provided that the Fee
Letter shall continue to control the matters covered thereby.
Section 11.6    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 11.7    Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
Section 11.8    Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper based
record keeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.
Section 11.9    Governing Law. This Agreement and each other Loan Document and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon,


115

--------------------------------------------------------------------------------



arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall each be governed by, and each
be construed in accordance with, the laws of the State of New York.
Section 11.10    Assignments and Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of clause (b) of this Section, (ii) by way of participation
in accordance with the provisions of clause (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
clause (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in clause (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in this
Section 11.10(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned.
(B)    In any case not described in Section 11.10(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000 unless each of Administrative Agent and, so long as no


116

--------------------------------------------------------------------------------



Event of Default has occurred and is continuing, the Borrower otherwise consents
(such consent of the Borrower not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause shall not apply to the Swing Line Lender’s
rights and obligations in respect of Swing Line Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.10(b)(i)(B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) any Event of Default has occurred and
is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender; and
(C)    the consent of each L/C Issuer and Swing Line Lender (such consent not to
be unreasonably withheld or delayed) shall be required.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 and the assignee,
if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire; provided that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Parent or any of the Parent’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment


117

--------------------------------------------------------------------------------



shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or sub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each L/C Issuer, each Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Revolving
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this clause, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 4.3, Section 4.4, Section 4.5, Section
11.3 and Section 11.4 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at an office specified from time to time a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.


118

--------------------------------------------------------------------------------



(d)    Participations.
(i)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person, or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person, or the Parent or
any of the Parent’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Lenders and each other Lender Party shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 11.4 with respect to
any payments made by such Lender to its Participants.
(ii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that requires the consent of all the
Lenders or any affected Lender (if it is the same Lender selling the
participation to the Participant) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 4.3,
Section 4.4 and Section 4.7 (subject to the requirements and limitations
therein, including the requirements under Section 4.7(g), (it being understood
that the documentation required under Section 4.7(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.13 and Section 4.14 as if it were an assignee under clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 4.3 or Section 4.7, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 4.14 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 4.10 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 4.9 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments,


119

--------------------------------------------------------------------------------



loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103 1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(f)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Borrower has consented to such assignment in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and (y)
the execution by the Borrower of an Assignment and Assumption with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Institution. Any assignment in violation of this
clause (f) shall not be void, but the other provisions of this clause (f) shall
apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Institution
and repay all obligations of the Borrower owing to such Disqualified Institution
in connection with such Revolving Credit Commitment and/or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 11.10), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire


120

--------------------------------------------------------------------------------



such interests, rights and obligations, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter.
Section 11.11    Press Releases and Related Matters. The Parent and the Borrower
agree that neither it nor any other Loan Party will issue any press release or
other public disclosure using the name of the Administrative Agent, any Lender
or its Affiliates (other than the filing of the Loan Documents and related
required filings with the SEC or any public disclosure in connection therewith)
without the prior consent of the Administrative Agent or each such Lender. The
Parent and the Borrower consent to the publication by the Administrative Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement. The Administrative Agent
and each such Lender shall provide a draft of any such tombstone or similar
advertising material to the Borrower for review and reasonable comment prior to
the publication thereof. In addition, the Administrative Agent reserves the
right to provide to industry trade organizations customary information for
inclusion in league table measurements.
Section 11.12    Forum Selection and Consent to Jurisdiction. The Parent, the
Borrower and each other Loan Party irrevocably and unconditionally agrees that
it will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Lender Party or any
Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Law, in such federal court. Each of the parties hereto agrees that a
final and non-appealable judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent or
any other Lender Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Parent, the
Borrower or any other Loan Party or its properties in the courts of any
jurisdiction. The


121

--------------------------------------------------------------------------------



Parent, the Borrower and each other Loan Party irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in this Section 11.12. The Parent, the Borrower and each of
the other Loan Parties hereby irrevocably waives, to the fullest extent
permitted by applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. The Parent, the
Borrower and each other Loan Party hereby irrevocably consents to service of
process in the manner prescribed for notices in Section 11.2 at the New York
address for such Loan Parties set forth on Schedule IV hereto. Nothing in this
Agreement or in any other Loan Document shall affect the right of any party to
this Agreement to serve process in any other matter permitted by Law.
Section 11.13    Waiver of Jury Trial, etc. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.14    Waiver of Consequential Damages, etc. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE PARENT AND THE BORROWER SHALL NOT ASSERT, AND
HEREBY WAIVES, ANY CLAIM AGAINST EACH LENDER PARTY ON ANY THEORY OF LIABILITY
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, ANY CREDIT
EXTENSION OR THE USE OR INTENDED USE OF THE PROCEEDS THEREOF. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
Section 11.15    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or


122

--------------------------------------------------------------------------------



interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
Section 11.16    Confidentiality. Each Lender Party agrees to keep confidential
the Information (as defined below), except that each Lender Party shall be
permitted to disclose Information (a) to its Affiliates and to its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested or required
by any regulatory authority purporting to have jurisdiction over such Person and
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners); (c) to the extent required by
applicable Laws or by any subpoena or similar legal process; (d) in connection
with the exercise of any remedies hereunder or in any suit, action or proceeding
relating to the enforcement of its rights hereunder, the Commitment Letter or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights thereunder;
(e) to any other party hereto; (f) subject to any agreement containing
provisions substantially the same as set forth in this Section, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement (including in connection
with any pledge or assignment permitted by Section 11.10(e)) or (ii) any actual
or prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower or
any of its Subsidiaries or any of their obligations, this Agreement or payments
hereunder; (g) with the consent of the Borrower or the Parent; (h) on a
confidential basis to (i) any rating agency in connection with rating the
Parent, the Borrower or their Subsidiaries or the Loans or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to any Lender Party on a non-confidential
basis from a source other than the Parent or the Borrower; or (j) for purposes
of establishing a “due diligence” defense. In addition, the Administrative Agent
and the Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments.
For purposes of this Section, “Information” means all information that is
received from any Loan Party or any of its Subsidiaries relating to any Loan
Party or any of its Subsidiaries or any of their respective businesses other
than any such information that is available to any Lender Party on a
non-confidential basis prior to its disclosure by a Loan Party or any of its
Subsidiaries, provided, that in the case of information received from any Loan
Party or any of its Subsidiaries after the date hereof, such information is
clearly identified in writing at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.


123

--------------------------------------------------------------------------------



Section 11.17    Patriot Act Information. Each Lender that is subject to the
Patriot Act, and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number (if applicable) of each Loan Party and other information
that will allow such Lender or the Administrative Agent (as applicable) to
identify each Loan Party in accordance with the Patriot Act. The Borrower shall,
promptly following a request by the Administrative Agent, provide all
documentation and other information that the Administrative Agent or any Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.
Section 11.18    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the applicable Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability, into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority.
Section 11.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the Parent acknowledge and agree, and
acknowledge their Subsidiaries understanding, that: (i) (1) the arranging and
other services regarding this Agreement provided by the Lead Arranger and the
Lender Parties are arm’s-length commercial transactions between the Loan Parties
and their respective Subsidiaries, on the one hand, and the Lead Arranger and
the Lender Parties, on the other hand; (2) each of the Borrower and the Parent
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate; and (3) each of the Borrower and the Parent is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transaction contemplated hereby and by the other Loan
Documents; (ii) (1) the Lead Arranger and the Lender Parties each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Subsidiaries, or any other Person; and (2) neither the Lead Arranger nor any
Lender Party has any obligation to the Loan Parties or any of their respective
Subsidiaries with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Lead Arranger and the Lender Parties, and their


124

--------------------------------------------------------------------------------



respective Subsidiaries and Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties,
their respective Subsidiaries, and neither the Lead Arranger nor any Lender
Party has any obligation to disclose any of such interests to any of the Loan
Parties or any of their respective Subsidiaries. To the fullest extent permitted
by law, each of the Borrower and the Parent hereby waives and releases any
claims that it may have against the Lead Arranger and the Lender Parties with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 11.20    Other Agents. Citibank is designated as the Lead Arranger and
Bookrunner (in such capacity, the “Lead Arranger”) under this Agreement, and its
execution of this Agreement shall evidence its acceptance thereof. Citibank
shall not have any additional rights or obligations or any liabilities under
this Agreement or any other Loan Document as a result of such designation.
ARTICLE XII    
GUARANTY
Section 12.1    Guaranty. For valuable consideration, the receipt of which is
hereby acknowledged, and to induce the Administrative Agent and the Lenders to
make extensions of credit to the Borrower hereunder, the Parent hereby
absolutely and unconditionally guarantees the prompt payment and performance
when due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Obligations. Any term or provision of this Article XII
to the contrary notwithstanding, the aggregate maximum amount of the Obligations
for which the Parent shall be liable under this Article XII shall not exceed the
maximum amount for which the Parent can be liable without rendering this
Agreement or any other Loan Document, as it relates to the Parent, void or
voidable under applicable Law relating to fraudulent conveyance or fraudulent
transfer.
Section 12.2    Waivers. The Parent hereby waives notice of the acceptance of
this Guaranty and of the extension or continuation of the Obligations or any
part thereof. The Parent further waives diligence, presentment, protest, notice
or demand or action or delinquency in respect of the Obligations or any part
thereof, including any right to require the Administrative Agent or any Lender
to sue the Borrower, any other guarantor or any other Person obligated with
respect to the Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Obligations or any part thereof. The
Administrative Agent and the other Lender Parties shall have no obligation to
disclose or discuss with the Parent their assessments of the financial condition
of the Borrower or any other Loan Party.
Section 12.3    Guaranty Absolute. This Guaranty is a guarantee of payment and
not of collection, is a primary obligation of the Parent and not merely one of
surety, and the validity and enforceability of this Guaranty shall be absolute
and unconditional irrespective of, and shall not be impaired or affected by, any
of the following: (a) any extension, modification or renewal of, or indulgence
with respect to, or substitution for, the Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Obligations or any part thereof
or any agreement relating thereto, or any collateral; (c) any waiver of any
right, power or remedy with respect to the Obligations or any part thereof or
any agreement relating thereto or with respect to any collateral; (d) any
release, surrender,


125

--------------------------------------------------------------------------------



compromise, settlement, waiver, subordination or modification, with or without
consideration, of any collateral, any other Guaranty with respect to the
Obligations or any part thereof, or any other obligation of any Person with
respect to the Obligations or any part thereof; (e) the enforceability or
validity of the Obligations or any part thereof or the genuineness,
enforceability or validity of any agreement relating thereto or with respect to
any collateral; (f) the application of payments received from any source to the
payment of obligations other than the Obligations, any part thereof or amounts
which are not covered by this Article XII even though the Administrative Agent
or any other Lender Party might lawfully have elected to apply such payments to
any part or all of the Obligations or to amounts which are not covered by this
Article XII; (g) any change in the ownership of the Borrower or the insolvency,
bankruptcy or any other change in the legal status of the Borrower; (h) change
in or the imposition of any law, decree, regulation or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Obligations; (i) the failure of
the Borrower or any other Loan Party to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Obligations or this Article
XII, or to take any other action required in connection with the performance of
all obligations pursuant to the Obligations or this Article XII; (j) the
existence of any claim, defense, deduction, recoupment, setoff or other rights
which the Parent may have at any time against the Borrower, any other Loan Party
or any other Person in connection herewith or an unrelated transaction; or (k)
any other circumstance, whether or not similar to any of the foregoing, which
could constitute a defense to a guarantor (including all defenses based on
suretyship or impairment of collateral); all whether or not the Parent shall
have had notice or knowledge of any act or omission referred to in the foregoing
clauses (a) through (k) of this Section. It is agreed that the Parent’s
liability hereunder is several and independent of any other Guaranty or other
obligations not arising under this Article XII at any time in effect with
respect to the Obligations or any part thereof and that the Parent’s liability
hereunder may be enforced regardless of the existence, validity, enforcement or
non-enforcement of any such other Guaranty or other obligations not arising
under this Article XII or any provision of any applicable Law purporting to
prohibit payment by the Borrower or any other Loan Party of the Obligations in
the manner agreed upon by the Borrower and the Administrative Agent or any other
Lender Party. The Parent hereby waives any right to revoke this Guaranty as to
any future transaction giving rise to any Obligation.
Section 12.4    Acceleration. The Parent agrees that to the fullest extent
permitted by Law, as between the Parent on the one hand, and the Lender Parties
on the other hand, the Obligations guaranteed under this Article XII may be
declared to be forthwith due and payable as provided in Section 9.2 or Section
9.3, or may be deemed automatically to have been accelerated, as provided in
Section 9.2, for purposes of this Article XII, notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
the Borrower, any other Loan Party or otherwise) preventing such declaration as
against the Borrower or any other Loan Party and that, in the event of such
declaration or automatic acceleration, such Obligations (whether or not due and
payable by the Borrower or any other Loan Party) shall forthwith become due and
payable by the Parent for purposes of this Article XII.
Section 12.5    Delay of Subrogation, etc. Notwithstanding any payment made by
or for the account of the Guarantor pursuant to this Article XII, the Parent
shall not be subrogated to any


126

--------------------------------------------------------------------------------



right of any Lender Party, or have any right to obtain reimbursement or
indemnification from the Borrower, until such time as this Guaranty is
terminated in accordance with Section 12.8.
Section 12.6    Subordination of Indebtedness. Any Indebtedness of any Loan
Party now or hereafter owed to the Parent is hereby subordinated in right of
payment to the payment of the Obligations, and if a default in the payment of
any Obligations shall have occurred and be continuing, any such Indebtedness of
any Loan Party owed to the Parent, if collected or received by the Parent, shall
be held in trust by the Parent for the holders of the Obligations and be paid
over to the Administrative Agent for application in accordance with this
Agreement.
Section 12.7    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under its Guaranty in respect of Swap
Obligations; provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 12.7 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 12.7, or
otherwise under its Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the Obligations have been paid and performed in
full (other than unasserted contingent indemnification liabilities). Each
Qualified ECP Guarantor intends this Section to constitute, and this
Section shall be deemed to constitute, a “keepwell, support, or other agreement”
for the benefit of each other Loan Party for all purposes of the Commodity
Exchange Act.
Section 12.8    Termination; Reinstatement. This Guaranty is a continuing
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations (other than unasserted contingent
indemnification liabilities) and any other amounts payable under this Guaranty
are paid in full in cash (or, in the case of Letter of Credit Outstandings not
then due and owing, have been Cash Collateralized in an amount equal to 105% of
such Letter of Credit Outstandings, on terms and pursuant to documentation in
form and substance satisfactory to the Administrative Agent and each applicable
L/C Issuer) and the Commitments and this Agreement with respect to the
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower, the Parent or any other Loan Party is
made, or any of the Secured Parties exercises its right of setoff, in respect of
the Obligations and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
of the Secured Parties in their discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Laws or otherwise, all as if such payment had not been made or such setoff had
not occurred and whether or not the Secured Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of the Parent under this paragraph
shall survive termination of this Guaranty.




127

--------------------------------------------------------------------------------



Section 12.9    Condition of Borrower. The Parent acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Parent requires, and that none of the Secured Parties has any duty, and
the Parent is not relying on the Secured Parties at any time, to disclose to the
Parent any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Parent waiving any duty on
the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).
[Signature Page Follows]






128

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
WAYFAIR LLC,
as Borrower


By: /s/ Nicholas Malone
Name: Nicholas Malone
Title: Treasurer


WAYFAIR INC.,
as Guarantor


By: /s/ Nicholas Malone
Name: Nicholas Malone
Title: Treasurer





--------------------------------------------------------------------------------




CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender
and L/C Issuer


By: /s/ Ronald Homa
Name: Ronald Homa
Title: Senior Vice President, As Authorized





--------------------------------------------------------------------------------




LENDERS:
CITIBANK, N.A.
By: /s/ Ronald Homa
Name: Ronald Homa
Title: Senior Vice President, As Authorized





--------------------------------------------------------------------------------




SILICON VALLEY BANK
By: /s/ Frank Groccia
Name: Frank Groccia
Title: Vice President





--------------------------------------------------------------------------------


EXHIBIT A-1







[FORM OF]
REVOLVING NOTE
$[___]     [__], 20[__]
FOR VALUE RECEIVED, the undersigned, Wayfair LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Borrower”),
in accordance with the provisions of that certain Credit Agreement, dated as of
February 22, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Wayfair Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Parent”), the Lenders from time to time party thereto and
Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
promises to pay to [__] or its registered assigns (the “Lender”) on the Maturity
Date, the principal sum of [__] Dollars ($[__]) or, if less, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender pursuant to
the Credit Agreement. Unless otherwise defined herein, capitalized terms used
herein have the meanings provided in the Credit Agreement.
The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from the date of such Loan until such principal amount is
paid in full, at the rates per annum and on the dates specified in the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid on demand, from the due date thereof
until the date of actual payment (and before as well as after judgement)
computed at the per annum rate set forth in the Credit Agreement.
Other than for payments of principal and interest with respect to Swing Line
Loans, which are to be made to the Swing Line Lender, payments of both principal
and interest are to be made without set-off or counterclaim in Dollars in same
day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.
This Revolving Note is one of the Revolving Notes referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Revolving Note and for a statement of
the terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Revolving Note and on which such Indebtedness may be declared to be or shall
automatically become immediately due and payable. This Revolving Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral.
The Borrower hereby waives presentment for payment, demand, protest and notice
of dishonor of this Revolving Note.
[Signature Page Follows]



--------------------------------------------------------------------------------






THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
 
WAYFAIR LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



 




[Revolving Note – Signature Page]

--------------------------------------------------------------------------------


EXHIBIT A-2




[FORM OF]
SWING LINE NOTE
up to $10,000,000     [___], 20[__]
FOR VALUE RECEIVED, the undersigned, Wayfair LLC, a limited liability company
organized and existing under the laws of the State of Delaware (the “Borrower”),
in accordance with the provisions of that certain Credit Agreement, dated as of
February 22, 2017 (as amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Wayfair Inc., a corporation organized and existing under the laws of the State
of Delaware (the “Parent”), the Lenders from time to time party thereto and
Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer,
promises to pay to Citibank, N.A., or its registered assigns (the “Lender”) on
the Maturity Date, the principal sum of Ten Million Dollars ($10,000,000) or, if
less, the aggregate unpaid principal amount of all Swing Line Loans made by the
Lender pursuant to the Credit Agreement. Unless otherwise defined herein,
capitalized terms used herein have the meanings provided in the Credit
Agreement.
The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Line Loan from the date of such Loan until the principal amount is
paid in full, at the rates per annum and on the dates specified in the Credit
Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid on demand, from the due date thereof
until the date of actual payment (and before as well as after judgement)
computed at the per annum rate set forth in the Credit Agreement.
Payments of both principal and interest are to be made without set-off or
counterclaim in Dollars in same day or immediately available funds to the
account designated by the Administrative Agent pursuant to the Credit Agreement.
This Swing Line Note is the Swing Line Note referred to in, and evidences
Indebtedness incurred under, the Credit Agreement, to which reference is made
for a description of the security for this Swing Line Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Indebtedness evidenced by
this Swing Line Note and on which such Indebtedness may be declared to be or
shall automatically become immediately due and payable. This Swing Line Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
The Borrower hereby waives presentment for payment, demand, protest and notice
of dishonor of this Swing Line Note.
[Signature Page Follows]







--------------------------------------------------------------------------------





THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
 
WAYFAIR LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







[Swing Line Note – Signature Page]

--------------------------------------------------------------------------------


EXHIBIT B-1




[FORM OF]
BORROWING REQUEST
[DATE]
Citibank, N.A.,
as Administrative Agent


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 22,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Wayfair LLC (the
“Borrower”), Wayfair Inc. (the “Parent”), the lenders from time to time party
thereto, and Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Unless otherwise defined herein, capitalized terms used herein have the
meanings provided in the Credit Agreement.
Pursuant to Section 2.4(a) of the Credit Agreement, the Borrower hereby requests
that a Revolving Loan be made:
1.On ___________________ (a Business Day) (the “Borrowing Date”).
2.    In the principal amount of $_____________________.
3.    Comprised of (select one): [Eurodollar Rate Loans] [Base Rate Loan].
4.    For Eurodollar Rate Loans, with an Interest Period of (select one):
[one] [two] [three] [six] month(s)
5.
The Account of the Borrower to which proceeds of the Revolving Loans requested
on the Borrowing Date are to be made available by the Administrative Agent to
the Borrower are as follows:

Bank Name:        ________________________
Bank Address:        ________________________
ABA Number:     ________________________
Account:        ________________________
Attention:        ________________________
Reference:        ________________________
The Borrower hereby certifies that:
(a)each of the representations and warranties set forth in Article VI of the
Credit Agreement and in each of the other Loan Documents shall be true and
correct in all material respects with the same effect as if made on the date
hereof; provided, that such representations and warranties (i) that relate
solely to an earlier date shall be true and correct in all material respects as
of such earlier date and (ii) shall be true and correct in all respects if they
are qualified by a materiality standard; and





--------------------------------------------------------------------------------






(b)no Default or Event of Default shall have occurred and be continuing on the
Borrowing Date contemplated hereby or and after giving effect to the Credit
Extension requested to be made hereunder.
[Signature Page Follows]





--------------------------------------------------------------------------------






 
WAYFAIR LLC
as Borrower
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





[Borrowing Request – Signature Page]



--------------------------------------------------------------------------------


EXHIBIT B-2


[FORM OF]
CONTINUATION/CONVERSION NOTICE
[DATE]


Citibank, N.A.,
as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 22,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Wayfair LLC (the
“Borrower”), Wayfair Inc. (the “Parent”), the lenders from time to time party
thereto, and Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the meanings provided in the Credit
Agreement.
Pursuant to Section 2.5 of the Credit Agreement, the Borrower desires to convert
or continue Revolving Loans as follows:
1.
Date of conversion/continuation: ______________.



2.
Amount of Revolving Loans to be converted/continued: $______________.



3.
Nature of conversion/continuation (select one):



[ ] Conversion of [Base Rate Loans] to [Eurodollar Rate Loans]


[ ] Conversion of [Eurodollar Rate Loans] to [Base Rate Loans]


[ ] Continuation of [Eurodollar Rate Loans] as such


4.
If the Revolving Loans are being continued as or converted to Eurodollar Rate
Loans, the duration of the new Interest Period that commences on the
conversion/continuation date (select one):

[one] [two] [three] [six] month(s)
The Borrower hereby certifies that:
(a)each of the representations and warranties set forth in Article VI of the
Credit Agreement and in each of the other Loan Documents shall be true and
correct in all material respects with the same effect as if made on the date
hereof; provided, that such representations and warranties (i) that relate
solely to an earlier date shall be true and correct in all material respects as
of such earlier date and (ii) shall be true and correct in all respects if they
are qualified by a materiality standard; and







--------------------------------------------------------------------------------




(b)no Default or Event of Default shall have occurred and be continuing on the
date of conversion/continuation contemplated hereby or and after giving effect
to the continuation/conversion requested to be made hereunder.
[Signature Page Follows]




[Continuation/Conversion Notice – Signature Page]

--------------------------------------------------------------------------------








 
WAYFAIR LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





[Continuation/Conversion Notice – Signature Page]

--------------------------------------------------------------------------------


EXHIBIT B-3




[FORM OF]
LETTER OF CREDIT ISSUANCE REQUEST


[DATE]


Citibank, N.A.,
as L/C Issuer

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of February 22,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Wayfair LLC (the
“Borrower”), Wayfair Inc. (the “Parent”), the lenders from time to time party
thereto, and Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the meanings provided in the Credit
Agreement.
The Borrower hereby requests to have the following Letter of Credit
[issued][amended][renewed][extended] on [insert date of
issuance/amendment/renewal/extension]:
L/C Issuer
 
Type of Letter
of Credit
 
Beneficiary
 
Stated Expiry Date
 
Amount
 
 
[commercial]
[standby]
 
 
 
 
 
 



The Borrower hereby certifies that:
(a)each of the representations and warranties set forth in Article VI of the
Credit Agreement and in each of the other Loan Documents shall be true and
correct in all material respects with the same effect as of the date hereof;
provided, that such representations and warranties (i) that relate solely to an
earlier date shall be true and correct in all material respects as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard; and


(b)no Default or Event of Default shall have occurred and be continuing on the
date of issuance/amendment/renewal/extension contemplated hereby or and after
giving effect to the issuance/amendment/renewal/extension requested to be made
hereunder.


[Signature Page Follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Borrower has caused this Issuance Request to be executed
and delivered by its duly Authorized Officer on the day and year first above
written.
 
WAYFAIR LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







[Letter of Credit Issuance Request – Signature Page]



--------------------------------------------------------------------------------


EXHIBIT C


[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]

Assignor identified in item 1 below ([the][each, an] “Assignor”) and [the][each]
Assignee identified in item 2 below ([the][each, an] “Assignee”). [It is
understood and agreed that the rights and obligations of [the Assignors][the
Assignees] hereunder are several and not joint.] Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Commitments and the Loans (including without limitation any Letters of
Credit and Swing Line Loans), and (ii) to the extent permitted to be assigned
under applicable Law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.





--------------------------------------------------------------------------------





1.
Assignor[s]:
 
 
 
 
 
 
 
 
 
 
 
[Assignor [is] [is not] a Defaulting Lender]
 
 
 
 
 
2.
Assignee[s]:
 
 
 
 
 
 
 
 
 
 
 
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]
 
 
 
 
 
3.
Borrower:
 
Wayfair LLC
 
 
 
 
 
 
4.
Administrative Agent:
 
Citibank, N.A., as the administrative agent under the Credit Agreement


 
 
 
 
 
5.
Credit Agreement:
 
The Credit Agreement dated as of February 22, 2017 by and among the Borrower,
Wayfair Inc., the Lenders parties thereto, and Citibank N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer
 
 
 
 
 
6.
Assigned Interest[s]:
 
 
 



Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/ Loans Assigned
Percentage Assigned of Commitment/ Loans
CUSIP Number
 
 
$
$
   %
 
 
 
$
$
   %
 
 
 
$
$
   %
 



7.
Trade Date:
 
 
4 

 

1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3Include bracketed language if there are either multiple Assignors or multiple
Assignees.
4To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.


Page 2

--------------------------------------------------------------------------------







Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR[S]
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:

 
[NAME OF ASSIGNOR]
 
 
 
By:
 
 
 
Title:

 
ASSIGNEE[S]
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:

 
[NAME OF ASSIGNEE]
 
 
 
By:
 
 
 
Title:

[Consented to and] 7Accepted:
CITIBANK N.A., as
Administrative Agent
 
 
By:
 
 
Title:

[Consented to:]8 
[NAME OF RELEVANT PARTY]
 
 
By:
 
 
Title:



Page 3

--------------------------------------------------------------------------------





 



5 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
6 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
7To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
8To be added only if the consent of the Borrower and/or other parties (e.g.,
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.




Page 4

--------------------------------------------------------------------------------


ANNEX 1
to Exhibit C


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.10 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.





--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






Page 2

--------------------------------------------------------------------------------


EXHIBIT D




[FORM OF]
COMPLIANCE CERTIFICATE
Dated as of [__], 20[__]


Reference is made to that certain Credit Agreement, dated as of February 22,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Wayfair LLC (the
“Borrower”), Wayfair Inc. (the “Parent”), the lenders from time to time party
thereto, and Citibank, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. Unless otherwise defined herein, capitalized terms used herein have the
meanings provided in the Credit Agreement.
The undersigned Financial Officer hereby certifies, in his/her capacity as a
Financial Officer and not in his/her personal capacity, that as of the date
hereof that he/she is the [___] of the Parent and/or the Borrower, and that, as
such he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on behalf of the Parent and/or the Borrower, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1.    The Parent and the Borrower have delivered the year-end audited financial
statements required by Section 7.1(b) of the Credit Agreement for the Fiscal
Year ended as of [___], together with the report and opinion of an independent
certified public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.    The Parent and the Borrower have delivered the unaudited financial
statements required by Section 7.1(a) of the Credit Agreement for the Fiscal
Quarter ended as of [___]. Such financial statements are complete and correct
and fairly present in all material respects the financial position of the Parent
and its consolidated Subsidiaries (subject to year-end audit adjustment and the
absence of footnotes).
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Parent and the Borrower during the accounting period covered by such
financial statements.
3.    A review of the activities of the Parent and the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Parent and the Borrower
performed and observed its Obligations under the Loan Documents; and [SELECT
ONE] [to the knowledge of the undersigned, during such fiscal period the Parent
and the Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
--OR-- [to the knowledge of the undersigned, during such financial period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    Each of the representations and warranties set forth in Article VI of the
Credit Agreement and in each of the other Loan Documents are true and correct in
all material respects with the same effect as if made as of the date hereof;
provided, that such representations and warranties (i) that relate solely to







--------------------------------------------------------------------------------





an earlier date shall be true and correct in all material respects as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard.
5.    The financial covenant analysis set forth on Schedule I attached hereto
are true and accurate as of the date of this Certificate.
6.    [SELECT ONE] [Attached hereto as Schedule II are] -- OR -- [There are no]
additional inventory locations and/or Intellectual Property required to be
disclosed in Schedules 6.14 and 6.15 of the Credit Agreement from the Effective
Date or from the date the most recent Compliance Certificate has been delivered.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 
WAYFAIR LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







[Compliance Certificate]



--------------------------------------------------------------------------------


SCHEDULE I
to Exhibit D




[Financial Covenant Calculations]






--------------------------------------------------------------------------------


SCHEDULE II
to Exhibit D


[Updated Schedules 6.14 and 6.15]







--------------------------------------------------------------------------------


EXHIBIT E


[FORM OF]
SECURITY AGREEMENT
SECURITY AGREEMENT, dated as of February 22, 2017 (this “Agreement”), by and
among Wayfair LLC, a limited liability company organized under the laws of the
State of Delaware (together with its successors and assigns, the “Borrower”),
Wayfair Inc., a corporation organized under the laws of the State of Delaware
(the “Parent”), Wayfair Maine LLC, a limited liability company organized under
the laws of the State of Delaware (“Wayfair Maine”), SK Retail, Inc., a
corporation organized under the laws of the State of Massachusetts (“SK
Retail”), and CastleGate Logistics Inc., a corporation organized under the laws
of the State of Delaware (“CastleGate”, and together the Borrower, Wayfair
Maine, SK Retail and the Parent, each a “Grantor” and collectively, the
“Grantors”), and Citibank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), for the benefit of the Secured Parties.
The Borrower, the Parent, certain Lenders party thereto from time to time and
the Administrative Agent are parties to that certain Credit Agreement dated as
of February 22, 2017 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), providing,
subject to the terms and conditions thereof, for the making of extensions of
credit and other financial accommodations to the Borrower.
To induce the Lenders to enter into the Credit Agreement and to extend credit
and other financial accommodations thereunder, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Grantors have agreed to grant a security interest in the Collateral (as
hereinafter defined) as security for the Obligations (as defined in the Credit
Agreement). Accordingly, the parties hereto agree as follows:
ATICLE I
DEFINITIONS; TERMS GENERALLY; ETC.
Section 1.1    Definitions. Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement.
Section 1.2    Certain Uniform Commercial Code Terms. As used herein, the terms
“Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”, “Commodity
Account”, “Commodity Contract”, “Deposit Account”, “Document”, “Electronic
Chattel Paper”, “Equipment”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Property”, “Letter-of-Credit Right”,
“Payment Intangible”, “Proceeds”, “Promissory Note”, “Software” and “Tangible
Chattel Paper” have the respective meanings set forth in Article 9 of the NYUCC,
and the terms “Certificated Security”, “Entitlement Holder”, “Financial Asset”,
“Instruction”, “Securities Account”, “Security”, “Security Certificate”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC.
Section 1.3    Additional Definitions. In addition, as used herein:
“Casualty Event” means, with respect to any property of any Person, any loss of
or damage to, or any condemnation or other taking of, such property for which
such Person or any of its





--------------------------------------------------------------------------------





Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.
“Collateral” has the meaning set forth in Section 3.
“Contingent Secured Obligations” means obligations of each Grantor in respect of
(a) Letters of Credit issued by the L/C Issuer for the account of the Borrower
under any Loan Document, (b) acceptances created for the benefit of the Borrower
by any Secured Party under any Loan Document, and (c) any other claim that may
be payable to any Secured Party by any Grantor under any Loan Document that is
not yet due and payable.
“Copyright Collateral” means all Copyrights of a Grantor, whether now owned or
hereafter acquired by such Grantor, including each Copyright identified in
Annex IV.
“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.
“Excluded Accounts” shall mean (a) Deposit Accounts the balance of which
consists exclusively of (i) withheld income taxes and federal, state or local
employment taxes in such amounts as are required in the reasonable judgment of
the Borrower to be paid to the Internal Revenue Service or state or local
government agencies with respect to current or former employees of any one or
more of the Grantors and (ii) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 25 10.3-102 on behalf of or for the
benefit of employees of one or more Grantors or amounts used for workers’
compensation and similar expenses of one or more Grantors, (b) all segregated
Deposit Accounts constituting (and the balance of which consists solely of funds
set aside in connection with) tax accounts, payroll accounts, trust accounts,
social security accounts, any other fiduciary accounts and insurance accounts
and (c) certain Deposit Accounts or Securities Accounts of a Grantor; provided
that the aggregate balance of all Deposit Accounts and all Securities Accounts
excluded from the Collateral pursuant to this clause (c) does not exceed
$2,500,000 at any time.
“Excluded Collateral” has the meaning set forth in Section 3.
“Grantor” has the meaning set forth in the preamble hereto.
“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
each Grantor on the date hereof and identified in Annex III (Part A).
“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral, all Trademark Collateral and all Trade Secret Collateral
together with (a) all inventions, processes and production methods; (b) all
licenses or user or other agreements granted to a Grantor with respect to any of
the foregoing, in each case whether now or hereafter owned or used; (c) all
information, customer lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals,


Page 2

--------------------------------------------------------------------------------





materials standards, processing standards, performance standards, catalogs,
computer and automatic machinery software and programs; (d) all field repair
data, sales data and other information relating to sales or service of products
now or hereafter manufactured; (e) all accounting information and all media in
which or on which any information or knowledge or data or records may be
recorded or stored and all computer programs used for the compilation or
printout of such information, knowledge, records or data; (f) all licenses,
consents, permits, variances, certifications and approvals of governmental
agencies now or hereafter held by a Grantor; and (g) all causes of action,
claims and warranties now or hereafter owned or acquired by a Grantor in respect
of any of the items listed above.
“Intellectual Property Security Agreement” has the meaning set forth in Section
4.1(d) hereto.
“Issuers” means, collectively, (a) the respective Persons identified on
Annex III (Part A) under the caption “Issuer”, (b) any other Person that shall
at any time be a Subsidiary of any Grantor, and (c) the issuer of any equity
securities hereafter owned by each Grantor.
“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, if the title thereto is governed by a certificate of title or
ownership.
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“Patent Collateral” means all Patents of a Grantor, whether now owned or
hereafter acquired by such Grantor, including each Patent identified in Annex V,
and all income, royalties, damages and payments now or hereafter due and/or
payable under or with respect thereto.
“Patents” means all patents and patent applications, including the inventions
and improvements described and claimed therein together with the reissues,
divisions, continuations, renewals, extensions and continuations‑in‑part
thereof, all income, royalties, damages and payments now or hereafter due and/or
payable with respect thereto, all damages and payments for past or future
infringements thereof and rights to sue therefor, and all rights corresponding
thereto throughout the world.
“Pledged Shares” means, collectively, (a) the Initial Pledged Shares and (b) all
other Shares of any Issuer now or hereafter owned by each Grantor, together in
each case with (i) all certificates representing the same, (ii) all shares,
securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Shares, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Shares or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Shares, and (iii) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Shares of
any successor entity of any such merger or consolidation.
“Secured Party” has the meaning set forth in the Credit Agreement.


Page 3

--------------------------------------------------------------------------------





“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person (regardless of whether such interests constitute
“securities” or “general intangibles” under applicable law).
“Trade Secrets” has the meaning set forth in the definition of “Trade Secret
Collateral.”
“Trade Secret Collateral” means common law and statutory trade secrets and all
other confidential or proprietary information and all know-how obtained by or
used in or contemplated at any time for use in the business of any Grantor
(including all patent applications in preparation for filing anywhere in the
world) (all of the foregoing being collectively “Trade Secrets”), whether or not
such Trade Secret has been reduced to a writing or other tangible form
(including all documents and things embodying, incorporating or referring in any
way to such Trade Secret) all Trade Secret licenses, including each Trade Secret
license referred to in Schedule VI attached hereto (as such Schedule may be
amended or supplemented from time to time), and including the right to sue for,
to enjoin and to collect damages for the actual or threatened misappropriation
of any Trade Secret and for the breach or enforcement of any such Trade Secret
license.
“Trademark Collateral” means all Trademarks of a Grantor, whether now owned or
hereafter acquired by such Grantor, including each Trademark identified in
Annex VI, together, in each case, with the product lines and goodwill of the
business connected with the use of, and symbolized by, each such trade name,
trademark and service mark. Notwithstanding the foregoing, the Trademark
Collateral does not and shall not include any Trademark that would be rendered
invalid, abandoned, void or unenforceable by reason of its being included as
part of the Trademark Collateral.
“Trademarks” means all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including all renewals of trademark and service mark
registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world.
ARTICLE II
REPRESENTATION AND WARRANTIES
Section 2.1    Representations and Warranties. Each Grantor represents and
warrants to the Administrative Agent and the other Secured Parties on and as of
the date hereof that:
Section 2.1.1    Organizational Matters; Enforceability, Etc.
(a)    Such Grantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization. The execution, delivery
and performance of this Agreement, and the grant of the security interests
pursuant hereto, (i) are within such Grantor’s powers and have been duly
authorized by all necessary corporate or other action, (ii) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (1) such as have been obtained or made and
are in full force and effect, (2) filings and recordings in respect of the
security interests created pursuant hereto and (3) such


Page 4

--------------------------------------------------------------------------------





other consent, approval, registration, filing or action the failure to obtain or
perform which would not adversely affect the Liens created hereunder and could
not reasonably be expected to result in a Material Adverse Effect, (iii) will
not violate any applicable Law or the Organizational Documents of such Grantor
or any order of any Governmental Authority binding upon such Grantor or its
property, (iv) will not conflict with or result in a material default under any
material indenture, agreement or other instrument binding upon such Grantor or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any such Person, and (v) except for the security interests created
pursuant hereto, will not result in the creation or imposition of any Lien on
any asset of such Grantor.
(b)    This Agreement has been duly executed and delivered by such Grantor and
constitutes, a legal, valid and binding obligation of such Grantor, enforceable
against such Grantor in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (ii) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 2.1.2    Title. Such Grantor is the sole beneficial owner of the
Collateral and no Lien exists upon the Collateral (and no right or option to
acquire the same exists in favor of any other Person) other than (a) the
security interest created or provided for herein, which security interest
constitutes a valid first and prior perfected Lien on the Collateral, and
(b) the Liens expressly permitted by the Loan Documents.
Section 2.1.3    Names; Filing Details; Etc. The full and correct legal name,
type of organization, jurisdiction of organization and mailing address of such
Grantor as of the date hereof are correctly set forth in Annex I. The U.C.C.
financing statements containing the description of the Collateral that have been
prepared for filing in the office specified in Annex I hereto constitute all the
filings, recordings and registrations (except with respect to Intellectual
Property) that are, as of the Effective Date, necessary to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties) in respect of all Collateral in which a security interest may be
perfected by filing such financing statements.
Section 2.1.4    Changes in Circumstances. Such Grantor has not (a) within the
period of four months prior to the date hereof, changed its location (as defined
in Section 9‑307 of the NYUCC), (b) within the period of five years prior to the
date hereof, except as specified in Annex I, heretofore changed its name, or
(c) within five years prior to the date hereof, except as specified in Annex II,
heretofore become a “new debtor” (as defined in Section 9‑102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person.
Section 2.1.5    Pledged Shares.
(a)    The Initial Pledged Shares constitute (i) 100% of the issued and
outstanding Shares of each Issuer other than an Excluded Foreign Subsidiary
beneficially owned by a Grantor on the date hereof , whether or not registered
in the name of such Grantor and (ii) in the case of each Issuer that is an
Excluded Foreign Subsidiary, (A) 65% of the issued and outstanding shares


Page 5

--------------------------------------------------------------------------------





of voting stock of such Issuer and (B) 100% of all other issued and outstanding
shares of capital stock of whatever class of such Issuer beneficially owned by
such Grantor on the date hereof, in each case whether or not registered in the
name of such Grantor. Annex III (Part A) correctly identifies, as at the date
hereof, the respective Issuers of the Initial Pledged Shares and (in the case of
any corporate Issuer) the respective class and par value of such Shares and the
respective number of such Shares (and registered owner thereof) represented by
each such certificate.
(b)    The Initial Pledged Shares are, and all other Pledged Shares in which
such Grantor shall hereafter grant a security interest pursuant to Section 3
will be, (i) duly authorized, validly existing, fully paid and non‑assessable
(in the case of any Shares issued by a corporation) and (ii) duly issued and
outstanding (in the case of any Shares in any other entity), and none of such
Pledged Shares are or will be subject to any contractual restriction, or any
restriction under the Organizational Documents of the respective Issuer thereof,
upon the transfer of such Pledged Shares (except for any such restriction
contained herein or in the Loan Documents, or under such Organizational
Documents).
Section 2.1.6    Promissory Notes. Annex III (Part B) sets forth a complete and
correct list of all Promissory Notes (other than any held in a Securities
Account referred to in Annex VII) held by such Grantor on the date hereof having
an aggregate principal amount in excess of $500,000.
Section 2.1.7    Intellectual Property.
(a)    Annexes IV, V and VI, respectively, set forth a complete and correct list
of all U.S. federal copyright registrations, copyright applications, patent
registrations, patent applications, trademark registrations and trademark
applications owned by such Grantor on the date hereof (or, in the case of any
supplement to said Annexes IV, V and VI, effecting a pledge thereof, as of the
date of such supplement).
(b)    Except pursuant to all material licenses and other user agreements
entered into by such Grantor in the ordinary course of business that are listed
in said Annexes IV, V and VI (including as supplemented by any supplement
effecting a pledge thereof), such Grantor has done nothing to authorize or
enable any other Person to use any Copyright, Patent or Trademark listed in said
Annexes IV, V and VI (as so supplemented), and all material registrations listed
in said Annexes IV, V and VI (as so supplemented) are, except as noted therein,
in full force and effect in all material respects.
(c)    To such Grantor’s knowledge, (i) except as set forth in said
Annexes IV, V and VI (as supplemented by any supplement effecting a pledge
thereof), there is no violation by others of any right of such Grantor with
respect to any Copyright, Patent or Trademark listed in said Annexes IV, V
and VI (as so supplemented), respectively, and (ii) such Grantor is not
infringing in any respect upon any Copyright, Patent or Trademark of any other
Person; and no proceedings alleging such infringement have been instituted or
are pending against such Grantor and no written claim against such Grantor has
been received by such Grantor, alleging any such violation, except as may be set
forth in said Annexes IV, V and VI (as so supplemented), in each case, except
for such violation or infringements which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.


Page 6

--------------------------------------------------------------------------------





(d)    Such Grantor does not own any material Trademarks registered in the
United States of America to which the last sentence of the definition of
Trademark Collateral applies.
(e)    The Intellectual Property exclusively owned by such Grantor is subsisting
and has not been adjudicated invalid or unenforceable, in whole or in part, and
is valid and enforceable, in all material respects.
(f)    With respect to Copyright Collateral, Patent Collateral and Trademark
Collateral that is exclusively owned by such Grantor and for which a patent or
trademark or copyright registration is in force, such Grantor has made all
filings and recordations required by applicable law to have been made with the
United States Patent and Trademark Office, the United States Copyright Office,
to record its interest in such Patent Collateral, Trademark Collateral and
Copyright Collateral (as applicable).
Section 2.1.8    Deposit Accounts, Securities Accounts and Commodity Accounts.
Annex VII sets forth a complete and correct list of all Deposit Accounts,
Securities Accounts and Commodity Accounts (in each case, other than any
Excluded Accounts) of such Grantor on the date hereof.
Section 2.1.9    Commercial Tort Claims. Annex VIII sets forth a complete and
correct list of all commercial tort claims of such Grantor in existence on the
date hereof in an amount in excess of $100,000 individually or $500,000 in the
aggregate for all Grantors.
ARTICLE III
COLLATERAL
As collateral security for the payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, each Grantor hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in, to and under the following property, in each case whether tangible
or intangible, wherever located, and whether now owned by such Grantor or
hereafter acquired and whether now existing or hereafter coming into existence
(all of the property described in this Section 3 being collectively referred to
herein as “Collateral”):
(a)    all Accounts:
(b)    all As-Extracted Collateral;
(c)    all Chattel Paper;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all Equipment;
(g)    all Fixtures;


Page 7

--------------------------------------------------------------------------------





(h)    all General Intangibles;
(i)    all Goods not covered by the other clauses of this Section 3;
(j)    the Pledged Shares;
(k)    all Instruments, including all Promissory Notes;
(l)    all Intellectual Property;
(m)    all Inventory;
(n)    all Investment Property not covered by other clauses of this Section 3,
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;
(o)    all Letter-of-Credit Rights;
(p)    all commercial tort claims, as defined in Section 9‑102(a)(13) of the
NYUCC, arising out of the events described in Annex VIII;
(q)    all other tangible and intangible personal property whatsoever of such
Grantor; and
(r)    all Proceeds of any of the Collateral, all Accessions to and
substitutions and replacements for, any of the Collateral, and all offspring,
rents, profits and products of any of the Collateral, and, to the extent related
to any Collateral, all books, correspondence, credit files, records, invoices
and other papers (including all tapes, cards, computer runs and other papers and
documents in the possession or under the control of such Grantor or any computer
bureau or service company from time to time acting for such Grantor),
IT BEING UNDERSTOOD, HOWEVER, that the security interest created by this
Agreement shall not extend to and the terms “Collateral” and other terms
defining the components of the Collateral in the foregoing clauses (a) through
(r) shall not include, and none of the representations, warranties, covenants or
any other provisions herein or in any other Loan Document shall be deemed to
apply to, any of the following (collectively, the “Excluded Collateral”): (A) in
the case of any of the foregoing that consists of general or limited partnership
interests in a general or limited partnership or limited liability company
interests in a limited liability company, any Share in such partnership or
limited liability company to the extent the security interest granted therein is
prohibited by the applicable Organizational Documents pursuant to which such
partnership or limited liability company is formed; (B)  any lease, license,
contract, property rights or agreement to which the Grantor is a party (or to
any of its rights or interests thereunder) if the grant of such security
interest (i) would constitute or result in either (x) the abandonment,
invalidation or unenforceability of any right, title or interest of the Grantor
therein or (y) in a breach or termination pursuant to the terms of, or a default
under, any such lease, license, contract, property rights or agreement, (ii)
requires consent, approval, license or authorization from any Governmental
Authority or any other Person, or (iii) is prohibited by or is a violation of
any applicable law, rule or regulation (in each case, other


Page 8

--------------------------------------------------------------------------------





than to the extent that any such term would be rendered ineffective by
Section 9‑406, 9‑407, 9‑408 or 9‑409 of the Uniform Commercial Code as in effect
in the relevant jurisdiction); (C) the voting stock of any Issuer that is an
Excluded Foreign Subsidiary in excess of 65% of the aggregate issued and
outstanding voting stock of such Issuer; (D) any intent-to-use trademark
applications filed in the United States Patent and Trademark Office, pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. Section 1051, prior to the accepted
filing of a “Statement of Use” and issuance of a “Certificate of Registration”
pursuant to Section 1(d) of the Lanham Act or an accepted filing of an
“Amendment to Allege Use” whereby such intent-to-use trademark application is
converted to a “use in commerce” application pursuant to Section 1(c) of the
Lanham Act; (E) any lease, license or other agreement or any property or rights
of such Grantor subject to a purchase money security interest, capital lease
obligation or similar arrangements (including permitted refinancings thereof),
in each case, to the extent permitted under the Loan Documents, if and for so
long as the agreement pursuant to which such Lien is granted (or the document
providing such capital lease or similar arrangements) prohibits, or requires the
consent of any Person (other than any Loan Party) as a condition to, the
creation of any other Lien with respect to such lease, license, other agreement,
property or rights unless such consent has been received and is in effect; (F)
any Excluded Accounts; (G) any Securities Account which contains cash or Cash
Equivalents in an amount not to exceed 105% of the Grantor’s obligations arising
under the letters of credit listed on Schedule 8.2(j) of the Credit Agreement
and (H) any Securities Account which contains cash or Cash Equivalents in an
amount equal to $5,000,000, for the purpose of granting security for that
certain Indebtedness listed in item 2, Schedule 8.2(c) of the Credit Agreement.
ARTICLE IV
FURTHER ASSURANCES; REMEDIES.
In furtherance of the grant of the security interest pursuant to Section 3, each
Grantor hereby agrees with the Administrative Agent and the other Secured
Parties as follows:
Section 4.1    Delivery and Other Perfection. Each Grantor shall promptly from
time to time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary in the judgment of
the Administrative Agent, to the extent required under the Loan Documents and
consistent with the terms of the Loan Documents to create, preserve, perfect,
maintain the perfection of or validate the security interest granted pursuant
hereto or to enable the Administrative Agent to exercise and enforce its rights
on behalf of the Secured Parties hereunder with respect to such security
interest, and without limiting the foregoing, shall:
(a)    if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by the Grantor, forthwith
(x) deliver to the Administrative Agent the certificates or instruments
representing or evidencing the same, duly endorsed in blank or accompanied by
such instruments of assignment and transfer in such form and substance as the
Administrative Agent, may reasonably request, all of which thereafter shall be
held by the Administrative Agent, pursuant to the terms of this Agreement, as
part of the Collateral and (y) take such other action as the Administrative
Agent, may reasonably deem necessary or appropriate to duly perfect the security
interest created hereunder in such Collateral;


Page 9

--------------------------------------------------------------------------------





(b)    promptly from time to time deliver to the Administrative Agent any and
all Instruments constituting part of the Collateral in excess of $100,000
individually or $500,000 in the aggregate, endorsed and/or accompanied by such
instruments of assignment and transfer in such form and substance as the
Administrative Agent, may request; provided that (other than in the case of the
promissory notes described in Annex III (Part B)) so long as no Event of Default
shall have occurred and be continuing, such Grantor may retain for collection in
the ordinary course any Instruments received by such Grantor in the ordinary
course of business and the Administrative Agent shall, promptly upon request of
such Grantor, make appropriate arrangements for making any Instrument delivered
by such Grantor available to such Grantor for purposes of presentation,
collection or renewal (any such arrangement to be effected, to the extent
requested by the Administrative Agent, against trust receipt or like document);
(c)    promptly from time to time enter into such control agreements, each in
form and substance reasonably acceptable to the Administrative Agent, as may be
required to perfect the security interest created hereby in any and all Deposit
Accounts and Securities Accounts (in each case, other than Excluded Accounts);
(d)    promptly upon request of the Administrative Agent, (i) maintain all
Electronic Chattel Paper in excess of $500,000 so that the Administrative Agent
has control of such Electronic Chattel Paper in the manner specified in Section
9-105 of the Uniform Commercial Code of the applicable jurisdiction and (ii)
obtain the consent of the issuer to an assignment of proceeds of the applicable
letter of credit with respect to any Letter-of-Credit Rights not constituting
Supporting Obligation and are in excess of $500,000, and will promptly furnish
to the Administrative Agent true copies thereof;
(e)    promptly from time to time upon the request of the Administrative Agent,
execute and deliver such short-form security agreements in the Form of Exhibit
II-1, II-2 or II-3 (as applicable) as the Administrative Agent may reasonably
deem necessary or desirable to protect the interests of the Secured Parties in
respect of that portion of the Collateral consisting of Intellectual Property
(each an “Intellectual Property Security Agreement” and collectively, the
“Intellectual Property Security Agreements”);
(f)    keep full and accurate books and records relating to the Collateral, and
stamp or otherwise mark such books and records in such manner as the
Administrative Agent, may reasonably require in order to reflect the security
interests granted by this Agreement; and
(g)    permit representatives of the Administrative Agent, upon reasonable prior
notice, at reasonable times and intervals and during normal working hours, to
inspect and make abstracts from its books and records pertaining to the
Collateral, and permit representatives of the Administrative Agent to be present
at such Grantor’s place of business to receive copies of communications and
remittances relating to the Collateral, and forward copies of any notices or
communications received by such Grantor with respect to the Collateral, all in
such manner as the Administrative Agent, may require; provided that excluding
any such visits and inspections during the continuation of any Event of Default,
only one (1) such visit during any calendar year shall be at the Grantor’s
expense and during the continuation of any Event of Default such visits and
inspections may be made without the requirement of prior notice to any Grantor;


Page 10

--------------------------------------------------------------------------------





provided, however that notwithstanding anything to the contrary herein, it is
understood and agreed that no Grantor shall be required by this Agreement or any
other Loan Document to perfect any security interest in Motor Vehicles.
Section 4.2    Other Financing Statements or Control. Except as otherwise
permitted under the Loan Documents, each Grantor shall not (a) file or suffer to
be on file, or authorize or permit to be filed or to be on file, in any
jurisdiction, any financing statement or like instrument with respect to any of
the Collateral in which the Administrative Agent is not named as the sole
secured party, except for any filing or instrument made in connection with any
Liens permitted by the Loan Documents or (b) cause or permit any Person other
than the Administrative Agent to have “control” (as defined in Section 9‑104,
9‑105, 9‑106 or 9‑107 of the NYUCC) of any Deposit Account, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Right constituting part of the
Collateral.
Section 4.3    Preservation of Rights. The Administrative Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.
Section 4.4    Special Provisions Relating to Certain Collateral.
(a)    Pledged Shares.
(i)    Each Grantor will cause the Pledged Shares to constitute at all times (1)
100% of the total number of Shares of each Issuer other than an Excluded Foreign
Subsidiary then outstanding owned by such Grantor and (2) in the case of any
Issuer that is an Excluded Foreign Subsidiary, 65% of the total number of shares
of voting stock of such Issuer and 100% of the total number of shares of all
other classes of capital stock of such Issuer then issued and outstanding owned
by such Grantor.
(ii)    So long as no Event of Default shall have occurred and be continuing,
each Grantor shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Shares for all purposes not
prohibited by the terms of this Agreement, the Loan Documents or any other
instrument or agreement referred to herein or therein; and the Administrative
Agent shall execute and deliver to such Grantor or cause to be executed and
delivered to such Grantor all such proxies, powers of attorney, dividend and
other orders, and all such instruments, without recourse, as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
rights and powers that it is entitled to exercise pursuant to this
Section 4.4(a)(ii).
(iii)    Unless and until an Event of Default shall have occurred and be
continuing, each Grantor shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Shares paid in cash out of earned
surplus.
(iv)    If an Event of Default shall have occurred and be continuing, whether or
not the Administrative Agent exercises any available right to declare any
Obligations due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the Loan Documents
or any other agreement


Page 11

--------------------------------------------------------------------------------





relating to such Secured Obligation, all dividends and other distributions on
the Pledged Shares shall be paid directly to the Administrative Agent, for the
benefit of the Secured Parties, and retained by it in the Collateral Account as
part of the Collateral, subject to the terms of this Agreement, and, if the
Administrative Agent shall so request in writing, each Grantor agrees to execute
and deliver to the Administrative Agent appropriate additional dividend,
distribution and other orders and documents to that end, provided that if such
Event of Default is cured, any such dividend or distribution theretofore paid to
the Administrative Agent shall, upon request of such Grantor (except to the
extent theretofore applied to the Obligations), be returned by the
Administrative Agent to such Grantor.
(b)    Intellectual Property.
(i)    For the purpose of enabling the Administrative Agent to exercise rights
and remedies under Section 4.5 at such time as the Administrative Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor hereby grants to the Administrative Agent, to the extent
assignable, an irrevocable, non‑exclusive license (exercisable without payment
of royalty or other compensation to such Grantor) to use, assign, license or
sublicense any of the Intellectual Property now owned or hereafter acquired by
such Grantor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
(ii)    Notwithstanding anything contained herein to the contrary, but subject
to any provision of the Loan Documents that limit the rights of any Grantor to
dispose of its property, so long as no Event of Default shall have occurred and
be continuing, each Grantor will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of such
Grantor. In furtherance of the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Administrative Agent shall from time to
time, upon the request of a Grantor, execute and deliver any instruments,
certificates or other documents, in the form so requested, that such Grantor
shall have certified are appropriate in its judgment to allow it to take any
action permitted above (including relinquishment of the license provided
pursuant to clause (i) immediately above as to any specific Intellectual
Property). Further, upon the payment in full of all of the Obligations and the
expiration and termination of all Commitments under the Credit Agreement, or
earlier expiration of this Agreement or release of the Collateral, the
Administrative Agent shall grant back to each Grantor the license granted
pursuant to clause (i) immediately above. The exercise of rights and remedies
under Section 4.5 by the Administrative Agent shall not terminate the rights of
the holders of any licenses or sublicenses theretofore granted by any Grantor in
accordance with the first sentence of this clause (ii).
(iii)    No Grantor shall do any act, or omit to do any act, whereby any of the
Patent Collateral may lapse or become abandoned, dedicated to the public or
unenforceable unless such Grantor has either (x) reasonably determined in good
faith that


Page 12

--------------------------------------------------------------------------------





such Patent Collateral is of immaterial economic value or (y) has a valid
business purpose to do so.
(iv)    No Grantor shall, and no Grantor shall permit any of its licensees to,
unless such Grantor has either (x) reasonably determined in good faith that the
applicable Trademark Collateral is of immaterial economic value or (y) has a
valid business purpose to do otherwise: (A) fail to continue to use any of the
Trademark Collateral in order to maintain all of the Trademark Collateral in
full force and effect free from any claim of abandonment for non-use; (B) fail
to maintain as in the past the quality of products and services offered under
all of the Trademark Collateral; (C) fail to employ all of the Trademark
Collateral registered with any Federal, state or foreign authority with an
appropriate notice of such registration or (D) do or permit any act or knowingly
omit to do any act whereby any of the Trademark Collateral may lapse or become
invalid or unenforceable.
(v)    No Grantor shall, unless such Grantor has either (x) reasonably
determined in good faith that any of the Copyright Collateral or any of the
Trade Secrets Collateral is of immaterial value or (y) has a valid business
purpose to do otherwise, do or permit any act or knowingly omit to do any act
whereby any of the Copyright Collateral or any of the Trade Secrets Collateral
may lapse or become invalid or unenforceable or placed in the public domain
expect upon expiration of the end of an unrenewable term of a registration
thereof.
(vi)    Each Grantor shall notify the Administrative Agent promptly if it knows
that any application or registration relating to any material item of the
Intellectual Property could reasonably be expected to become abandoned,
dedicated to the public, placed in the public domain, invalid or unenforceable,
or of any adverse final, unappealable determinations (including the institution
of, or any final determination in, any proceeding in the United States Patent
and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court) regarding such Grantor’s ownership of any
material item of the Intellectual Property, its right to register the same or to
keep, maintain and enforce the same.
(vii)    Each Grantor shall take necessary steps, including in any proceeding
before the United States Patent and Trademark Office and the United States
Copyright Office to maintain and pursue any application (and to obtain the
relevant registration) filed with respect to, and to maintain any registration
of, the Intellectual Property, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings and the payment of fees and taxes (except to the
extent that the dedication, abandonment, or invalidation is permitted under the
foregoing clauses (iii), (iv) and (v)).
(c)    Chattel Paper. Each Grantor will deliver to the Administrative Agent each
original of each item of Tangible Chattel Paper at any time constituting part of
the Collateral in excess of $100,000 individually or $500,000 in the aggregate.
Section 4.5    Remedies.


Page 13

--------------------------------------------------------------------------------





(a)    Rights and Remedies Generally upon an Event of Default. If an Event of
Default shall have occurred and is continuing, the Administrative Agent shall
have all of the rights and remedies with respect to the Collateral of a secured
party under the NYUCC (whether or not the Uniform Commercial Code is in effect
in the jurisdiction where the rights and remedies are asserted) and such
additional rights and remedies to which a secured party is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Administrative Agent were the sole and absolute owner
thereof (and each Grantor agrees to take all such action as may be appropriate
to give effect to such right); and without limiting the foregoing, the
Administrative Agent may, in each case, at any time after the occurrence and
during the continuation of an Event of Default:
(i)    in its name or in the name of any Grantor or otherwise, demand, sue for,
collect or receive any money or other property at any time payable or receivable
on account of or in exchange for any of the Collateral, but shall be under no
obligation to do so;
(ii)    make any reasonable compromise or settlement deemed desirable with
respect to any of the Collateral and may extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, any of the
Collateral;
(iii)    require each Grantor to notify (and such Grantor hereby authorizes the
Administrative Agent so to notify) each account debtor in respect of any
Account, Chattel Paper or General Intangible, and each obligor on any
Instrument, constituting part of the Collateral that such Collateral has been
assigned to the Administrative Agent hereunder, and to instruct that any
payments due or to become due in respect of such Collateral shall be made
directly to the Administrative Agent or as it may direct (and if any such
payments, or any other Proceeds of Collateral, are received by such Grantor they
shall be held in trust by such Grantor for the benefit of the Administrative
Agent and as promptly as possible remitted or delivered to the Administrative
Agent for application as provided herein);
(iv)    require each Grantor to assemble the Collateral at such place or places,
reasonably convenient to the Administrative Agent and such Grantor, as the
Administrative Agent may direct;
(v)    apply the Collateral Account and any money or other property therein to
payment of the Obligations;
(vi)    require each Grantor to cause the Pledged Shares to be transferred of
record into the name of the Administrative Agent or its nominee (and the
Administrative Agent agrees that if any of such Pledged Shares is transferred
into its name or the name of its nominee, the Administrative Agent will
thereafter promptly give to such Grantor copies of any notices and
communications received by it with respect to such Pledged Shares); and


Page 14

--------------------------------------------------------------------------------





(vii)    sell, lease, assign or otherwise dispose of all or any part of the
Collateral, at such place or places as the Administrative Agent deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required by applicable statute and cannot be waived),
and the Administrative Agent or anyone else may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by law, at any private sale) and
thereafter hold the same absolutely, free from any claim or right of whatsoever
kind, including any right or equity of redemption (statutory or otherwise), of
any Grantor, any such demand, notice and right or equity being hereby expressly
waived and released. In the event of any sale, assignment, or other disposition
of any of the Trademark Collateral, the goodwill connected with and symbolized
by the Trademark Collateral subject to such disposition shall be included. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.
The Proceeds of each collection, sale or other disposition under this
Section 4.5, including by virtue of the exercise of any license granted to the
Administrative Agent in Section 4.4(b), shall be applied in accordance with
Section 4.9.
(b)    Certain Securities Act Limitations. Each Grantor recognizes that, by
reason of certain prohibitions contained in the Securities Act of 1933, as
amended, and applicable state securities laws, the Administrative Agent may be
compelled, with respect to any sale of all or any part of the Collateral, to
limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. Each Grantor acknowledges that any such private
sales may be at prices and on terms less favorable to the Secured Parties than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.
(c)    Notice. Each Grantor agrees that to the extent the Administrative Agent
is required by applicable law to give reasonable prior notice of any sale or
other disposition of any Collateral, ten (10) Business Days’ notice shall be
deemed to constitute reasonable prior notice.
Section 4.6    Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.5 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Obligations, each Grantor shall remain liable for any deficiency.
Section 4.7    Locations; Names, Etc. Without at least 10 days’ prior written
notice to the Administrative Agent, no Grantor shall (i) change its location (as
defined in Section 9‑307 of the NYUCC) or (ii) change its name from the name
shown as its current legal name on Annex I.


Page 15

--------------------------------------------------------------------------------





Section 4.8    Private Sale. The Administrative Agent shall incur no liability
as a result of the sale of the Collateral, or any part thereof, at any private
sale pursuant to Section 4.5 conducted in a commercially reasonable manner. Each
Grantor hereby waives any claims against the Administrative Agent or any Secured
Party arising by reason of the fact that the price at which the Collateral may
have been sold at such a private sale was less than the price that might have
been obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer the Collateral to more than one offeree.
Section 4.9    Application of Proceeds. Except as otherwise herein expressly
provided and except as provided below in this Section 4.9, the Proceeds of any
collection, sale or other realization of all or any part of the Collateral
pursuant hereto, and any other cash at the time held by the Administrative Agent
this Section 4, shall be applied by the Administrative Agent:
First, to the payment of the costs and expenses of such collection, sale or
other realization, including costs and expenses of the Administrative Agent and
the fees and expenses of its agents and counsel, and all expenses incurred and
advances made by the Administrative Agent in connection therewith;
Next, to the payment in full of the Obligations (or, in the case of any
Contingent Secured Obligations, to the provision of cover as provided below), in
such order as the Administrative Agent, shall determine; and
Finally, to the payment to the relevant Grantor, or its successors or assigns,
or as a court of competent jurisdiction may direct, of any surplus then
remaining.
For purposes hereof, whenever this Agreement contemplates that cover shall be
provided for Contingent Secured Obligations, such cover shall be effected by the
payment to the Administrative Agent of any amount that will be deposited into a
Collateral Account to be held by the Administrative Agent as collateral security
for the payment of such Contingent Secured Obligations as and when they become
due and payable.
Section 4.10    Attorney-in-Fact. Without limiting any rights or powers granted
by this Agreement to the Administrative Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default the Administrative Agent is hereby appointed the
attorney‑in‑fact of each Grantor for the purpose of carrying out the provisions
of this Section 4 and taking any action and executing any instruments that the
Administrative Agent may, deem necessary or advisable to accomplish the purposes
hereof, which appointment as attorney‑in‑fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Administrative Agent shall be entitled under this Section 4 to make collections
in respect of the Collateral, the Administrative Agent shall have the right and
power to receive, endorse and collect all checks made payable to the order of
any Grantor representing any dividend, payment or other distribution in respect
of the Collateral or any part thereof and to give full discharge for the same.


Page 16

--------------------------------------------------------------------------------





Section 4.11    Perfection and Recordation. Each Grantor authorizes the
Administrative Agent to file Uniform Commercial Code financing statements
describing the Collateral as “all assets” or “all personal property and
fixtures” or words of similar effect of such Grantor (provided that no such
description shall be deemed to modify the description of Collateral set forth in
Section 3).
Section 4.12    Termination and Release.
(a)    When all Commitments shall have expired or terminated and all Obligations
(other than unasserted contingent indemnification liabilities) have been paid in
full (or, in the case of Letter of Credit Outstandings not then due and owing,
have been Cash Collateralized in an amount equal to 105% of such Letter of
Credit Outstandings, on terms and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and each
applicable L/C Issuer), this Agreement shall terminate and the Collateral shall
be automatically released from the Liens granted hereunder and the other Loan
Documents without further action by any Person. The Administrative Agent shall
forthwith cause to be assigned, transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of each
Grantor and to be released and canceled all licenses and rights referred to in
Section 4.4(b). The Administrative Agent shall also, at the expense of each
Grantor, execute and deliver to such Grantor upon such termination such Uniform
Commercial Code termination statements, and such other documentation as shall be
reasonably requested by such Grantor to effect the termination and release of
the liens on the Collateral as required by this Section 4.12.
(b)    Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor and upon the release of any Grantor from its
obligations under its Guaranty, in each case permitted by, and in accordance
with, the terms of the Loan Documents, the Administrative Agent will, at such
Grantor’s expense, execute and deliver to such Grantor upon such release or
termination such Uniform Commercial Code amendment statements or termination
statements, as the case may be and such other documentation as shall be
reasonably requested by such Grantor to effect the release of the liens on such
item of Collateral or Grantor and return all such Collateral in its possession
to the applicable Grantor.
ARTICLE V
MISCELLANEOUS.
Section 5.1    Notices. All notices, requests, instructions, directions and
other communications provided for herein (including any modifications of, or
waivers, requests or consents under, this Agreement) shall be in writing, shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, and addressed to such party at its address
or telecopy number set forth on Schedule III of the Credit Agreement, in an
Assignment and Assumption or at such other address or facsimile number as may be
designated by such party in a notice to the other parties given in accordance
with Section 10.2 of the Credit Agreement. Each party agrees to conform and
comply with the notices obligations undertaken in Section 10.2 of the Credit
Agreement. Nothing herein or in Section 10.2 of the Credit Agreement shall
prejudice the right of any Secured Party to give notice or other communication
pursuant hereto in any other manner specified.


Page 17

--------------------------------------------------------------------------------





Section 5.2    No Waiver. No failure or delay or course of dealing on the part
of the Secured Parties in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to the Administrative Agent and
each Secured Party hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan Documents or any of the Hedge
Agreements. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
Section 5.3    Amendments, Etc. The terms of this Agreement may be waived,
altered or amended only by an instrument in writing duly executed by each
Grantor and the Administrative Agent.
Section 5.4    Expenses.
(a)    Each Grantor, jointly and severally, agrees to reimburse the
Administrative Agent for all costs and expenses incurred by it (including the
fees and expenses of legal counsel) in connection with (x) the syndication of
the credit facilities provided for in the Credit Agreement including (i) the
negotiation, preparation, execution, delivery and administration of the Loan
Documents, (ii) the filing, recording, refiling or rerecording of the Collateral
Documents any of the other Loan Documents executed in connection with the
transactions contemplated thereby, and (iii) the preparation and review of Loan
Documents, (y) sums paid or incurred to pay by the Parent, the Borrower or any
other Loan Party under the Loan Documents that the Parent, the Borrower or any
such Loan Party fails to pay or take, and (z) costs to verify the Collateral.
(b)    The Grantor further agrees to reimburse each Lender Party upon demand for
all expenses incurred by each Lender Party in connection with (i) the
consideration of their rights and remedies under the Credit Agreement; (ii) the
negotiation of any restructuring or “work out”, whether or not consummated, of
any Obligations; (iii) the enforcement or protection of its rights in connection
with any Loan Document; and (iv) any litigation, dispute, suit or proceeding
relating to any Loan Document.
(c)    To the extent that Grantor for any reason fails to indefeasibly pay any
amount required under clause (a) to be paid by it to the Administrative Agent or
any L/C Issuer (or any director, officer, employee, agent or Related Party
thereof), each Lender severally agrees to pay to the Administrative Agent or
such L/C Issuer (or any such director, officer, employee, agent or Related Party
thereof), such Lender’s Percentage (determined as of the time that the
applicable unreimbursed expense or payment is sought) of such unpaid amount. The
obligations of the Lenders under this clause are several and not joint.
(d)    All amounts due under this Section shall be payable promptly and, in any
event, not later than three Business Days after demand therefor.


Page 18

--------------------------------------------------------------------------------





Section 5.5    Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of the Secured
Parties. No Grantor’s rights or obligations hereunder nor any interest therein
may be assigned or delegated by any Grantor without the prior written consent of
the Administrative Agent (and any purported assignment or delegation without
such consent shall be null and void).
Section 5.6    Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission will be effective as delivery of a
manually executed counterpart thereof.
Section 5.7    Applicable Law; Jurisdiction; Service of Process and Venue.
(a)    Applicable Law. This Agreement and the rights and obligations of the
parties hereunder shall be governed by and shall be construed and enforced in
accordance with, the laws of the State of New York without regard to conflict of
law principles that would result in the application of any law other than the
law of the State of New York.
(b)    Consent to Jurisdiction. Subject to clause (e) of the following sentence,
all judicial proceedings brought against any party arising out of or relating
hereto or any other Loan Document, or any of the obligations, shall be brought
in any State or Federal Court of competent jurisdiction in the state, County and
City of New York. By executing and delivering this Agreement, each Grantor, for
itself and in connection with its properties, hereby expressly and irrevocably
(a) accepts generally and unconditionally the exclusive jurisdiction and venue
of such courts; (b) waives (i) jurisdiction and venue of courts in any other
jurisdiction in which it may be entitled to bring suit by reason of its present
or future domicile or otherwise and (ii) any defense of forum non conveniens;
(c) agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
loan party at its address provided in accordance with Section 5.1; (d) agrees
that service as provided in clause (c) above is sufficient to confer personal
jurisdiction over the applicable Grantor in any such proceeding in any such
court, and otherwise constitutes effective and binding service in every respect;
and (e) agrees that the Agents and the Lenders retain the right to serve process
in any other manner permitted by law or to bring proceedings against such
Grantor in the courts of any other jurisdiction in connection with the exercise
of any rights under any Loan Document or the enforcement of any judgment.
Section 5.8    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING
TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE GRANTOR/SECURED PARTY
RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL


Page 19

--------------------------------------------------------------------------------





DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF
THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS
AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP,
THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS
WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 5.8
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER WILL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF
THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE
LOANS MADE UNDER THE CREDIT AGREEMENT. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
Section 5.9    Headings. The captions and section headings herein are included
solely for convenience of reference only and shall not constitute a part hereof
for any other purpose, modify or amend the terms or conditions hereof, or be
used in connection with the interpretation of any term or condition hereof or be
given any substantive effect.
Section 5.10    Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or such
provisions or obligations in any other jurisdiction, shall not in any way be
affected or impaired thereby (it being understood that the invalidity,
illegality or unenforceability of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity, legality or
enforceability of such provision in any other jurisdictions). The parties hereto
shall endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid, legal and enforceable provisions the
economic effect of which comes as close as reasonably possible to that of the
invalid, illegal or unenforceable provision.
Section 5.11    Entire Agreement. This Agreement and the other Loan Documents
represent the entire agreement among the parties relating to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by any Secured Party with respect to the subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.
Section 5.12    No Fiduciary Relationship. The Secured Parties and the
Administrative Agent may have economic interests that conflict with those of any
Grantor, its stockholders and/or its Affiliates. Each Grantor agrees that
nothing in the Loan Documents or otherwise will be deemed


Page 20

--------------------------------------------------------------------------------





to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between any Secured Party or the Administrative Agent, on the one
hand, and any Grantor, its stockholders or its Affiliates, on the other. Each
Grantor acknowledges and agrees that (a) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions and (B) in connection
therewith and with the process leading thereto (i) no Secured Party nor the
Administrative Agent has assumed an advisory or fiduciary responsibility in
favor of any Grantor, its stockholder or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Secured Party or the Administrative Agent has advised, is currently advising or
will advise any Grantor, its stockholders or its Affiliates on other matters) or
any other obligation to any Grantor except the obligations expressly set forth
in the Loan Documents and (ii) each Secured Party and the Administrative Agent
is acting solely as principal and not as the agent or fiduciary for any Grantor,
its management, stockholders, creditors or any other Person. Each Grantor
acknowledges and agrees that such Grantor has consulted its own legal and
financial advisors to the extent it deemed appropriate and it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Grantor agrees that it will not claim that the
Administrative Agent or any Secured Party has rendered advisory services of any
nature or respect, or owes any fiduciary or similar duty to such Grantor, in
connection with such transaction or the process leading thereto.
Section 5.13    Set-Off. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender (which term shall for the
purposes of this Section 5.13 include the Issuing Bank) and each of their
Affiliates is hereby authorized by each Grantor at any time or from time to time
subject to the consent of the Collateral Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Grantor or to any other
Person (other than the Collateral Agent Agent), any such notice being hereby
expressly waived to the fullest extent permitted by applicable law, to set off
and to appropriate and to apply any and all deposits (time or demand,
provisional or final, general or special, including Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, but not including trust
accounts) and any other Indebtedness at any time held or owing by such Lender to
or for the credit or the account of any Grantor against and on account of the
obligations and liabilities of any Loan Party to such Lender hereunder, the
Letters of Credit and participations therein and under the other Loan Documents,
including all claims of any nature or description arising out of or connected
hereto, the Letters of Credit and participations therein or with any other Loan
Document, irrespective of whether or not (a) such Lender or such Affiliate shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans or any amounts in respect of the Letters of Credit or any other amounts
due hereunder shall have become due and payable pursuant to Article II of the
Credit Agreement and although such obligations and liabilities, or any of them,
may be contingent or unmatured.
Section 5.14    Additional Grantors. Each Person that becomes a Subsidiary of
the Borrower (other than an Excluded Foreign Subsidiary) after that date hereof
(a) is required to become a party to this Agreement pursuant to Section 7.7 and
Section 7.8 of the Credit Agreement and (b) shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Person of a
Joinder Agreement in the form of Exhibit I hereto.


Page 21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
WAYFAIR LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
WAYFAIR INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
WAYFAIR MAINE LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
SK RETAIL, INC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
CASTLEGATE LOGISTICS INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



[Security Agreement – Signature Page]

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:





[Security Agreement – Signature Page]

--------------------------------------------------------------------------------


ANNEX I
to Security Agreement




NAMES, LOCATIONS AND FILING DETAILS


[See Sections 2.1.3 and 2.1.4 and 4.7]




Names


Grantor’s correct legal name:
Previous names:
Additional names:
Type of organization:
Jurisdiction of organization
[GRANTOR 1]
 
 
 
 
[GRANTOR 2]
 
 
 
 



Locations


Grantor’s correct legal name:
Place of business or, if more than one, location of chief executive office:
Locations of Goods (other than Motor Vehicles) constituting Equipment:
Locations of other Collateral:
Additional place of business:
[GRANTOR 1]
 
 
 
 
[GRANTOR 2]
 
 
 
 



Changes in Name


Grantor’s correct legal name:
Description of name changes:
[GRANTOR 1]
 
[GRANTOR 2]
 












--------------------------------------------------------------------------------


ANNEX II
to Security Agreement




NEW DEBTOR EVENTS


[See Section 2.1.4]







--------------------------------------------------------------------------------


ANNEX III
to Security Agreement


    


PLEDGED SHARES AND PROMISSORY NOTES


[See definition of “Issuers” and “Initial Pledged Shares” in Section 1.3 and
Sections 2.1.5, 2.1.6, 3(j), 3(k) and 4.1(b)]


Part A


Pledged Stock, Pledged Partnership Interests and Pledged LLC Interests




Grantor:
Issuer:
Class of Equity Interest:
Par Value:
Certificate No(s).
No. of Shares/Units
Percentage of Outstanding Shares/Units
 
 
 
 
 
 
 



Part B
Pledged Notes


Grantor:
Issuer:
Amount of Note:
Maturity Date:
 
 
 
 












--------------------------------------------------------------------------------


ANNEX IV
to Security Agreement


    
LIST OF COPYRIGHTS, COPYRIGHT REGISTRATIONS AND
APPLICATIONS FOR COPYRIGHT REGISTRATIONS


[See definition of “Copyright Collateral” in Section 1.3 and Section 2.1.7]




Copyrights


Grantor
Title
Reg. No. or Appln. No.
Date
 
 
 
 



Copyright Licenses/Agreements


Grantor
Copyright(s) Licensed
Name of Agreement
Parties
Date
 
 
 
 
 





Third Party Violations of Copyrights




Claims for Grantor Violation of Copyrights





--------------------------------------------------------------------------------


ANNEX V
to Security Agreement


    


LIST OF PATENTS AND PATENT APPLICATIONS


[See definition of “Patent Collateral” in Section 1.3 and Section 2.1.7]




Patents


Grantor
Title
Reg. No. or Appln. No.
Date
 
 
 
 



Patent Licenses/Agreements


Grantor
Patent(s) Licensed
Name of Agreement
Parties
Date
 
 
 
 
 





Third Party Violations of Patents




Claims for Grantor Violation of Patents





--------------------------------------------------------------------------------


ANNEX VI
to Security Agreement


    
LIST OF TRADE NAMES, TRADEMARKS, SERVICES MARKS,
TRADEMARK AND SERVICE MARK REGISTRATIONS AND
APPLICATIONS FOR TRADEMARK AND SERVICE MARK REGISTRATIONS




[See definition of “Trademark Collateral” in Section 1.3 and Section 2.1.7]




Trademarks


Grantor
Mark
Reg. No. or Appln No.
Date
 
 
 
 





Trademark Licenses/Agreements


Grantor
Trademark(s) Licensed
Name of Agreement
Parties
   Date
 
 
 
 
 





Third Party Violations of Trademarks




Claims for Grantor Violations of Trademarks




Trade Secret Licenses





--------------------------------------------------------------------------------


ANNEX VII
to Security Agreement




LIST OF DEPOSIT ACCOUNTS, AND SECURITIES ACCOUNTS AND COMMODITY ACCOUNTS




[See Section 2.1.8]




Securities Accounts




Grantor
Type of Account
Name and Address of Approved Securities Intermediary
Account Number
 
 
 
 





Commodity Accounts


Grantor
Type of Account
Name and Address of Commodity Intermediary
Account Number
 
 
 
 





Deposit Accounts


Grantor
Type of Account
Name and Address of Approved Depositary Bank
Account Number
 
 
 
 








--------------------------------------------------------------------------------


ANNEX VIII
to Security Agreement


    
LIST OF COMMERCIAL TORT CLAIMS




[See Sections 2.1.9 and 3(p)]


Grantor
Description of Commercial Tort Claim
 
 












--------------------------------------------------------------------------------


EXHIBIT I
to Security Agreement


[FORM OF]
JOINDER AGREEMENT


JOINDER AGREEMENT dated as of [_____], 201[_] by [_____], a [place of
organization] [type of entity] (the “Additional Grantor”).


Pursuant to the Credit Agreement dated as of February 22, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Wayfair LLC (the “Borrower”), Wayfair Inc. (the
“Parent”), each of the Lenders party thereto (the “Lenders”) and Citibank N.A.,
as Administrative Agent, the Borrower, the Parent and certain Subsidiaries of
the Parent (collectively, the “Grantors”) have executed and delivered that
certain Security Agreement dated as of February 22, 2017 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) pursuant to which such Grantors have jointly and severally
secured the Obligations. Terms defined in the Security Agreement (including
terms defined therein by reference to terms in the Credit Agreement) are used
herein as defined therein.


In accordance with Section 7.7 and Section 7.8 of the Credit Agreement, the
Additional Grantor hereby agrees that, from and after the date hereof, it shall
be a “Grantor” for all purposes of the Credit Agreement and the Security
Agreement, with all the rights and obligations of a Grantor under the Security
Agreement.
Without limiting the foregoing, the Additional Grantor (a) hereby
unconditionally, jointly and severally with the other Grantors, grants a
security interest in the Collateral to the Administrative Agent for the benefit
of the Secured Parties for the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) of all Obligations in the same
manner and to the same extent as is provided in Section 3 of the Security
Agreement and (b) submits to the non-exclusive jurisdiction of the courts,
waives jury trial, and appoints and designates the Process Agent as its agent
for service of process, all as provided in the Security Agreement as if it were
an original signatory thereto.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Additional Guarantor has caused this Joinder Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.
 
[NAME OF ADDITIONAL GRANTOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



ACKNOWLEDGED BY:
CITIBANK, N.A., National Association,
as Administrative Agent
By_________________________
Name:
Title:








[Joinder Agreement – Signature Page]

--------------------------------------------------------------------------------


EXHIBIT II-1
to Security Agreement




[FORM OF]
PATENT SECURITY AGREEMENT
This PATENT AGREEMENT (this “Agreement”), dated as of [__], 20[__], made by each
of the Persons listed on the signature pages hereto (each a “Grantor” and
collectively, the “Grantors”), in favor of Citibank, N.A., as Administrative
Agent for the benefit of the Secured Parties (in such capacity, the
“Administrative Agent”).


WHEREAS, pursuant to the Security Agreement, dated as of February 22, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Security
Agreement), the Grantors have granted to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in, among other property,
certain intellectual property of the Grantors , and have agreed to execute and
deliver this Agreement, for recording with national, federal and state
government authorities, including, but not limited to, the United States Patent
and Trademark Office.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees with the Administrative
Agent as follows:
Section 1.    Grant of Security. Each Grantor hereby unconditionally pledges and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in and to all of such Grantor’s right,
title and interest in or to the following assets and properties whether now
owned or hereafter acquired or arising and wherever located or in which such
Grantor now has or at any time hereafter acquires any right, title or interest
in (collectively, the “Patent Collateral”):
(a)    the patents and patent applications set forth in Schedule 1 hereto and
all reissues, divisions, continuations, continuations-in-part, renewals,
extensions and reexaminations thereof and amendments thereto (the "Patents");
(b)    all rights of any kind whatsoever of such Grantor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world; and
(c)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by such Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Patent owned by such Grantor (including, without limitation,
any United States Patent identified in Schedule I hereto).
Notwithstanding the foregoing, the Patent Collateral does not and shall not
include any Excluded Collateral.





--------------------------------------------------------------------------------

 


Section 2.    Security for Obligations. The grant of a security interest in the
Patent Collateral by each Grantor under this Agreement secures the payment and
performance of all of the Obligations of the Secured Parties now or hereafter
existing under the Credit Agreement and is not to be construed as an assignment
of any Patent Collateral.
Section 3.    Recordation. Each Grantor authorizes the Commissioner for Patents
and any other government officials to record and register this Agreement upon
request by the Administrative Agent.
Section 4.    Loan Documents. This Agreement has been entered into pursuant to
and in conjunction with the Security Agreement, which is hereby incorporated by
reference. The provisions of the Security Agreement shall supersede and control
over any conflicting or inconsistent provision herein. The rights and remedies
of the Administrative Agent with respect to the Patent Collateral are as
provided by the Credit Agreement, the Security Agreement and related documents,
and nothing in this Agreement shall be deemed to limit such rights and remedies.
Section 5.    Authorization to Supplement. Grantor shall comply with the
obligations set forth in Section 4.4(b) of the Security Agreement in connection
with obtaining rights to any new patent application or issued patent or become
entitled to the benefit of any patent application or patent for any divisional,
continuation, continuation-in-part, reissue, or reexamination of any existing
patent or patent application. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize the Administrative Agent unilaterally to
modify this Agreement by amending Schedule I to include any such new patent
rights of each Grantor identified on the schedules delivered by Grantors to the
Administrative Agent pursuant to Section 4.4(b) of the Security Agreement and
which become part of the Collateral under the Security Agreement.
Notwithstanding the foregoing, no failure to so modify this Agreement or amend
Schedule I shall in any way affect, invalidate or detract from the
Administrative Agent’s continuing security interest in all Collateral, whether
or not listed on Schedule I.
Section 6.    Execution in Counterparts. This Agreement may be executed in
counterparts and by different parties hereto in different counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., "pdf" or "tif"
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 7.    Successors and Assigns. This Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
Section 8.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
laws of the United States and the State of New York, without giving effect to
any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).





--------------------------------------------------------------------------------

 


Section 9.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 10.    Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


[SIGNATURE PAGE FOLLOWS]









--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
GRANTOR[S
 
 
 
 
[GRANTOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









[Patent Security Agreement – Signature Page]

--------------------------------------------------------------------------------


 


AGREED TO AND ACCEPTED:


 
CITIBANK, N.A.,
as Administrative Agent


By: _______________________________


Name:
Title:


Address for Notices:
Citibank, N.A.,
as Administrative Agent
[Address]
Attention: [__]
Facsimile No.: [__]











[Patent Security Agreement – Signature Page]

--------------------------------------------------------------------------------


EXHIBIT II-1
to Security Agreement




Patent Registrations


Grantor
Country
Patent No.
Issue Date
Title
[__]
[__]
[__]
[__]
[__]



Patent Applications


Grantor
Country
Application No.
Filing Date
Title
[__]
[__]
[__]
[__]
[__]














--------------------------------------------------------------------------------


EXHIBIT II-2
to Security Agreement


[FORM OF]
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of [__], 20[__],
made by each of the Persons listed on the signature pages hereto (each a
“Grantor” and collectively, the “Grantors”), in favor of Citibank, N.A., as
Administrative Agent for the benefit of the Secured Parties (in such capacity,
the “Administrative Agent”).


WHEREAS, pursuant to the Security Agreement, dated as of February 22, 2017 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”; capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Security
Agreement), the Grantors have granted to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in, among other property,
certain intellectual property of the Grantors, and have agreed to execute and
deliver this Agreement, for recording with national, federal and state
government authorities, including, but not limited to, the United States Patent
and Trademark Office.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees with the Administrative
Agent as follows:
Section 1.    Grant of Security. Each Grantor hereby unconditionally pledges and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in and to all of such Grantor’s right,
title and interest in or to the following assets and properties whether now
owned or hereafter acquired or arising and wherever located or in which such
Grantor now has or at any time hereafter acquires any right, title or interest
in (collectively, the “Trademark Collateral”):
(a)    the trademark registrations and applications set forth in Schedule 1
hereto, together with the goodwill connected with the use of and symbolized
thereby and all extensions and renewals thereof (the “Trademarks”), excluding
only United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant, attachment or enforcement of a
security interest therein would, under applicable federal law, impair the
registrability of such applications or the validity or enforceability of
registrations issuing from such applications;
(b)    all rights of any kind whatsoever of such Grantor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world; and
(c)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by such Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in


Page 2

--------------------------------------------------------------------------------





connection with or injury to, or infringement or dilution of, any Trademark
owned by such Grantor (including, without limitation, any United States
Trademark identified in Schedule I hereto).
Notwithstanding the foregoing, the Trademark Collateral does not and shall not
include any Excluded Collateral.
Section 2.    Security for Obligations. The grant of a security interest in the
Trademark Collateral by each Grantor under this Agreement secures the payment
and performance of all of the Obligations of the Secured Parties now or
hereafter existing under the Credit Agreement and is not to be construed as an
assignment of any Trademark Collateral.
Section 3.    Recordation. Each Grantor authorizes the Commissioner for
Trademarks to record and register this Agreement upon request by the
Administrative Agent.
Section 4.    Loan Documents. This Agreement has been entered into pursuant to
and in conjunction with the Security Agreement, which is hereby incorporated by
reference. The provisions of the Security Agreement shall supersede and control
over any conflicting or inconsistent provision herein. The rights and remedies
of the Administrative Agent with respect to the Trademark Collateral are as
provided by the Credit Agreement, the Security Agreement and related documents,
and nothing in this Agreement shall be deemed to limit such rights and remedies.
Section 5.    Authorization to Supplement. Grantor shall comply with the
obligations set forth in Section 4.4(b) of the Security Agreement in connection
with obtaining rights to any new trademark application or issued trademark or
become entitled to the benefit of any trademark application or trademark for any
divisional, continuation, continuation-in-part, reissue, or reexamination of any
existing trademark or trademark application. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize the Administrative
Agent unilaterally to modify this Agreement by amending Schedule I to include
any such new trademark rights of each Grantor identified on the schedules
delivered by Grantors to the Administrative Agent pursuant to Section 4.4(b) of
the Security Agreement and which become part of the Collateral under the
Security Agreement. Notwithstanding the foregoing, no failure to so modify this
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from the Administrative Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I.
Section 6.    Execution in Counterparts. This Agreement may be executed in
counterparts and by different parties hereto in different counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., "pdf" or "tif"
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 7.    Successors and Assigns. This Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
Section 8.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby and thereby shall be governed


Page 3

--------------------------------------------------------------------------------





by, and construed in accordance with, the laws of the United States and the
State of New York, without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction).
Section 9.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
Section 10.    Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.






Page 4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
GRANTOR[S
 
 
 
 
[GRANTOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:









[Trademark Security Agreement – Signature Page]

--------------------------------------------------------------------------------






AGREED TO AND ACCEPTED:
 
CITIBANK, N.A.,
as Administrative Agent


By: _______________________________


Name:
Title:


Address for Notices:
Citibank, N.A.,
as Administrative Agent
[Address]
Attention: [__]
Facsimile No.: [__]









[Trademark Security Agreement – Signature Page]

--------------------------------------------------------------------------------


SCHEDULE I
to Exhibit II-2






Trademark Registrations
Grantor
Country
Trademark
Registration No.
Registration Date
[__]
[__]
[__]
[__]
[__]



Trademark Applications
Grantor
Country
Trademark
Serial No.
Filing Date
[__]
[__]
[__]
[__]
[__]














--------------------------------------------------------------------------------


EXHIBIT II-3
to Security Agreement


[FORM OF]
COPYRIGHT SECURITY AGREEMENT


This COPYRIGHT SECURITY AGREEMENT (this “Agreement”), dated as of [__], 20[__],
made by each of the Persons listed on the signature pages hereto (each a
“Grantor” and collectively, the “Grantors”), in favor of Citibank, N.A., as
Administrative Agent for the benefit of the Secured Parties (in such capacity,
the “Administrative Agent”).


WHEREAS, under the terms of the Security Agreement, dated as of February 22,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the meaning assigned to such terms in the
Security Agreement), the Grantors have granted to the Administrative Agent, for
the benefit of the Secured Parties, a security interest in, among other
property, certain intellectual property of the Grantors, and have agreed to
execute and deliver this Agreement, for recording with national, federal and
state government authorities, including, but not limited to, the United States
Copyright Office.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees with the Administrative
Agent as follows:
Section 1.    Grant of Security. Each Grantor hereby unconditionally pledges and
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a continuing security interest in and to all of such Grantor’s right,
title and interest in or to the following assets and properties whether now
owned or hereafter acquired or arising and wherever located or in which such
Grantor now has or at any time hereafter acquires any right, title or interest
in (collectively, the “Copyright Collateral”):
(a)    the copyright registrations, applications and copyright registrations and
applications exclusively licensed to each Grantor set forth in Schedule 1
hereto, and all extensions and renewals thereof (the "Copyrights");
(b)    all rights of any kind whatsoever of such Grantor accruing under any of
the foregoing provided by applicable law of any jurisdiction, by international
treaties and conventions and otherwise throughout the world; and
(c)    all proceeds of and revenues from the foregoing, including, without
limitation, all proceeds of and revenues from any claim by such Grantor against
third parties for past, present or future unfair competition with, or violation
of intellectual property rights in connection with or injury to, or infringement
or dilution of, any Copyright owned by such Grantor (including, without
limitation, any United States Copyright identified in Schedule I hereto).
Notwithstanding the foregoing, the Copyright Collateral does not and shall not
include any Excluded Collateral.


Page 1

--------------------------------------------------------------------------------





Section 2.    Security for Obligations. The grant of a security interest in the
Copyright Collateral by each Grantor under this Agreement secures the payment
and performance of all of the Obligations of the Secured Parties now or
hereafter existing under the Credit Agreement and is not to be construed as an
assignment of any Copyright Collateral.
Section 3.    Recordation. Each Grantor authorizes the Commissioner for
Copyrights to record and register this Agreement upon request by the
Administrative Agent.
Section 4.    Loan Documents. This Agreement has been entered into pursuant to
and in conjunction with the Security Agreement, which is hereby incorporated by
reference. The provisions of the Security Agreement shall supersede and control
over any conflicting or inconsistent provision herein. The rights and remedies
of the Administrative Agent with respect to the Copyright Collateral are as
provided by the Credit Agreement, the Security Agreement and related documents,
and nothing in this Agreement shall be deemed to limit such rights and remedies.
Section 5.    Authorization to Supplement. Grantor shall comply with the
obligations set forth in Section 4.4(b) of the Security Agreement in connection
with obtaining rights to any new copyright application or issued copyright or
become entitled to the benefit of any copyright application or copyright for any
divisional, continuation, continuation-in-part, reissue, or reexamination of any
existing copyright or copyright application. Without limiting Grantors’
obligations under this Section, Grantors hereby authorize the Administrative
Agent unilaterally to modify this Agreement by amending Schedule I to include
any such new copyright rights of each Grantor identified on the schedules
delivered by Grantors to the Administrative Agent pursuant to Section 4.4(b) of
the Security Agreement and which become part of the Collateral under the
Security Agreement. Notwithstanding the foregoing, no failure to so modify this
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from the Administrative Agent’s continuing security interest in all Collateral,
whether or not listed on Schedule I.
Section 6.    Execution in Counterparts. This Agreement may be executed in
counterparts and by different parties hereto in different counterparts, each of
which shall constitute an original and all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or in electronic (i.e., "pdf" or "tif"
format) shall be effective as delivery of a manually executed counterpart of
this Agreement.
Section 7.    Successors and Assigns. This Agreement will be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
Section 8.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
laws of the United States and the State of New York, without giving effect to
any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).
Section 9.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent


Page 2

--------------------------------------------------------------------------------





or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.
Section 10.    Severability. In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


[SIGNATURE PAGE FOLLOWS]






Page 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.
 
GRANTOR[S
 
 
 
 
[GRANTOR]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:







[Copyright Security Agreement – Signature Page]

--------------------------------------------------------------------------------







AGREED TO AND ACCEPTED:


 
CITIBANK, N.A.,
as Administrative Agent


By: _______________________________


Name:
Title:


Address for Notices:
Citibank, N.A.,
as Administrative Agent
[Address]
Attention: [__]
Facsimile No.: [__]









[Copyright Security Agreement – Signature Page]

--------------------------------------------------------------------------------


SCHEDULE I
to Exhibit II-3




Copyright Registrations
Grantor
Country
Registration No.
Registration Date
Title
[__]
[__]
[__]
[__]
[__]



Copyright Applications
Grantor
Country
Filing Date
Author(s)
Title
[__]
[__]
[__]
[__]
[__]














--------------------------------------------------------------------------------


EXHIBIT F


[FORM OF]
GUARANTY
GUARANTY, dated as of February 22, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Guaranty”), made by
each of the Persons listed on the signature pages hereof as a “Guarantor” (such
Persons, together with the Additional Guarantors, collectively, the “Guarantors”
and each, a “Guarantor”), in favor of Citibank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for each of the Secured Parties.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Wayfair LLC, (the “Borrower”), Wayfair Inc.
(the “Parent”), the Lenders party thereto and the Administrative Agent, the
Lenders have extended Commitments to make Credit Extensions to the Borrower;
WHEREAS, each Guarantor is a Subsidiary of the Parent;
WHEREAS, as a condition precedent to the making of the initial Credit Extension
under the Credit Agreement, each Guarantor is required to execute and deliver
this Guaranty; and
WHEREAS, each Guarantor has duly authorized the execution, delivery and
performance of this Guaranty and will receive direct and indirect benefits by
reason of the availability of such Commitments and the making of Credit
Extensions from time to time to the Borrower by the Lenders;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Guarantor hereby agrees with the
Administrative Agent, for its benefit and the benefit of each other Secured
Party, as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Certain Terms. The following terms (whether or not underscored)
when used in this Guaranty (including its preamble and recitals) shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):
“Additional Guarantor” has the meaning set forth in Section 4.2(b).
“Administrative Agent” has the meaning set forth in the preamble.
“Borrower” has the meaning set forth in the first recital.
“Credit Agreement” has the meaning set forth in the first recital.
“Discharge of Obligations” has the meaning set forth in Section 2.3.


Page 1

--------------------------------------------------------------------------------





“Guarantor” and “Guarantors” have the meanings set forth in the preamble.
“Guaranty” has the meaning set forth in the preamble.
“Guaranty Supplement” has the meaning set forth in Section 4.2(b).
“Parent” is has the meaning set forth in the first recital.
Section 1.2    Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, capitalized terms used in this Guaranty,
including its preamble and recitals, have the meanings provided in the Credit
Agreement.
ARTICLE II
GUARANTY
Section 2.1    Guaranty. Each Guarantor hereby jointly and severally
unconditionally, absolutely and irrevocably guarantees as primary obligor and
not merely as surety to the Administrative Agent for the benefit of the Secured
Parties, the full and prompt payment and performance when due, whether at stated
maturity, by acceleration or otherwise (including, without limitation, all
amounts which would have become due but for the operation of the automatic stay
under Section 362(a) of the United States Bankruptcy Code, 11 U.S.C. 362(a)) of
the Obligations.
This Guaranty constitutes a guaranty of payment when due and not merely of
collection and shall apply to all Obligations whenever arising. Each Guarantor
hereby specifically, unconditionally jointly and severally agrees that it shall
not be necessary or required that any Secured Party exercise any right, assert
any claim or demand or enforce any remedy whatsoever against the Parent, the
Borrower, any other Loan Party or any Collateral before or as a condition to the
obligations of each Guarantor hereunder. Notwithstanding any term or provision
of this Guaranty to the contrary, (a) the aggregate maximum amount of the
Obligations for which any Guarantor shall be liable under this Guaranty shall
not exceed the maximum amount for which such Guarantor can be liable without
rendering this Guaranty or any other Loan Document, as it relates to such
Guarantor, void or voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer; and (b) the Obligations, as to any Guarantor,
shall not include any Excluded Swap Obligations.
Section 2.2    Acceleration of Guaranty. Each Guarantor agrees that, if any
Event of Default under clauses (a), (b), (c) and (d) of Section 9.1.9 of the
Credit Agreement shall occur or the Credit Extensions are declared due and
payable, each Guarantor will, automatically and without the requirement that any
demand for payment be made, pay to the Administrative Agent for the account of
the Secured Parties forthwith the full amount of the Obligations that are then
due and payable and for purposes of this Guaranty, notwithstanding any stay,
injunction or other prohibition (whether in a bankruptcy proceeding affecting
the Borrower or otherwise) preventing such declaration as against the Borrower
and that, in the event of such declaration or automatic acceleration, such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by each Guarantor for purposes of this Guaranty.


Page 2

--------------------------------------------------------------------------------





Section 2.3    Guaranty Absolute. This Guaranty is a continuing, absolute,
unconditional and irrevocable guaranty of payment and shall remain in full force
and effect until (i) all the Obligations under the Loan Documents (other than
unasserted contingent indemnification obligations) have been paid in full in
cash (or, in the case of Letter of Credit Outstandings not then due and owing,
have been Cash Collateralized, in each case in an amount equal to 105% of such
Letter of Credit Outstandings) and (ii) all Commitments shall have expired or
irrevocably terminated (the occurrence of clauses (i) and (ii), the “Discharge
of Obligations”). Each Guarantor guarantees that the Obligations will be paid
strictly in accordance with the terms of the agreement under which they arise,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Secured Party with
respect thereto. The liability of such Guarantor under this Guaranty and the
validity and enforceability of this Guaranty, shall be absolute and
unconditional irrespective of, and shall not be impaired or affected by any of
the following:
(a)    any lack of validity, legality or enforceability of any Loan Document or
any other agreement or instrument relating to any thereof;
(b)    the failure of any Secured Party:
(i)    to assert any claim or demand or to enforce any right or remedy against
the Parent, the Borrower, any other Loan Party or any other Person (including
any other guarantor) under the provisions of any Loan Document or otherwise, or
(ii)    to exercise any right or remedy against any other guarantor of, or
collateral securing, any of the Obligations;
(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations, or any compromise, renewal, extension,
acceleration or release with respect thereto, or any other amendment or waiver
of or any consent to departure from any Loan Document;
(d)    any addition, exchange, release, impairment or non-perfection of any
collateral, or any release or amendment or waiver of or consent to departure
from any other guaranty, for all or any of the Obligations;
(e)    any defense, set-off or counterclaim which may at any time be available
to or be asserted by the Parent, the Borrower or any other Loan Party against
any Secured Party;
(f)    any reduction, limitation, impairment or termination of the Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Guarantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, the Obligations or otherwise; or


Page 3

--------------------------------------------------------------------------------





(g)    any other circumstances (other than the Discharge of Obligations) which
might otherwise constitute a defense available to, or a legal or equitable
discharge of, the Parent, the Borrower, any other Loan Party or any Guarantor,
including as a result of any proceeding of the nature referred to in Section
9.1.9 of the Credit Agreement;
all whether or not any Guarantor shall have had any notice or knowledge of any
act or omission referred to in the foregoing clauses (a) through (g). It is
agreed that each Guarantor’s liability hereunder is several and independent of
any other guarantees or other obligations not arising under this Guaranty at any
time in effect with respect to the Obligations or any part thereof and that each
Guarantor’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guarantees or other
obligations not arising under this Guaranty or any provision of any applicable
Law purporting to prohibit payment by the Borrower or any other Loan Party of
the Obligations in the manner agreed upon by the Borrower and the Administrative
Agent or any other holder of Obligations. Each Guarantor hereby waives any right
to revoke this Guaranty as to any future transaction giving rise to any
Obligation
Section 2.4    Reinstatement, etc. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until the Discharge of Obligations. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any other
Loan Party is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this Section 2.4 shall survive the termination of this Guaranty.
Section 2.5    Waiver. Each Guarantor hereby waives, to the extent permitted
under applicable law, presentment, protest, promptness, diligence, demand,
action, delinquency, notice of acceptance and any other notice with respect to
any of the Obligations and this Guaranty, including but not limited to the
extension or continuation of the Obligations or any part thereof, and any
requirement that any Secured Party protect, secure, perfect or insure any Lien
on any property or exhaust any right or take any action against the Parent, the
Borrower, any other Loan Party or any other Person (including any other
guarantor of the Obligations) or any collateral securing the Obligations.
Section 2.6    Waiver of Subrogation. Each Guarantor hereby irrevocably waives
to the extent permitted by applicable Law, until the Discharge of Obligations,
any claim or other rights which it may now or hereafter acquire against the
Parent, the Borrower or any other Loan Party that arise from the existence,
payment, performance or enforcement of such Guarantor’s obligations under this
Guaranty or any other Loan Document, including any right of subrogation,
reimbursement, exoneration or indemnification, and any right to participate in
any claim or remedy


Page 4

--------------------------------------------------------------------------------





of any Secured Party against the Parent, the Borrower or any other Loan Party or
any collateral which any Secured Party now has or hereafter acquires, whether or
not such claim, remedy or right arises in equity, or under contract or Law. If
any amount shall be paid to any Guarantor in violation of the preceding
sentence, such amount shall be deemed to have been paid to such Guarantor for
the benefit of, and held in trust for, the Secured Parties, and shall forthwith
be paid to the Administrative Agent on behalf of the Secured Parties to be
credited and applied against the Obligations, whether matured or unmatured. Each
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and that the
waiver set forth in this Section 2.6 is knowingly made in contemplation of such
benefits.
Section 2.7    Payments; Payments Free of Taxes. All payments made by the
Guarantors hereunder shall be made in Dollars, in immediately available funds,
without deduction, set-off or counterclaim to an account designated by the
Administrative Agent from time to time and shall be shall be free and clear of
all Taxes except as provided in Section 4.7 of the Credit Agreement.
Section 2.8    Condition of Borrower. Each Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower and any other guarantor such information concerning the
financial condition, business and operations of the Borrower and any such other
guarantor as such Guarantor requires, and that none of the Secured Parties has
any duty, and such Guarantor is not relying on the Secured Parties at any time,
to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other guarantor (such
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
Section 2.9    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support as may be needed by such other Guarantor from time
to time to honor all of its obligations under its Guaranty in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Guaranty voidable under
applicable Law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 2.9 shall remain in full force and effect until the
Discharge of Obligations. Each Qualified ECP Guarantor intends this Section 2.9
to constitute, and this Section 2.9 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of, each other Guarantor for all
purposes of the Commodity Exchange Act.
ARTICLE III
REPRESENTATIONS AND COVENANTS
Section 3.1    Representations and Warranties. Each Guarantor represents and
warrants to the Administrative Agent for the benefit of the Secured Parties that
each of the representations and warranties made by the Parent and the Borrower
in respect of such Guarantor in Article VI of the Credit Agreement is true with
the same force and effect as if made by such Guarantor.


Page 5

--------------------------------------------------------------------------------





Section 3.2    Covenants. Each Guarantor agrees to comply with all the covenants
contained in the Credit Agreement and the other Loan Documents that are
applicable to it.
ARTICLE IV
MISCELLANEOUS
Section 4.1    Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Section 1.3 and Article XI thereof.
Section 4.2    Amendments; Additional Guarantors; Successors and Assigns.
(a)    No amendment to or waiver of any provision of this Guaranty nor consent
to any departure by any Guarantor herefrom, shall be effective unless the same
shall be in writing and signed by each Guarantor affected thereby, the
Administrative Agent and the percentage of the Lenders as required by Section
11.1 of the Credit Agreement, and then such amendment, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it is given.
(b)    Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each a “Guaranty Supplement”), such
Person shall be referred to as an “Additional Guarantor” and shall be and become
a Guarantor, and each reference in this Guaranty to “Guarantor” shall also mean
and refer to such Additional Guarantor.
(c)    Any Guarantor that becomes an Excluded Foreign Subsidiary or is sold or
disposed of in accordance with the terms of the Credit Agreement after the date
hereof shall, promptly following a written notification by such Guarantor or the
Borrower to the Administrative Agent, be automatically released from the terms
hereof and of the other Loan Documents. Promptly following such notice by such
Guarantor, the Administrative Agent shall, at the sole cost of the Guarantor,
sign any releases or similar documentation reasonably requested by such
Guarantor in order to evidence such release.
(d)    This Guaranty shall be binding upon each Guarantor and its successors,
transferees and assignees, and shall inure to the benefit of and be enforceable
by the Administrative Agent and each other Secured Party and their respective
successors and assigns; provided, however, that no Guarantor may assign its
obligations hereunder without the prior written consent of the Administrative
Agent (except in the case of an assignment resulting directly from a
consolidation or merger of such Guarantor into or with another Loan Party as
permitted under clause (a) of Section 8.8 of the Credit Agreement). Without
limiting the generality of the foregoing, any Lender may assign or otherwise
transfer (in whole or in part) any Credit Extension held by it to any other
Person, and such other Person shall thereupon become vested with all the rights
and benefits in respect thereof granted to such Lender under any Loan Document
(including this Guaranty) or otherwise, subject, however, to the provisions of
Section 11.10 and Article X of the Credit Agreement.


Page 6

--------------------------------------------------------------------------------





Section 4.3    Addresses for Notices. All notices and other communications
provided for hereunder shall be made as provided in, and subject to the terms
of, Section 11.2 of the Credit Agreement. All notices to each Guarantor shall be
sent care of the Parent at its address set forth in the Credit Agreement and all
notices to the Administrative Agent shall be sent as provided in the Credit
Agreement.
Section 4.4    No Waiver; Remedies. No failure on the part of the Administrative
Agent or any other Secured Party to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The Administrative Agent and each
other Secured Party shall have all remedies available at law or equity,
including without limitation, the remedy of specific performance for any breach
of any provision hereof. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law or equity.
Section 4.5    Right to Set-Off. Upon the occurrence and during the continuance
of any Event of Default, the Administrative Agent and each other Secured Party
are hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent or any such Secured Party, as the
case may be, to or for the credit or the account of any Guarantor against any
and all of the Obligations of such Guarantor now or hereafter existing under
this Guaranty, irrespective of whether the Administrative Agent or any such
Secured Party shall have made any demand under this Guaranty. The Administrative
Agent and each other Secured Party agrees promptly to notify the Parent and the
Administrative Agent (if applicable) after any such set-off and application made
by the Administrative Agent or any such Secured Party, provided that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each other Secured Party
under this Section 4.5 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Administrative Agent or
any of the other Secured Parties may have.
Section 4.6    Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Guaranty or affecting the validity
or enforceability of such provisions in any other jurisdiction.
Section 4.7    Counterparts. This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Guaranty, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent or
the L/C Issuers, constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.1 of the Credit Agreement, this Guaranty shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart


Page 7

--------------------------------------------------------------------------------





of a signature page of this Guaranty by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Guaranty.
Section 4.8    Governing Law; Entire Agreement. This Guaranty and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Guaranty and the
transactions contemplated hereby and under any Loan Document shall each be
governed by, and each be construed in accordance with, the laws of the State of
New York. This Guaranty and each other Loan Document constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
Section 4.9    Waiver of Jury Trial. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS GUARANTY, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF ANY SECURED PARTY OR ANY GUARANTOR. EACH
GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE ADMINISTRATIVE AGENT ENTERING INTO THIS GUARANTY.
Section 4.10    Forum Selection and Consent to Jurisdiction. Each Guarantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent or
any other Secured Party or any related party of the foregoing in any way
relating to this Guaranty or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any Appellate Court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such Courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State Court or, to the fullest extent permitted by applicable law, in such
Federal Court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Guaranty or in any other loan document shall affect any
right that the Administrative Agent or any other Secured Party may otherwise
have to bring any action or proceeding relating to this Guaranty or any other
Loan Document against any Guarantor or its properties in the courts of any
jurisdiction. Each Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in this Section 4.10. Each Guarantor hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. To the extent that
any Guarantor has or hereafter may acquire any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment


Page 8

--------------------------------------------------------------------------------





prior to judgment, attachment in aid of execution or otherwise) with respect to
itself or its property, holdings, such Guarantor hereby irrevocably waives such
immunity in respect of its obligations under this Guaranty and the other Loan
Documents. Each Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 11.2 of the Credit Agreement at the New
York address for such parties set forth on Schedule III thereto. Nothing in this
Guaranty or in any other Loan Document shall affect the right of any party to
this Guaranty to service process in any other matter permitted by law.
Section 4.11    Waiver of Certain Claims. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH GUARANTOR, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE
SECURED PARTIES, ON THE OTHER HAND, SHALL NOT ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST THE OTHER PARTY ON ANY THEORY OF LIABILITY FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, ANY CREDIT EXTENSION OR THE USE OF
THE PROCEEDS THEREOF. NO SECURED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 4.12    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.


[Signature Pages Follow]


Page 9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date and year
first above written.
 
WAYFAIR MAINE LLC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
SK RETAIL, INC
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
CASTLEGATE LOGISTICS INC.
 
 
 
 
By:
 
 
 
Name:
 
 
Title:





[Guaranty – Signature Page]

--------------------------------------------------------------------------------







Acknowledged and Accepted:
CITIBANK, N.A.,
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:









[Guaranty – Signature Page]

--------------------------------------------------------------------------------


EXHIBIT A
to Guaranty


[FORM OF]
GUARANTY SUPPLEMENT
[DATE]
Citibank, N.A.
as Administrative Agent


Ladies and Gentlemen:
Reference is made to the Guaranty, dated as of February 22, 2017 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty”; capitalized terms used herein without being defined have the meaning
provided for in the Guaranty), made by each of the Persons listed on the
signature pages hereto as a Guarantor (such Persons, together with such Persons
executing an agreement in substantially the form hereof, each a “Guarantor” and,
collectively, the “Guarantors”), in favor of Citibank, N.A., as administrative
agent (together with any successors thereto in such capacity, the
“Administrative Agent”) for each of the Secured Parties.
The undersigned hereby agrees, as of the date hereof, to become a Guarantor
under the Guaranty as if it were an original party thereto and agrees that from
the date hereof, each reference in the Guaranty to a Guarantor shall also mean
and refer to the undersigned.
The undersigned hereby jointly and severally (together with each other Guarantor
and the Parent) unconditionally and irrevocably guarantees the full and prompt
payment when due, whether at stated maturity, by acceleration or otherwise, all
the Obligations, subject to all the terms of the Guaranty.
In accordance with Section 7.7 and Section 7.8 of the Credit Agreement, the
undersigned hereby agrees that, from and after the date hereof, it shall be a
“Guarantor” for all purposes of the Credit Agreement and the Guaranty, with all
the rights and obligations of a Guarantor under the Guaranty.
[Signature Page Follows]


Page 1

--------------------------------------------------------------------------------







This letter shall be governed by and construed in accordance with the Laws of
the State of New York.
 
Very truly yours,
 
[NAME OF ADDITIONAL GUARANTOR]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

ACKNOWLEDGED AND ACCEPTED:
CITIBANK, N.A.,
as Administrative Agent
 
 
By:
 
 
Name:
 
Title:





[Guaranty Supplement – Signature Page]

--------------------------------------------------------------------------------


Exhibit G-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE    
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of February
22, 2017 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Wayfair LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(the “Borrower”), Wayfair Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Parent”), the Lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer.
Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
 
 
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]







--------------------------------------------------------------------------------


Exhibit G-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE    
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of February
22, 2017 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Wayfair LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(the “Borrower”), Wayfair Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Parent”), the Lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer.
Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:



Date: ________ __, 20[ ]











--------------------------------------------------------------------------------


Exhibit G-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE    
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of February
22, 2017 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Wayfair LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(the “Borrower”), Wayfair Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Parent”), the Lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer.
Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------


Exhibit G-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE    
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to that certain Credit Agreement, dated as of February
22, 2017 (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among Wayfair LLC, a limited
liability company organized and existing under the laws of the State of Delaware
(the “Borrower”), Wayfair Inc., a corporation organized and existing under the
laws of the State of Delaware (the “Parent”), the Lenders from time to time
party thereto and Citibank, N.A., as Administrative Agent, Swing Line Lender and
L/C Issuer.
Pursuant to the provisions of Section 4.7 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
 
 
By:
 
 
Name:
 
Title:

Date: ________ __, 20[ ]





--------------------------------------------------------------------------------


EXHIBIT H




[FORM OF]
INCREMENTAL COMMITMENT JOINDER AGREEMENT
INCREMENTAL COMMITMENT JOINDER AGREEMENT, dated as of [_______] [_], 20[_] (as
amended, amended and restated, supplemented, or otherwise modified from time to
time, this “Agreement”), made by and among each Incremental Lender from time to
time party hereto (each an “Incremental Lender” and collectively, the
“Incremental Lenders”); Wayfair LLC, a limited liability company organized under
the laws of the State of Delaware (the “Borrower”); and Wayfair Inc., a
corporation organized under the laws of the State of Delaware (the “Parent”), in
favor of Citibank, N.A., a national banking association organized and existing
under the laws of the United States of America (“Citibank”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders. Unless
otherwise defined herein or the context otherwise requires, capitalized terms
used herein have the meanings provided in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, reference is made to that certain Credit Agreement, dated as of
February 22, 2017 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower;
the Parent; the various financial institutions as are, or may from time to time
become, parties thereto (each a “Lender” and collectively, the “Lenders”); and
Citibank, acting as Administrative Agent, Swing Line Lender and L/C Issuer; and
WHEREAS, pursuant to Section 2.11 of the Credit Agreement one or more existing
Lenders or new Lenders may provide an Incremental Commitment (as defined below)
to the Borrower;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
Section 1. Incremental Commitment and Incremental Loans. As of the date hereof,
the Incremental Lender agrees to make loans (collectively, the “Incremental
Loans”) [and participate in Letters of Credit] to the Borrower pursuant to the
Revolving Loan Commitment in an aggregate principal amount not to exceed
[$________] (each, an “Incremental Commitment”), on the terms and subject to the
conditions set forth below. [Schedule I hereto sets forth each Incremental
Lender’s Incremental Commitment as of the date hereof.] [The Incremental
Commitment is in addition to the Incremental Lender’s existing Commitments under
the Credit Agreement, which shall continue to be subject in all respects to the
terms of the Credit Agreement and the other Loan Documents].




 

1Include if there are multiple Incremental lenders signing the Incremental
Commitment Joinder Agreement.




Page 1

--------------------------------------------------------------------------------





Section 2. Confirmations, Etc. The Incremental Lender (a) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (b) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (c) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (d) agrees that it will
perform, in accordance with the terms of the Credit Agreement, all obligations
that are required to be performed by it as an Incremental Lender.
Section 3. Terms of Incremental Commitment. The Incremental Lender hereby agrees
to make its Incremental Commitment and Incremental Loans [and participate in
Letters of Credit] on the following terms and conditions:
Section 4.12.1    Applicable Margin. The Applicable Margin for the Incremental
Loans is [●%] [the same as provided in the Credit Agreement].
Section 4.12.2    Maturity Date. The maturity date for the Incremental
Commitment and the Incremental Loans is [_____].
Section 4.12.3    Other. [COMPLETE].
Section 4. Incremental Lender Obligations. The Incremental Lender acknowledges
and agrees that, upon its execution of this Agreement, such Incremental Lender
shall become a Lender under, and entitled to the benefits of, the Credit
Agreement and the other Loan Documents with respect to its Incremental
Commitment and Incremental Loans, and shall be subject to and bound by the terms
thereof.
Section 5. Credit Agreement Governs. Except as set forth in this Agreement, the
Incremental Commitment and Incremental Loans shall otherwise be subject in all
respects to the provisions of the Credit Agreement and the other Loan Documents.
Section 6. Borrower’s Certifications. By its execution of this Agreement, the
Borrower hereby certifies, as of the Incremental Commitment Effective Date,
that:
(a)    the representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects,
provided, that any such representations and warranties (i) that relate solely to
an earlier date shall be true and correct in all material respects as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard; and
(b)    no Default or an Event of Default has occurred and is continuing.


Page 2

--------------------------------------------------------------------------------





Section 7. [Eligible Assignee.2 By its execution of this Agreement, the
Incremental Lender represents and warrants that it is an Eligible Assignee.]
Section 8. [Notices. For purposes of the Credit Agreement, the initial notice
address for the Incremental Lender shall be as set forth below its signature
below.]
Section 9. [Foreign New Lenders. The Incremental Lender that is a Foreign
Lender, hereby delivers to the Administrative Agent those forms that are
required to be delivered pursuant to clause (g) of Section 4.7 of the Credit
Agreement].
Section 10. [Reserved].
Section 11. Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
Section 12. Governing Law, Entire Agreement, Etc. THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL EACH BE GOVERNED BY, AND EACH BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT CONSTITUTE THE ENTIRE UNDERSTANDING AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY PRIOR
AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
Section 13. Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.










 

2Include if the Incremental Lender is not an existing Lender under the Credit
Agreement.




Page 3

--------------------------------------------------------------------------------





Section 14. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.
[Signature Page Follows]




Page 4

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the day and year first above
written.
 
[NAME OF INCREMENTAL LENDER]
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
Notice Address:
 
 
 
 
Attention:
 
Telephone:
 
Telephone:

 
WAYFAIR LLC,
as Borrower
 
 
 
 
By:
 
 
 
Name:
 
 
Title:

 
WAYFAIR INC.,
as Parent
 
 
 
 
By:
 
 
 
Name:
 
 
Title:



ACCEPTED AND ACKNOWLEDGED
CITIBANK, N.A.,
as Administrative Agent
 
 
By:
 
 
Title:
 
 



[Incremental Commitment Joinder Agreement – Signature Page]



--------------------------------------------------------------------------------


Schedule I
to Exhibit H


Incremental Commitments
Incremental Lender
Incremental Commitment
 
 






